

Exhibit 10.26
Execution Copy


This Note Purchase Agreement is subject to the provisions of that certain
Intercreditor Agreement (as may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the “Intercreditor Agreement”)
dated as of May 25, 2007 among, Laminar Direct Capital L.P., GMAC Commercial
Finance LLC, Rocky Brands, Inc. and certain subsidiaries of Rocky Brands, Inc.,
and each party to this Note Purchase Agreement, by its acceptance hereof, shall
be bound by the provisions of the Intercreditor Agreement.
 

--------------------------------------------------------------------------------

 
NOTE PURCHASE AGREEMENT


by and among


ROCKY BRANDS, INC.
AND THE OTHER LOAN PARTIES IDENTIFIED ON
THE SIGNATURE PAGES HERETO,


LAMINAR DIRECT CAPITAL L.P.,
AS COLLATERAL AGENT,


and


THE PURCHASERS IDENTIFIED ON
ANNEX A HERETO


May 25, 2007
 

--------------------------------------------------------------------------------

 
$40,000,000 Second Priority Senior Secured Notes Due May 25, 2012


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
         
ARTICLE 1 DEFINITIONS
 
1
         
1.1
 
Certain Definitions
 
1
1.2
 
Accounting Principles
 
16
1.3
 
Other Definitional Provisions; Construction
 
17
         
ARTICLE 2 ISSUE AND SALE OF THE SENIOR TERM NOTES
 
17
         
2.1
 
Senior Term Notes
 
17
2.2
 
Sale and Purchase
 
17
2.3
 
The Closing
 
17
         
ARTICLE 3 REPAYMENT OF SENIOR TERM NOTES
 
17
         
3.1
 
Interest Rates and Interest Payments
 
17
3.2
 
Repayment of Senior Term Notes
 
18
3.3
 
Optional Prepayment of Senior Term Notes
 
18
3.4
 
Notice of Optional Prepayment
 
18
3.5
 
Mandatory Prepayment
 
18
3.6
 
Equity Payment
 
19
3.7
 
Home Office Payment
 
20
3.8
 
Maximum Lawful Rate
 
20
3.9
 
Taxes
 
21
3.10
 
Capital Adequacy
 
21
3.11
 
Certain Waivers
 
22
         
ARTICLE 4 CONDITIONS
 
22
         
4.1
 
Conditions to the Purchase of the Senior Term Notes
 
22
4.2
 
Waiver
 
24
         
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
 
25
         
5.1
 
Representations and Warranties of the Loan Parties
 
25
5.2
 
Absolute Reliance on the Representations and Warranties
 
33
         
ARTICLE 6 TRANSFER OF SENIOR TERM NOTES
 
33
         
6.1
 
Restricted Securities
 
33
6.2
 
Legends; Purchasers’ Representations
 
34
6.3
 
Transfer of Senior Term Notes
 
34
6.4
 
Replacement of Lost Senior Term Notes
 
35
6.5
 
No Other Representations Affected
 
35



 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7 COVENANTS
  35          
7.1
 
Affirmative Covenants
 
35
7.2
 
Negative Covenants
 
39
7.3
 
Financial Covenant
 
46
         
ARTICLE 8 EVENTS OF DEFAULT
 
47
         
8.1
 
Events of Default
 
47
8.2
 
Consequences of Event of Default
 
49
         
ARTICLE 9 AGENT
 
49
         
9.1
 
Authorization and Action
 
49
9.2
 
Delegation of Duties
 
50
9.3
 
Exculpatory Provisions
 
50
9.4
 
Reliance
 
50
9.5
 
Non-Reliance on Agent and Other Purchasers
 
51
9.6
 
No Liability of Purchasers
 
51
9.7
 
Agent in its Individual Capacity
 
51
9.8
 
Successor Agent
 
51
9.9
 
Consent of Purchasers.
 
51
9.10
 
This Article Not Applicable to the Loan Parties
 
51
         
ARTICLE 10 MISCELLANEOUS
 
52
         
10.1
 
Successors and Assigns
 
52
10.2
 
Modifications and Amendments
 
52
10.3
 
No Implied Waivers; Cumulative Remedies; Writing Required
 
52
10.4
 
Reimbursement of Expenses
 
52
10.5
 
Holidays
 
53
10.6
 
Notices
 
53
10.7
 
Survival
 
54
10.8
 
Governing Law
 
54
10.9
 
Jurisdiction, Consent to Service of Process.
 
54
10.10
 
Jury Trial Waiver
 
55
10.11
 
Severability
 
55
10.12
 
Headings
 
55
10.13
 
Indemnity
 
55
10.14
 
Environmental Indemnity
 
56
10.15
 
Counterparts
 
56
10.16
 
Integration
 
57
10.17
 
Intercreditor
 
57
10.18
 
Confidentiality
 
57
         
SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT
 
59
         
ANNEX A INFORMATION RELATING TO THE PURCHASERS
 
3
         
ANNEX B  ALLOCATION OF SENIOR TERM NOTES AMONG PURCHASERS
 
5
         
SCHEDULES
 
6
         
EXHIBITS
 
7



 
ii

--------------------------------------------------------------------------------

 
 
NOTE PURCHASE AGREEMENT


$40,000,000 Aggregate Principal Amount of
Second Priority Senior Secured Notes Due May 25, 2012


THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of May 25, 2007, is by
and among ROCKY BRANDS, INC., an Ohio corporation (“Parent”) and the other
parties identified on the signature pages hereto as “Loan Parties” (each a “Loan
Party” and, together with Parent, the “Loan Parties”), the note purchasers that
are now and hereafter at any time parties hereto and are listed in Annex A (or
any amendment or supplement thereto) attached hereto (each, together with its
successors and permitted assigns, a “Purchaser” and collectively, the
“Purchasers”), and Laminar Direct Capital L.P., a Delaware limited partnership,
as collateral agent for the Purchasers (in such capacity “Agent”).  Capitalized
terms used and not defined elsewhere in this Agreement are defined in Article 1
hereof.
 
RECITALS


A.           The Loan Parties have proposed selling Second Priority Senior
Secured Notes to the Purchasers designated on Annex A in the aggregate amount of
$40,000,000 for the purpose of (i) refinancing certain existing outstanding
indebtedness of the Loan Parties (A) to the Lenders under the GMAC Credit
Agreement (as defined herein), including a Term Loan A in the original principal
amount of $18,000,000 (“Term Loan A”) and a Term Loan C in the original
principal amount of $15,000,000 (“Term Loan C”) and (B) under a certain Note
Purchase Agreement in the original aggregate principal amount in favor of
American Capital Financial Services, Inc. and the purchasers thereunder
(collectively, the “Refinancing”), (ii) paying transaction costs associated with
the Refinancing and (iii) providing for general business purposes of the Loan
Parties.
 
B.           The Loan Parties have also proposed to enter into an amended and
restated revolving credit facility with the Lenders (as defined herein) in the
aggregate amount of $100,000,000.
 
NOW, THEREFORE, the parties hereto, in consideration of the promises and their
mutual covenants and agreements herein set forth and intending to be legally
bound hereby, covenant and agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1           Certain Definitions.  In addition to other words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
meanings set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” shall mean, with respect to any Person, any other Person that is
directly or indirectly controlling, controlled by or under common control with
such Person or entity or any of its Subsidiaries, and the term “control”
(including the terms “controlled by” and “under common control with”) means
having, directly or indirectly, the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  Without limiting the foregoing, the
ownership of ten percent (10%) or more of the voting securities of a Person
shall be deemed to constitute control and notwithstanding anything to the
contrary herein, neither the Purchasers nor any of their respective Affiliates
shall be deemed to be Affiliates of the Loan Parties by virtue of the
transactions contemplated in this Agreement.
 
“Agent” shall have the meaning assigned to such term in the preamble hereto and
shall include any successor agent provided for hereunder.
 
“Agreement” shall mean this Note Purchase Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Business” shall mean the principal business of the Loan Parties as set forth in
Section 5.1(b) herein and as such shall continue to be conducted following the
purchase and sale of the Senior Term Notes.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in New York are authorized or required by law to
close.
 
“By-laws” shall mean, with respect to any Person, the by-laws, partnership
agreement, operating agreement, limited liability company agreement or analogous
instrument governing the operations of the Loan Parties, as applicable,
including all amendments and supplements thereto.
 
“Capital Expenditures” shall mean, for any period of determination, with respect
to any Person, the sum of expenditures for, or contracts for expenditures with
respect to, any fixed assets or improvements, or for replacements, substitutions
or additions thereto, that in accordance with GAAP either would be required to
be capitalized on the balance sheet of such Person, or would be classified and
accounted for as capital expenditures on a statement of cash flows of such
Person.
 
“Capitalization Schedule” shall have the meaning assigned to such term in
Section 5.1(d).
 
“Capitalized Leases” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) that in conformity with GAAP, would
be required to be classified and accounted for as a capital lease on a balance
sheet of such Person.
 
“Cash Interest Expense” shall mean, without duplication, for any period, for
Parent on a Consolidated Basis: interest expense deducted in the determination
of net income (excluding (a) the amortization of fees and costs with respect to
the Parent’s acquisition of certain equity interests and the financing thereof
on or about January 6, 2005, which have been capitalized as transaction costs in
accordance with the provisions of Section 1.3; (b) any non-cash charges and/or
amortization of other capitalized fees and costs subsequent to January 6, 2005,
and (c) interest paid in kind).
 
 
2

--------------------------------------------------------------------------------

 
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
and standards promulgated thereunder.
 
“Change of Control” shall mean the occurrence of any of the following:
 
(a)            any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended) shall obtain
ownership or control in one or more series of transactions of more than 50% of
the common stock or 50% of the voting power of the Parent entitled to vote in
the election of members of the board of directors of the Parent;
 
(b)            a merger, consolidation, reorganization, recapitalization or
share exchange (whether or not Parent is the surviving and continuing
corporation) in which the stockholders of Parent immediately prior to such
transaction own, as a result of such transaction, less than fifty percent (50%)
of the securities entitled to vote for the election of directors of the
resulting corporation or less than fifty percent (50%) of the capital stock of
the resulting corporation; or
 
(c)            a sale, transfer or other disposition of all or substantially all
of the assets of Parent and its Subsidiaries, on a consolidated basis.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including, without limitation, the PBGC or any environmental agency or
superfund), upon the Collateral, the Loan Parties or any of their Affiliates.
 
“Charter Documents” shall mean, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of limited partnership,
certificate of limited liability company, charter or analogous organic
instrument filed with the appropriate Governmental Authorities of such Person,
as applicable, including all amendments and supplements thereto.
 
“Closing” shall have the meaning assigned in Section 2.3 hereof.
 
“Closing Date” shall have the meaning assigned to such term in Section 2.3
hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collateral” shall have the meaning assigned to such term in the Security
Agreement.
 
“Common Stock” shall mean the common stock, without par value, of Parent.
 
 
3

--------------------------------------------------------------------------------

 
 
“Condition” shall mean any condition that results in or otherwise relates to any
Environmental Liabilities.
 
“Controlled Group” shall mean the “controlled group of corporations” as that
term is defined in Section 1563 of the Code, of which the Loan Parties are a
party from time to time.
 
“Copyright Licenses” means any agreement, whether written or oral, providing for
the grant by or to the Loan Parties or any of their Subsidiaries of any right
under any Copyright, including the grant of any right to use, copy, publicly
perform, display, create derivative works, manufacture, distribute, exploit or
sell materials derived from any Copyright.
 
“Copyrights” means (a) all right, title and interest in or relating to
copyrights, whether now owned or hereafter acquired or existing, arising under
the laws of the United States or any other country or any political subdivision
thereof, whether registered or unregistered and whether published or
unpublished, all registrations and recordings thereof and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any counterparts thereof, and (b)
the right to obtain all renewals, continuations, reversions and extensions
thereof.
 
“Covered Taxes” shall have the meaning assigned to such term in Section 3.9
hereof.
 
“Default” shall mean any event or condition that, but for the giving of notice
or the lapse of time, or both, would constitute an Event of Default.
 
“Deposit Account Control Agreements” shall have the meaning assigned to such
term in Section 4.1(c).
 
“Domestic Subsidiary” shall mean, with respect to any Person, a Subsidiary of
such Person, which Subsidiary is incorporated or otherwise organized under the
laws of a State of the United States of America.
 
“EBITDA” means, for any period, without duplication, the total of the following
for Parent on a Consolidated Basis, each calculated for such period: (a) net
income determined in accordance with GAAP; plus, to the extent included in the
calculation of net income, (b) the sum of (i) income and franchise taxes paid or
accrued; (ii) interest expense, net of interest income, paid or accrued; (iii)
amortization and depreciation, (iv) Non-Recurring Charges and (v) any non-cash
intellectual property impairment charges, non-cash stock compensation expense
charges and other non-cash charges (excluding accruals for cash expenses made in
the ordinary course of business); less, to the extent included in the
calculation of net income, (c) the sum of (i) the income of any Person (other
than wholly-owned Subsidiaries of Parent) in which Parent or a wholly-owned
Subsidiary of Parent has an ownership interest, except to the extent such income
is received by Parent or such wholly-owned Subsidiary in a cash distribution
during such period;  (ii) gains or losses from sales or other dispositions of
assets (other than inventory in the normal course of business) and (iii)
extraordinary gains.
 
 
4

--------------------------------------------------------------------------------

 
 
“Environmental Laws” shall mean any Laws that address, are related to or are
otherwise concerned with environmental, health or safety issues, including any
Laws relating to any emissions, releases or discharges of Pollutants into
ambient air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, handling, clean-up or control of Pollutants or any exposure or impact
on worker health and safety.
 
“Environmental Liabilities” shall mean any obligations or liabilities (including
any claims, suits or other assertions of obligations or liabilities) that are:
 
(a)           related to environmental, health or safety issues (including
on-site or off-site contamination by Pollutants of surface or subsurface soil or
water, and occupational safety and health); and
 
(b)           based upon or related to (i) any provision of past, present or
future United States or foreign Environmental Law (including CERCLA and RCRA) or
common law, or (ii) any judgment, order, writ, decree, permit or injunction
imposed by any court, administrative agency, tribunal or otherwise.
 
The term “Environmental Liabilities” includes:  (i) fines, penalties, judgments,
awards, settlements, losses, damages (including foreseeable and unforeseeable
consequential damages), costs, fees (including attorneys’ and consultants’
fees), expenses and disbursements; (ii) defense and other responses to any
administrative or judicial action (including claims, notice letters, complaints,
and other assertions of liability); and (iii) financial responsibility for (1)
cleanup costs and injunctive relief, including any Removal, Remedial or other
Response actions, and natural resource damages, and (2) any other compliance or
remedial measures.
 
“Environmental Schedule” shall have the meaning assigned to such term in Section
5.1(l) hereof.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may from time to time be amended, and the rules and regulations of any
governmental agency or authority, as from time to time in effect, promulgated
thereunder.
 
“Equity Equivalent” shall have the meaning assigned to such term in Section 3.6
hereof.
 
“Equity Prepayment” shall have the meaning assigned to such term in Section 3.6
hereof.
 
“Equity Prepayment Premium” shall have the meaning assigned to such term in
Section 3.6 hereof.
 
“ERISA Affiliate” shall mean any Loan Party and any Person who is a member of a
group which is under common control with any Loan Party, who together with any
Loan Party is treated as a single employer within the meaning of Section 414 of
the Internal Revenue Code.
 
 
5

--------------------------------------------------------------------------------

 
 
“Event of Default” shall mean any of the events of default described in Section
8.1 hereof.
 
“Financial Statements” shall have the meaning assigned to such term in Section
5.1(c) hereof.
 
“Financing Statements” shall have the meaning assigned to such term in Section
4.1(c) hereof.
 
“Fiscal Year” or “fiscal year” shall mean each twelve (12) month period ending
on December 31 of each year.
 
“Fixed Charge Coverage Ratio” shall mean, for any period of four (4) consecutive
calendar quarters, the ratio of EBITDA of Parent on a Consolidated Basis less
Capital Expenditures on a consolidated basis during such period to the Fixed
Charges during such period.
 
“Fixed Charges” shall mean, for any period, and each calculated for such period
(without duplication) of Parent on a Consolidated Basis, the sum of (a) Cash
Interest Expense of the Loan Parties; (b) scheduled payments of principal with
respect to all Indebtedness (other than (i) the Revolving Financing and (ii)
payments made with respect to Term Loan A and Term Loan C); (c) any provision
for income or franchise taxes included in the determination of net income,
excluding any provision for deferred taxes; and (d) payment of deferred taxes,
income and franchise taxes accrued in any prior period.
 
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not incorporated or otherwise organized under the
laws of a state of the United States of America.
 
“GAAP” shall have the meaning assigned to such term in Section 1.2 hereof.
 
“GMAC” shall mean GMAC Commercial Finance, LLC, a Delaware limited liability
company.
 
“GMAC Agent” shall mean the administrative agent as defined in the GMAC Credit
Agreement.
 
“GMAC Credit Agreement” shall mean that certain Amended and Restated Loan and
Security Agreement by and among the Loan Parties and GMAC, dated as of May 25,
2007, as such may be amended or modified from time to time as permitted
hereunder; and any loan and security agreement, credit agreement or other
financing agreement evidencing any refinancing of the Indebtedness evidenced by
such GMAC Credit Agreement; provided that (i) the principal amount of such
refinanced Indebtedness does not exceed the amount permitted by the definition
of “Revolving Financing”, (ii) such Indebtedness does not extend beyond December
31, 2013, (iii) the terms and conditions of the agreements, documents and
instruments related to such refinancing, taken as a whole, are not, in the
reasonable judgment of Agent or the Required Purchasers, materially more onerous
to the Agent and the Required Purchases or the Loan Parties than those set forth
in the GMAC Credit Agreement, as in effect on the date of such refinancing and
(iv) such Indebtedness, including the documentation therefore, otherwise
constitutes Senior Indebtedness under the Intercreditor Agreement and the agent
or lender thereunder has executed a joinder or supplement to the Intercreditor
Agreement or a new intercreditor agreement on substantially the same terms as
the Intercreditor Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
“GMAC Credit Documents” shall mean the GMAC Credit Agreement and all ancillary
documents and materials entered into in connection with the GMAC Credit
Agreement.
 
“GMAC Financing” shall mean, collectively, the Indebtedness and other
obligations under or relating to the Revolving Financing.
 
“Governmental Authorities” shall mean any federal, state or municipal court or
other governmental department, commission, board, bureau, agency or
instrumentality, governmental or quasi-governmental, domestic or foreign.
 
“Guaranty” shall mean any guaranty of the payment or performance of any
Indebtedness or other obligation and any other arrangement whereby credit is
extended to one obligor on the basis of any promise of another Person, whether
that promise is expressed in terms of an obligation to pay the Indebtedness of
such obligor, or to purchase an obligation owed by such obligor, or to purchase
goods and services from such obligor pursuant to a take-or-pay contract, or to
maintain the capital, working capital, solvency or general financial condition
of such obligor, whether or not any such arrangement is reflected on the balance
sheet of such other Person, firm or corporation, or referred to in a footnote
thereto, but shall not include endorsements of items for collection in the
ordinary course of business.  For the purpose of all computations made under
this Agreement, the amount of a Guaranty in respect of any obligation shall be
deemed to be equal to the maximum aggregate amount of such obligation or, if the
Guaranty is limited to less than the full amount of such obligation, the maximum
aggregate potential liability under the terms of the Guaranty.
 
“Indebtedness” shall mean, for any Person at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
that, in accordance with GAAP, should be classified upon the balance sheet of
such Person as indebtedness, but in any event including:  (i) all obligations
for borrowed money, (ii) all obligations arising from installment purchases of
property or representing the deferred purchase price of property or services in
respect of which such Person is liable, contingently or otherwise, as obligor or
otherwise (other than trade payables and other current liabilities incurred in
the ordinary course of business on terms customary in the trade), (iii) all
obligations evidenced by notes, bonds, debentures, acceptances or instruments,
or arising out of letters of credit or bankers’ acceptances issued for such
Person’s account, (iv) all obligations, whether or not assumed, secured by any
Lien or payable out of the proceeds or production from any property or assets
now or hereafter owned or acquired by such Person, (v) all obligations for which
such Person is obligated pursuant to a Guaranty which are classified under GAAP
as indebtedness, (vi) the capitalized portion of lease obligations under
Capitalized Leases, (vii) all obligations for which such Person is obligated
pursuant to any Interest Rate Protection Agreements or derivative agreements or
arrangements, (viii) all factoring arrangements and (ix) all obligations of such
Person upon which interest charges are customarily paid or accrued.
 
 
7

--------------------------------------------------------------------------------

 
 
“Intellectual Property Agreements” shall have the meaning assigned to such term
in Section 4.1(c) hereof.
 
“Intellectual Property Schedule” shall have the meaning assigned to such term in
Section 5.1(r) hereof.
 
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 10.17 hereof.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap, interest
rate cap, interest rate collar or other interest rate hedging agreement or
arrangement.
 
“Investment” as applied to any Person shall mean the amount paid or agreed to be
paid or loaned, advanced or contributed to other Persons, and in any event shall
include, without limitation, (i) any direct or indirect purchase or other
acquisition of any notes, obligations, instruments, stock, securities or
ownership interest (including partnership interests and joint venture interests)
and (ii) any capital contribution to any other Person.
 
“Laws” shall mean all U.S. and foreign federal, state or local statutes, laws,
rules, regulations, ordinances, codes, policies, rules of common law, and the
like, now or hereafter in effect, including any judicial or administrative
interpretations thereof, and any judicial or administrative orders, consents,
decrees or judgments.
 
“Lenders” shall collectively mean the lenders party to the GMAC Credit
Agreement.
 
“Liabilities” shall have the meaning given that term in accordance with GAAP and
shall include, without limitation, Indebtedness.
 
 “Lien” shall mean any security interest, lien, pledge, bailment, mortgage,
hypothecation, deed of trust, conditional sales and title retention agreement
(including any lease in the nature thereof), charge, encumbrance or other
similar arrangement or interest in real or personal property, now owned or
hereafter acquired, whether such interest is based on common law, statute or
contract.
 
“Litigation Schedule” shall have meaning assigned to such term in Section 5.1(j)
hereof.
 
“Loan Party” and “Loan Parties” shall have the meanings assigned to such terms
in the preamble hereto.
 
 “Management” shall mean generation, production, handling, distribution,
processing, use, storage, treatment, operation, transportation, recycling, reuse
and/or disposal, as those terms are defined in CERCLA, RCRA and other
Environmental Laws (including as those terms are further defined, construed, or
otherwise used in rules, regulations, standards, guidelines and publications
issued pursuant to, or otherwise in implementation of, such Environmental Laws).
 
 
8

--------------------------------------------------------------------------------

 
 
“Material Adverse Change” shall mean any change that has a Material Adverse
Effect.
 
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, properties, assets, liabilities or condition (financial or otherwise)
of the Loan Parties, taken together as a whole, (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their material
obligations under the Transaction Documents to which they are parties, taken as
a whole, or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Loan Parties of the Transaction Documents
to which they are parties, taken as a whole.
 
“Material Contracts” shall have the meaning assigned to such term in Section
5.1(w) hereof.
 
“Maturity Date” shall have the meaning assigned to such term in Section 3.2
hereof.
 
“Moody’s” shall have the meaning assigned to such term in Section 7.2(h) hereof.
 
 “Multiemployer Plan” shall mean a multiemployer plan (within the meaning of
Section 3(37) of ERISA) that is maintained for the benefit of the employees of
the Loan Parties or any member of the Controlled Group.
 
“Non-Recurring Charges” shall mean the sum of the aggregate amount of fees,
expenses, financing costs and other expenses incurred in connection with (i) the
Parent’s acquisition of certain equity interests and the financing thereof on or
about January 6, 2005, to the extent paid substantially contemporaneously with,
on or about such acquisition and (ii) the Transactions, to the extent paid
substantially contemporaneously with, on or about the Closing Date.
 
“Offering Memorandum” shall mean that certain Second Priority Senior Secured
Notes $40,000,000 Confidential Private Placement Offering Memorandum dated
April, 2007, prepared in conjunction with Piper Jaffray & Co.
 
“Organization Schedule” shall have the meaning assigned to such term in Section
5.1(a) hereof.
 
“Other Taxes” shall have the meaning assigned to such term in Section 3.9
hereof.
 
“Parent” shall have the meaning assigned to such term in the preamble hereof.
 
“Parent on a Consolidated Basis” shall mean the consolidation, in accordance
with GAAP, of the financial accounts of Parent and its Subsidiaries.
 
“Parent SEC Reports” shall have the meaning assigned to such term in Section
5.1(y) hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to the Loan Parties or any of their Subsidiaries of any right to
any Patent, including the grant of any right to manufacture, have manufactured,
use, import, lease, sell or offer for sale any invention covered in whole or in
part by a Patent.
 
“Patents” means (a) all right, title and interest in or relating to letters
patent of the United States, any other country or any political subdivision
thereof and all reissues, reexaminations, and extensions thereof, (b) all
applications for letters patent of the United States or any other country or any
political subdivisions thereof and all divisionals, continuations and
continuations-in-part thereof and (c) all rights to obtain any reissues,
reexaminations or extensions of the foregoing.
 
“Patriot Act” shall have the meaning assigned to such term in Section 5.1(x)
hereof.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, or any other governmental agency, department
or instrumentality succeeding to the functions thereof.
 
“PCBs” shall have the mean assigned to such term within the definition of the
term “Pollutant” below.
 
“Permitted Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement by which the
Parent or any Subsidiary thereof (a) acquires any ongoing business or all or a
substantially all of the operations or assets of any Person, any division
thereof or operating unit thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or in a
series of transactions) all or substantially all (in number of votes) of the
equity interests of a Person which have ordinary voting power for the election
of directors or constitute a majority (by percentage of voting power) of the
outstanding equity interests of another Person (any of the foregoing an
“Acquisition”); provided that:
 
(i) such Acquisition is made at a time when, after giving effect to such
Acquisition and the related financing thereof, no Default or Event of Default
exists;


(ii) after giving effect to such Acquisition, no Default or Event of Default
exists or would occur based on a 12 month pro forma good faith prospective
calculation of the covenant set forth in Section 7.3(A) (excluding any
Acquisition as a Capital Expenditure), giving effect to the EBITDA of the
acquired operations or Person and any higher levels of Indebtedness associated
with the acquired operations or Person;


(iii) the acquired Person or post-merger Person (other than any Foreign
Subsidiary), if such Acquisition is of equity interests, guarantees all
obligations under this Agreement and grants to Agent, for the benefit of Agent
and Purchasers, a first Lien upon all of the tangible and intangible personal
property of such acquired Person, whether then owned or thereafter acquired or
arising, subject only to Liens permitted by this Agreement;
 
 
10

--------------------------------------------------------------------------------

 
 
(iv) if the Acquisition is of equity interests, such Loan Party acquiring such
equity interests grants to Agent, for the benefit of Agent and Purchasers, a
Lien upon all such equity interests (or not less than 65% of such equity
interests if a Foreign Subsidiary) pursuant to a pledge agreement or joinder in
form and substance satisfactory to Agent;


(v) any acquired assets become subject to Liens in favor of Agent, for the
benefit of Agent and Purchasers, pursuant to such agreements, instruments and
documents as shall be satisfactory in form and substance to Agent, and are free
and clear of all other Liens except as permitted under this Agreement;


(vi) Parent delivers written notice to Agent of its or such Subsidiary’s
intention to make such Acquisition no less than 15 Business Days prior to the
proposed closing date for such Acquisition, together with a certificate that
sets forth (A) information regarding liabilities and obligations with respect to
tax, ERISA and environmental matters, if any, to be incurred by such Person
(including, without limitation, the acquired Person in the event of an
Acquisition of equity interests) as a result of such Acquisition, any
indemnities afforded under the terms of such Acquisition and the scope and
results of any tax, ERISA or environmental review undertaken by the Parent or
such Subsidiary in connection therewith and (B) any available financial
statements of (1) such acquired Person if such Acquisition of equity interests,
and (2) operating unit or division if such Acquisition is of assets;


(vii) on the date of the closing of the Permitted Acquisition, all
representations and warranties under the Transaction Documents shall be true and
correct in all material respects as though made on and as of such date, except
to the extent that any such representation or warranty expressly relates to an
earlier date;


(viii) such Acquisition is of or with a Person assembling and selling specialty
footwear, apparel and accessories or an industry related thereto;


(ix) such Acquisition shall have been approved by the board of directors of such
Person (or similar governing body if such Person is not a corporation) that is
the subject of such Acquisition, and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate any applicable law;


(x) the consideration for the Permitted Acquisition shall have been paid only
(A) in cash, (B) in deferred installment payments, provided that any
indebtedness incurred in connection therewith is permitted pursuant to Section
7.2(a) or equity interests of the Parent or such Subsidiary making such
Acquisition, and the purchase price for any such Acquisition, including (1) the
original stated purchase price therefor, plus (2) the reasonably estimated
transaction costs associated with such Acquisition, plus (3) the amount of
Indebtedness for borrowed money assumed (directly or indirectly) as a result
thereof, plus (4) all amounts payable of any nature whatsoever, including cost
of goods sold, to the seller or any Affiliate of such seller following such
Acquisition, shall not exceed the amount set forth in Section 7.2(d) (excluding
any portion of any of the foregoing payable in common equity of the Parent or
any Subsidiary thereof); and
 
 
11

--------------------------------------------------------------------------------

 
 
(xi) on the funding date for any borrowing of any Loans for the purpose of
consummating a Permitted Acquisition, Agent shall have received a certificate
from an officer of Parent (A) certifying that (1) such Acquisition meets the
requirements of the definition of Permitted Acquisition and (2) the liabilities
assumed with respect to such Permitted Acquisition do not or are not reasonably
likely to have a Material Adverse Effect, and (B) attaching calculations of
financial covenant set forth in Section 7.3, copies of the definitive purchase
agreement or most recent draft of the same, and copies of all material, business
and financial information relating to the business purchased in the Permitted
Acquisition, all as Agent may reasonably request.


“Permitted Encumbrances Schedule” shall have the meaning assigned to such term
in Section 7.2(b) hereof.


“Permitted Indebtedness Schedule” shall have the meaning assigned to such term
in Section 7.2(a) hereof.
 
“Permitted Investment” shall have the meaning assigned to such term in Section
7.2(h) hereof.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 7.2(b)
hereof.
 
“Permitted Sale/Leaseback” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement by which the
Parent or any Subsidiary thereof (a) sells any of its real property and
equipment which is subject to, as of the Closing Date, a Lien in favor of
General Electric Capital Business Asset Funding Corporation and, substantially
simultaneously therewith, (b) leases such real property (or a portion thereof)
from the purchaser thereof or an Affiliate of such purchaser, or otherwise
enters into a contractual relationship pursuant to which such purchaser (or an
Affiliate thereof) provides logistic services for one or more of the Loan
Parties at such property; provided that:
 
(i) such sale/leaseback is made at a time when, after giving effect thereto, no
Default or Event of Default exists;


(ii) the entire balance of the mortgage secured by such real property is paid in
full from the sale proceeds thereof;


(iii) any Net Cash Proceeds (as defined in the GMAC Credit Agreement) thereof
are remitted to GMAC Agent in accordance with the GMAC Credit Agreement; and


(iv) any non-cash proceeds thereof consisting of any notes or other evidence of
Indebtedness are delivered to the GMAC Agent as additional Collateral, together
with such Transaction Documents as Agent may reasonable request in connection
therewith.
 
 
12

--------------------------------------------------------------------------------

 
 
“Person” shall mean any individual, partnership, limited partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity or department,
agency or political subdivision thereof.
 
“Plan” shall mean any employee benefit plan (within the meaning of Section 3(3)
of ERISA), other than a Multiemployer Plan, established or maintained by the
Loan Parties or any member of the Controlled Group.
 
“Pledge Agreement” shall have the meaning assigned to such term in Section
4.1(c) hereof.
 
“Pollutant” shall include any “hazardous substance” and any “pollutant or
contaminant” as those terms are defined in CERCLA; any “hazardous waste” as that
term is defined in RCRA; and any “hazardous material” as that term is defined in
the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), as
amended (including as those terms are further defined, construed, or otherwise
used in rules, regulations, or standards promulgated pursuant to, or otherwise
in implementation of, said Environmental Laws); and including without limitation
any petroleum product or byproduct, solvent, flammable or explosive material,
radioactive material, asbestos, polychlorinated biphenyls (“PCBs”), dioxins,
dibenzofurans, heavy metals, and radon gas; and including any other substance or
material that is reasonably determined to present a threat, hazard or risk to
human health or the environment.
 
“Prepayment Fee” shall mean a non-refundable fee payable pro rata to the
Purchasers equal to the principal amount of any Senior Term Note prepaid
pursuant to Section 3.3 or 3.5, multiplied by (i) five percent (5%), if such
prepayment occurs during the period beginning with the first anniversary of the
Closing Date and ending with the day immediately preceding the second
anniversary of the Closing Date, (ii) three percent (3%), if such prepayment
occurs during the period beginning with the second anniversary of the Closing
Date and ending with the day immediately preceding the third anniversary of the
Closing Date, (iii) one and one-half percent (1.5%) if such prepayment occurs
during the period beginning with the third anniversary of the Closing Date and
ending with the day immediately preceding the fourth anniversary of the Closing
Date, and (iv) zero percent (0%) if such prepayment occurs at any time
thereafter.
 
“Pro Forma Balance Sheet” shall have the meaning assigned to such term in
Section 5.1(c)(iii).
 
“Properties and Facilities” shall have the meaning assigned to such term in
Section 5.1(q) hereof.
 
“Properties Schedule” shall have the meaning assigned to such term in Section
5.1(q) hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“Proprietary Rights” shall mean, collectively, whether now owned or hereafter
acquired or existing, (a) all right, title and interest of the Loan Parties or
any of their Subsidiaries in or relating to intellectual property or industrial
property, whether arising under United States, multinational or foreign laws or
otherwise, including Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, trade secrets, Internet domain names and domain
name registrations, software and contract rights relating to software, websites,
advertising rights, rights in designs, including registrations thereof, and
rights in data, and (b) all right to income, royalties, proceeds and damages now
or hereafter due and/or payable under and with respect thereto, including all
rights to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof.
 
“Purchaser” and “Purchasers” shall have the meanings assigned to such terms in
the preamble hereto and in Section 6.2 hereof.
 
“RCRA” shall mean the Resource Conservation and Recovery Act (42 U.S.C. § 6901
et seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.
 
“Refinancing” shall have the meaning assigned to such term in the recitals
hereto.
 
“Removal,” “Remedial” and “Response” actions shall include the types of
activities “covered” by CERCLA, RCRA, and other comparable Environmental Laws,
and whether the activities are those that might be taken by a government entity
or those that a government entity or any other person might seek to require of
waste generators, handlers, distributors, processors, users, storers, treaters,
owners, operators, transporters, recyclers, reusers, disposers, or other persons
under “removal,” “remedial,” or other “response” actions.
 
“Reportable Event” shall mean any of the events that are reportable under
Section 4043 of ERISA and the regulations promulgated thereunder, other than an
occurrence for which the thirty (30) day notice contained in 29 C.F.R. §
2615.3(a) is waived.
 
“Required Purchasers” shall mean, at any time, the Purchasers holding a pro rata
percentage of the outstanding principal amount of the Senior Term Notes
aggregating at least 50.1% at such time.
 
“Revolving Financing” shall mean a secured revolving line of credit facility
pursuant to the GMAC Credit Agreement in an aggregate principal amount not to
exceed $100,000,000, provided, however, that the outstanding principal amount of
Revolving Financing may be increased to $110,000,000, so long as the advance
rates and standards for determining the eligible receivables and eligible
inventory for inclusion in the borrowing base under the GMAC Credit Agreement in
effect on the Closing Date support such increase and are satisfied.
 
“S&P” shall have the meaning assigned to such term in Section 7.2(h) hereof.
 
“Sarbanes Oxley” shall mean the United States Sarbanes-Oxley Act of 2002.
 
“SEC” shall mean the Securities and Exchange Commission and any governmental
body or agency succeeding to the functions thereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 
14

--------------------------------------------------------------------------------

 
 
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
“Securitization” shall have the meaning assigned to such term in Section 10.18
hereof.
 
“Security Agreement” shall have the meaning assigned to such term in Section
4.1(c) hereof.
 
“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Financing Statements, and all other documents, instruments and other
materials necessary to create or perfect the security interests created pursuant
to the Security Agreement.
 
“Senior Term Notes” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Subsidiary” of any corporation shall mean any other corporation or limited
liability company of which the outstanding capital stock possessing a majority
of voting power in the election of directors (otherwise than as the result of a
default) is owned or controlled by such corporation directly or indirectly
through Subsidiaries.
 
“Subsidiary Schedule” shall have the meaning assigned to such term in Section
5.1(e) hereof.
 
“Taxes” shall have the meaning assigned to such term in Section 3.9 hereof.
 
“Term Loan A” shall have the meaning assigned to such term in the recitals
hereto.
 
“Term Loan C” shall have the meaning assigned to such term in the recitals
hereto.
 
“Third Party Proprietary Rights” means any right, title or interest of any
Person other than the Loan Parties or any of their Subsidiaries under patent,
copyright, trademark or trade secret law or any other statutory provision or
common law doctrine relating to intellectual property or proprietary rights.
 
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to the Loan Parties or any of their Subsidiaries of any right
under any Trademark.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
service marks, logos and other source or business identifiers, and, in each
case, all goodwill associated therewith, whether now owned or hereafter acquired
or existing, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of any state thereof or any
other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals and
extensions thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
“Transaction Documents” shall mean this Agreement, the Senior Term Notes and the
Security Documents and all other agreements, instruments and documents delivered
in connection therewith as any or all of the foregoing may be supplemented or
amended from time to time.
 
“Transactions” shall mean the incurrence of debt and the issuance of securities
in connection therewith, as contemplated by this Agreement, the Senior Term
Notes, the consummation of the Refinancing, and all other agreements
contemplated hereby and thereby.
 
“UCC” shall mean the New York Uniform Commercial Code.
 
“UST” shall mean an underground storage tank, including as that term is defined,
construed and otherwise used in RCRA and in rules, regulations, standards,
guidelines and publications issued pursuant to RCRA and comparable state and
local laws.
 
1.2           Accounting Principles.  The character or amount of any asset,
liability, capital account or reserve and of any item of income or expense to be
determined, and any consolidation or other accounting computation to be made,
and the construction of any definition containing a financial term, pursuant to
this Agreement shall be determined or made in accordance with generally accepted
accounting principles in the United States of America consistently applied
(“GAAP”), unless such principles are inconsistent with the express requirements
of this Agreement.  In the event any “Accounting Changes” (as defined below)
shall occur and such changes affect financial covenants, standards or terms in
this Agreement, then Loan Parties and Required Purchasers agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of the Loan Parties shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made, and until such time as such an amendment shall have been executed and
delivered by Loan Parties and Requisite Lenders, (A) all financial covenants,
standards and terms in this Agreement shall be calculated and/or construed as if
such Accounting Changes had not been made, and (B) the Loan Parties shall
prepare footnotes to each compliance certificate and the financial statements
required to be delivered hereunder that show the differences between the
financial statements delivered (which reflect such Accounting Changes) and the
basis for calculating financial covenant compliance (without reflecting such
Accounting Changes).  “Accounting Changes” means: (a) changes in accounting
principles required by GAAP and implemented by Loan Parties and (b) changes in
accounting principles recommended by Loan Parties’ accountants.
 
 
16

--------------------------------------------------------------------------------

 
 
1.3           Other Definitional Provisions; Construction.  Whenever the context
so requires, neuter gender includes the masculine and feminine, the singular
number includes the plural and vice versa.  The word “including” when used
herein shall mean “including without limitation” unless the context states
otherwise.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and references to any
section, article, annex, schedule, exhibit or like references are references to
this Agreement unless otherwise specified.  A Default or Event of Default shall
“continue” or be “continuing” until such Default or Event of Default has been
cured or waived by Agent and the Required Purchasers or the Purchasers, as
applicable, pursuant to Section 10.2.  References in this Agreement to any
Persons shall include such Persons, successors and permitted assigns.  Other
terms contained in this Agreement (which are not otherwise specifically defined
herein) shall have the meanings provided to such terms in Article 9 of the UCC
on the date hereof to the extent the same are used or defined therein.
 
ARTICLE 2
ISSUE AND SALE OF THE SENIOR TERM NOTES
 
2.1           Senior Term Notes.  On the Closing Date, the Loan Parties duly
authorized the issuance to the Purchasers designated on Annex A of $40,000,000
aggregate principal amount of the Loan Parties’ Second Priority Senior Secured
Notes due May 25, 2012 (together with any promissory notes issued in
substitution therefor pursuant to Sections 6.3 and 6.4, the “Senior Term Notes”)
substantially in the form of the promissory notes made by the Loan Parties in
favor of the Purchasers thereof in the form attached hereto as Exhibit A.
 
2.2           Sale and Purchase.  Subject to the terms and conditions and in
reliance upon the representations, warranties and agreements set forth herein,
the Loan Parties shall sell to the Purchasers, and the Purchasers shall purchase
from the Loan Parties, in amounts designated in Annex B, the Senior Term Notes
in the aggregate principal amount set forth in Section 2.1 hereof.
 
2.3           The Closing.  Delivery of and payment for the Senior Term Notes
(the “Closing”) shall be made at on May 25, 2007, or at such other date as may
be mutually agreeable to the Loan Parties and the Purchasers.  The date and time
of the Closing as finally determined pursuant to this Section 2.3 are referred
to herein as the “Closing Date.”  Delivery of the Senior Term Notes shall be
made to the Purchasers against payment of the purchase price therefor, less any
amounts payable pursuant to Section 4.1(g) hereof, by wire transfer of
immediately available funds in the manner agreed to by the Loan Parties and the
Purchasers.  The Senior Term Notes shall be issued in such name or names and in
such permitted denomination or denominations, numbers and amounts as set forth
in Annex A or as the Purchasers may request in writing not less than two (2)
Business Days before the Closing Date.
 
ARTICLE 3
REPAYMENT OF SENIOR TERM NOTES
 
3.1           Interest Rates and Interest Payments.
 
(a)           Senior Term Notes.  The Loan Parties, jointly and severally,
covenant and agree to make payments to the Purchasers holding Senior Term Notes,
of accrued interest on the Senior Term Notes semi-annually in arrears on the
first Business Day of each June and December, commencing on December 1, 2007,
through the date of repayment in full of the Senior Term Notes.  The Senior Term
Notes shall bear interest on the outstanding principal thereof at a rate equal
to the fixed rate of eleven and one-half percent (11.50%).
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           Computation of Interest.  Interest on the Senior Term Notes shall
be computed on the basis of a year with three hundred sixty (360) days and
twelve 30-day months.
 
3.2           Repayment of Senior Term Notes.  The Loan Parties, jointly and
severally, covenant and agree to repay any and all unpaid principal on the
Senior Term Notes, together with all accrued and unpaid interest, fees and other
amounts due in connection with the Senior Term Notes upon maturity of the Senior
Term Notes on May 25, 2012 (the “Maturity Date”).
 
3.3           Optional Prepayment of Senior Term Notes.  At any time on or after
the first anniversary of the Closing Date, subject to the terms of this Section
3.3, and in connection with any Equity Prepayment pursuant to Section 3.9
(regardless of when such event occurs),  the Loan Parties may prepay to the
Purchasers the outstanding principal amount of the Senior Term Notes in whole or
in part in multiples of $500,000, or such lesser amount as is then outstanding,
plus accrued interest, if any, to the date set for prepayment on the principal
amount to be repaid.  At the time of each such prepayment made at any time prior
to the fourth anniversary of the Closing Date, the Loan Parties shall pay to the
Purchasers the applicable Prepayment Fee or Equity Prepayment Premium.  All such
prepayments shall be so applied after application of such prepayment to any
accrued interest payable, if any, in connection therewith and any applicable
Prepayment Fee or Equity Prepayment Premium.
 
3.4           Notice of Optional Prepayment.  If the Loan Parties shall elect to
prepay any Senior Term Notes pursuant to Section 3.3 hereof, the Loan Parties
shall give notice of such prepayment to the Agent and the Purchasers not less
than thirty (30) days or more than ninety (90) days prior to the date fixed for
prepayment, specifying (i) the date on which such prepayment is to be made, (ii)
the principal amount of such Senior Term Notes to be prepaid on such date and
(iii) the applicable Prepayment Fee or Equity Prepayment Premium, if any, and
accrued interest applicable to such prepayment.  Such notice shall be
accompanied by a certificate of the Chief Executive Officer, the Chief Financial
Officer, or the Chief Operating Officer of Parent that such prepayment is being
made in compliance with Section 3.3.  Notice of prepayment having been so given,
the aggregate principal amount of the Senior Term Notes specified in such
notice, together with accrued interest thereon and the premium, if any, shall
become due and payable on the prepayment date set forth in such notice.
 
3.5           Mandatory Prepayment: Change of Control; Event of Default.
 
(a)           Upon the occurrence of a Change of Control, each Purchaser shall
have the right to require the Loan Parties to repurchase all or any part of such
Purchaser’s Senior Term Notes pursuant to the offer described below (the “Change
of Control Offer”) at an offer price (the “Change of Control Payment”) in cash
equal to the outstanding principal amount of the applicable Senior Term Notes,
together with all accrued and unpaid interest, fees, expenses and a premium for
the ratable benefit of the Purchasers equal to five percent (5%) of the
aggregate outstanding principal amounts of the Senior Term Notes being prepaid,
in each case as of the date of purchase (the “Change of Control Payment
Date”).  The Loan Parties will make the Change of Control Offer by delivering a
written notice of such offer to the Purchasers at least five (5) Business Days
prior to the occurrence of a Change of Control, specifying the Change of Control
Payment Date (which such date shall not be more than five (5) Business Days
following such Change of Control).  A Purchaser may accept such Change of
Control Offer by delivering a written notice of acceptance to the Loan Parties
within five (5) Business Days after receipt of the Change of Control Offer
specifying the amount of the Senior Term Notes to be redeemed.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           By 2:00 p.m. (noon) Central Time on the Change of Control Payment
Date, the Loan Parties shall (1) accept for payment all Senior Term Notes or
portions thereof properly tendered pursuant to the Change of Control Offer, and
(2) pay via wire transfer in immediately available funds an amount equal to the
Change of Control Payment in respect of all Senior Term Notes or portions
thereof so tendered.  All payments under this Section 3.5 shall be applied first
to all costs, expenses, indemnities and other amounts payable hereunder and
under the applicable Senior Term Notes, then to payment of default interest, if
any, then to payment of premium, if any, then to payment of accrued interest and
thereafter to payment of principal.  The Loan Parties shall send to each
Purchaser that has tendered its Senior Term Notes the applicable Change of
Control Payment for such Senior Term Notes, and the Loan Parties shall promptly
execute and mail to each Purchaser a new Senior Term Note equal in principal
amount to any unpurchased portion of the Senior Term Notes surrendered, if any.


(c)           In addition, the Senior Term Notes shall be prepaid in full,
together with all accrued and unpaid interest, fees, any applicable Prepayment
Fee, for the ratable benefit of the Purchasers, and expenses upon such Senior
Term Notes becoming due as a consequence of an Event of Default (other than due
to a Change of Control) pursuant to Section 8.2.  If the Senior Term Notes shall
become due prior to the first anniversary of the Closing Date as a result of an
Event of Default, the applicable Prepayment Fee shall be deemed to be 5.0% of
the aggregate principal amount of the Senior Term Notes prepaid.


3.6           Equity Payment.  In the event the Parent or any Subsidiary shall
at any time or from time to time issue any equity securities to any Person other
than the Parent or any Subsidiary thereof, notwithstanding any provision of this
Agreement, but subject to the terms of this Section 3.6, the Loan Parties may
prepay to the Purchasers, on a ratable basis, from the net cash proceeds of any
such equity issuance, up to 35% of the aggregate outstanding principal amount of
the Senior Term Notes then outstanding (an “Equity Prepayment”) in whole or in
part in multiples of $500,000, or such lesser amount as is then outstanding,
plus accrued interest, if any, to the date set for prepayment on the principal
amount to be repaid.  If any such prepayment or redemption is made at any time
prior to the first anniversary of the Closing Date, the Loan Parties shall pay
to the Purchasers a prepayment premium (an “Equity Prepayment Premium”)
(expressed as a percentage of principal amount) equal to 11.50% of the aggregate
principal amount of the Senior Term Notes prepaid or redeemed with each Equity
Prepayment.  If any such prepayment or redemption is made at any time on or
after the first anniversary of the Closing Date, the Loan Parties shall pay to
the Purchasers any applicable Prepayment Fee on the Senior Term Notes prepaid or
redeemed with each Equity Prepayment to the extent applicable.  In the event of
any such prepayment from the net cash proceeds of an equity issuance, at the
election of the Parent, and provided no Default or Event of Default then exists,
such Equity Prepayment Premium or Prepayment Fee may be paid, subject to the
terms of this Section 3.6, either in cash or in equity securities of the
Parent.  If the Parent elects to pay such Equity Prepayment Premium or
Prepayment Fee in equity securities rather than cash, such securities shall be
paid in registered, marketable, publicly traded equity securities of the Parent
in an amount equal to the Equity Equivalent (as defined below).  If the Parent
elects to prepay any Senior Term Notes pursuant to this Section 3.6 hereof, the
Parent shall give notice of such prepayment to Agent and the Purchasers not less
than forty-five (45) days or more than one hundred and five (105) days prior to
the date fixed for such Equity Prepayment, specifying (i) the date on which such
prepayment is to be made, (ii) the principal amount of such Senior Term Notes to
be prepaid on such date, (iii) such Equity Prepayment Premium or Prepayment Fee,
if any, and accrued interest applicable to such prepayment and (iv) whether such
Equity Prepayment Premium or Prepayment Fee will be paid in cash or equity
securities.  Such notice shall be accompanied by a certificate of the Chief
Executive Officer, the Chief Financial Officer, or the Chief Operating Officer
of Parent that such prepayment is being made in compliance with this Section
3.6.  Notice of prepayment having been so given, the aggregate principal amount
of the Senior Term Notes specified in such notice, together with accrued
interest thereon and the premium, if any, shall become due and payable on the
prepayment date set forth in such notice. “Equity Equivalent” shall be
determined by dividing (i) the cash value of the applicable Equity Prepayment
Premium or Prepayment Fee by (ii) the per share average closing price of
Parent’s equity securities as reported on the exchange on which such equity
securities are then listed for the seven trading days prior to a date that is
three trading days prior to the date fixed for prepayment or redemption.
 
 
19

--------------------------------------------------------------------------------

 
 
3.7           Home Office Payment.  The Loan Parties will pay all sums becoming
due on any Senior Term Note for principal, prepayment penalty, if any, and
interest to the respective Purchasers by the method and at the address specified
for such purpose in Annex A, or by such other method or at such other address as
the Purchasers shall have from time to time specified to the Loan Parties in
writing for such purpose, without the presentation or surrender of such Senior
Term Note or the making of any notation thereon, except that upon written
request of the Loan Parties made concurrently with or reasonably promptly after
payment or prepayment in full of any Senior Term Note, each holder of a Senior
Term Note shall surrender such Senior Term Note for cancellation, reasonably
promptly after such request, to the Loan Parties at their principal executive
office.  Notwithstanding anything to the contrary contained herein, all payments
of principal and interest due from the Loan Parties hereunder shall be made to
the Purchasers on an equal and ratable basis.
 
3.8           Maximum Lawful Rate.  This Agreement, the Senior Term Notes and
the other Transaction Documents are hereby limited by this Section 3.8.  In no
event, whether by reason of acceleration of the maturity of the amounts due
hereunder or otherwise, shall interest and fees contracted for, charged,
received, paid or agreed to be paid to the Purchasers exceed the maximum amount
permissible under applicable Law.  If, from any circumstance whatsoever,
interest and fees would otherwise be payable to Agent or the Purchasers in
excess of the maximum amount permissible under applicable Law, the interest and
fees shall be reduced to the maximum amount permitted under such Law.  If from
any circumstance, Agent or the Purchasers shall have received anything of value
deemed interest by applicable Law in excess of the maximum lawful amount, an
amount equal to any excess of interest shall be applied to the reduction of the
principal amount of the Senior Term Notes, in such manner as may be determined
by the Purchasers, and not to the payment of fees or interest, or if such excess
interest exceeds the unpaid balance of the principal amount of the Senior Term
Notes, such excess shall be refunded to the Loan Parties.
 
 
20

--------------------------------------------------------------------------------

 
 
3.9           Taxes.  Any and all payments by the Loan Parties hereunder or
under the Senior Term Notes or other Transaction Documents that are made to or
for the benefit of the Purchasers shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and penalties, interests and all other liabilities with
respect thereto (collectively, “Taxes”), excluding taxes imposed on Agent’s or
the Purchasers’ net income or capital and franchise taxes imposed on any of them
by the jurisdiction under the laws of which any of them is organized or any
political subdivision thereof (all such non-excluded Taxes being hereinafter
referred to as “Covered Taxes”).  If any of the Loan Parties shall be required
by Law to deduct any Covered Taxes from or in respect of any sum payable
hereunder or under any Senior Term Notes or other Transaction Documents to the
Purchasers the sum payable shall be increased as may be necessary so that after
making all required deductions of Covered Taxes (including deductions of Covered
Taxes applicable to additional sums payable under this paragraph), each
Purchaser receives an amount equal to the sum it would have received had no such
deductions been made.  The Loan Parties shall make such deductions and the Loan
Parties shall pay the full amount so deducted to the relevant taxation authority
or other authority in accordance with applicable law.  In addition, the Loan
Parties agree to pay any present or future stamp, documentary, excise,
privilege, intangible or similar levies that arise at any time or from time to
time from any payment made under any and all Transaction Documents or from the
execution or delivery by the Loan Parties or from the filing or recording or
maintenance of, or otherwise with respect to the exercise by Agent or the
Purchasers of their respective rights under any and all Transaction Documents
(collectively, “Other Taxes”).  The Loan Parties will indemnify Agent and the
Purchasers for the full amount of Covered Taxes imposed on or with respect to
amounts payable hereunder and Other Taxes, and any liability (including
penalties, interest and expenses) arising therefrom or with respect
thereto.  Payment of this indemnification shall be made within thirty (30) days
from the date Agent or the Purchasers provide the Loan Parties with a
certificate certifying and setting forth in reasonable detail the calculation
thereof as to the amount and type of such Taxes.  Any such certificates
submitted by Agent or the Purchasers in good faith to the Loan Parties shall,
absent manifest error, be final, conclusive and binding on all parties.  The
obligations of the Loan Parties under this Section 3.9 shall survive the payment
of the Senior Term Notes and the termination of this Agreement.  Within thirty
(30) days after the Loan Parties having received a receipt for payment of
Covered Taxes and/or Other Taxes, the Loan Parties shall furnish to the
Purchasers the original or certified copy of a receipt evidencing payment
thereof.


3.10           Capital Adequacy.  If, after the date hereof, either the
introduction of or any change of the interpretation of any Law or the compliance
by the Purchasers with any guideline or request from any Governmental Authority
(whether or not having the force of Law) has or would have the effect of
reducing the rate of return on the capital or assets of the Purchasers as a
consequence of, as determined by Agent or the Purchasers in their reasonable
discretion, the existence of any Purchaser’s obligations under this Agreement or
any other Transaction Documents, then, upon demand by the Purchasers, the Loan
Parties immediately shall pay to the Purchasers, from the time as specified by
Purchasers, additional amounts sufficient to compensate the Purchaser in light
of such circumstances.  The obligations of the Loan Parties under this Section
3.10 shall survive the payments of the Senior Term Notes and the termination of
this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
3.11           Certain Waivers.  The Loan Parties unconditionally waive (i) any
rights to presentment, demand, protest or (except as expressly required hereby)
notice of any kind, and (ii) any rights of rescission, setoff, counterclaim or
defense to payment under the Senior Term Notes or otherwise that the Loan
Parties may have or claim against any Purchaser, Agent or any prior Purchaser or
Agent.
 
ARTICLE 4
CONDITIONS
 
4.1           Conditions to the Purchase of the Senior Term Notes.  The
obligation of the Purchasers to purchase and pay for the Senior Term Notes is
subject to the satisfaction, prior to or at the Closing, of the following
conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties contained in Article 5 hereof shall be true and correct at and as of
the Closing Date as though then made, except to the extent of changes caused by
the transactions expressly contemplated herein.
 
(b)           Material Adverse Change.  There shall have been no Material
Adverse Change in the business, financial condition, assets, Business or
prospects of Parent on a Consolidated Basis (prior to the effective date of the
Transactions), or the capital markets since December 31, 2006.
 
(c)           Security Agreement; Etc.  The Loan Parties and Agent, for the
benefit of the Purchasers, shall have entered into (i) a security agreement or
security agreements with Agent, in form and substance as set forth in Exhibit B
attached hereto (as the same may be amended, modified or supplemented from time
to time in accordance with the terms thereof, the “Security Agreement”), (ii)
security agreements for all Patents, Patent Licenses, Trademarks, Trademark
Licenses and registered Copyrights of the Loan Parties in form and substance
reasonably acceptable to Agent for filing with the United States Patent and
Trademark Office and the United States Copyright Office in the form set forth in
Exhibit C attached hereto (such security agreements set forth under the
foregoing (ii), as the same may be amended, modified or supplemented from time
to time in accordance with the terms thereof, the “Intellectual Property
Agreements”), (iii) a stock pledge and security agreement in form and substance
as set forth in Exhibit D attached hereto (as the same may be amended, modified
or supplemented from time to time in accordance with the terms thereof, the
“Pledge Agreement”) and (iv) if reasonably requested by GMAC Agent and Agent,
the Loan Parties and their depository banks shall have entered into deposit
account control agreements in form and substance satisfactory to Agent (“Deposit
Account Control Agreements”).  The Loan Parties shall have executed and
delivered to Agent, for the benefit of the Purchasers, an authorization to file
such financing statements and other instruments (collectively, “Financing
Statements”), and shall have delivered to Agent such certificates, instruments
and documents, as Agent shall reasonably require in order to perfect and
maintain the continued perfection of the security interests created by the
agreements described herein.  Agent shall have received reports of filings with
appropriate government agencies showing that there are no Liens on the assets of
the Loan Parties other than Permitted Liens.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           Intercreditor Agreement.  Agent, GMAC Agent and Loan Parties shall
have executed the Intercreditor Agreement on terms reasonably satisfactory to
Agent and the Purchasers.
 
(e)           Charter and Bylaws.  Each Loan Party shall have made such
amendments to its articles of incorporation, certificate of incorporation,
By-laws, membership agreement and such other documents as the Purchasers shall
reasonably request.
 
(f)           Closing Documents.  The Loan Parties will have delivered or caused
to be delivered to Agent all of the following documents in form and substance
satisfactory to Agent:
 
(i)            a Senior Term Note for each Purchaser pursuant to Section 2.1 and
Annex A hereof in the respective aggregate original principal amounts as set
forth herein, duly completed and executed by the Loan Parties;
 
(ii)           certificates of good standing dated not more than thirty (30)
days prior to the Closing Date for the Loan Parties, issued by their respective
jurisdiction of organization and each jurisdiction where a Loan Party is
qualified to operate as a foreign corporation, or its equivalent, except where
the failure to so qualify is not reasonably likely to have a Material Adverse
Effect;
 
(iii)          a copy of the Charter Documents of each of the Loan Parties,
certified by the appropriate governmental official of the jurisdiction of its
organization as of a date not more than thirty (30) days prior to the Closing
Date;
 
(iv)          a copy of the By-laws or members agreement of the Loan Parties,
certified as of the Closing Date by the secretary, assistant secretary, manager
or general partner, as applicable, of the Loan Parties;
 
(v)           a certificate of the secretary or assistant secretary, manager or
general partner of the Loan Parties, certifying as to the names and true
signatures of the officers or other authorized person of the Loan Parties
authorized to sign this Agreement and the other documents to be delivered by the
Loan Parties hereunder;
 
(vi)          copies of the resolutions duly adopted by the board of directors,
general partners, board of managers or other governing body of the Loan Parties,
authorizing the execution, delivery and performance by the Loan Parties of this
Agreement and each of the other agreements, instruments and documents
contemplated hereby to which each of the Loan Parties is a party to, and the
consummation of all of the other Transactions, certified as of the Closing Date
by the secretary, assistant secretary, manager or general partner of the Loan
Parties;
 
(vii)         a certificate dated as of the Closing Date from an officer,
general partner or manager of each of the Loan Parties stating that the
conditions specified in this Section 4.1 have been fully satisfied or waived by
Agent and the Purchasers;
 
 
23

--------------------------------------------------------------------------------

 
 
(viii)        certificates of insurance evidencing the existence of all
insurance required to be maintained by the Loan Parties pursuant to Section
7.1(c), and Agent and the Purchasers shall be satisfied with the type and extent
of such coverage;
 
(ix)          an opinion of Porter, Wright, Morris & Arthur LLP, counsel to
Parent, in form and substance satisfactory to Agent and the Purchasers;
 
(x)           copies of all material leases and contracts to which each of the
Loan Parties is a party; and
 
(xi)          such other documents relating to the Transactions contemplated by
this Agreement as Agent, any Purchaser or their respective counsel may
reasonably request.
 
(g)           Purchaser’s Fees and Expenses.
 
(i)           Other Fees and Expenses.  On the Closing Date, the Loan Parties
shall have paid the fees and expenses of Agent and the Purchasers, payable by
the Loan Parties pursuant to Section 10.4 hereof (and the Loan Parties hereby
authorize each Purchaser to deduct all such applicable amounts from the
aggregate proceeds of the sale of the Senior Term Notes by the Loan Parties).
 
(h)           Legal Investment.  On the Closing Date, the Purchasers’ purchases
of the Senior Term Notes shall not be prohibited by any applicable law, rule or
regulation of any Governmental Authority (including, without limitation,
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
as a result of the promulgation or enactment thereof or any changes therein, or
change in the interpretation thereof by any Governmental Authority, subsequent
to the date of this Agreement.
 
(i)           Proceedings.  All proceedings taken or required to be taken in
connection with the transactions contemplated hereby to be consummated at or
prior to the Closing and all documents incident thereto will be satisfactory in
form and substance to Agent, each Purchaser and their respective counsel.
 
(j)           Charter and Bylaw Amendments.  The Loan Parties shall have entered
into such amendments to their respective articles of incorporation or
certificates of incorporation and Bylaws as the Purchasers shall reasonably
request.
 
(k)           Consummation of GMAC Financing and Refinancing.  The GMAC
Financing shall have been consummated in form and substance satisfactory to the
Purchasers in the Purchasers’ sole discretion and the Purchasers shall have been
provided copies of all agreements, instruments and documents in connection
therewith.  The Refinancing shall have occurred and the Agent shall have
received payoff and lien release letters and/or other evidence thereof
satisfactory to the Agent.
 
4.2           Waiver.  Any condition specified in this Article 4 may be waived
by Agent and the Purchasers; provided that no such waiver will be effective
unless it is set forth in a writing executed by Agent and the Purchasers.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
 
5.1           Representations and Warranties of the Loan Parties.  As a material
inducement to Agent and the Purchasers to enter into this Agreement and for the
Purchasers to purchase the Senior Term Notes, Parent for itself and each Loan
Party and each Loan Party as to itself, hereby represent and warrant to Agent
and the Purchasers as follows:
 
(a)           Organization and Power.  Each of the Loan Parties is a legal
entity of the type designated on Schedule 5.1(a).  Each of the Loan Parties is
duly organized, validly existing and in good standing under the laws of its
state of formation.  Each of the Loan Parties has all requisite corporate or
other organizational power and authority and all material licenses, permits,
approvals and authorizations necessary to own and operate its properties, to
carry on its businesses as now conducted and presently proposed to be conducted
and to carry out the Transactions, and is qualified to do business in the
jurisdictions listed on the “Organizational Schedule” attached hereto as
Schedule 5.1(a), which includes every jurisdiction where the failure to so
qualify is reasonably likely to have a Material Adverse Effect.  Each of the
Loan Parties has its principal place of business as set forth on the
Organizational Schedule.  The copies of the Charter Documents and By-laws of
each of the Loan Parties that have been furnished to Agent reflect all
amendments made thereto at any time prior to the date of this Agreement and are
correct and complete.
 
(b)           Principal Business.  The Loan Parties are primarily engaged in the
business of assembling and selling specialty footwear and related apparel and
accessories (the “Business”).
 
(c)           Financial Statements.
 
(i)           Financial Statements; Historical Statements.  Parent has delivered
to Agent copies of its audited consolidated year-end financial statements for
and as of the end of its fiscal year ended December 31, 2006, and unaudited
balance sheet, income statements and cash flow statements for the three (3)
month period ended March 31 , 2007 (together, the “Financial Statements”).  The
Financial Statements were compiled from the books and records maintained by
Parent’s management are correct and complete and fairly represent the
consolidated financial condition of Parent as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied (with such interim financial
statements being subject to the absence of footnotes required by GAAP and
subject to normal year-end adjustments).
 
(ii)           Offering Memorandum.  The projected financial information
contained in the Offering Memorandum has been prepared in good faith based upon
assumptions believed to be reasonable at the time of the preparation thereof.
 
 
25

--------------------------------------------------------------------------------

 
 
(iii)          Pro Forma Balance Sheet.  The unaudited pro forma balance sheet
of Parent on a Consolidated Basis as of the Closing Date, a copy of which has
heretofore been delivered to Agent, gives pro forma effect to the consummation
of the Refinancing, the initial extensions of credit made under this Agreement,
and the payment of transaction fees and expenses related to the foregoing, all
as if such events had occurred on such date (the “Pro Forma Balance
Sheet”).  The Pro Forma Balance Sheet has been prepared in a manner consistent
with customary accounting practices and the financial statements described in
Section 5.1(c)(i) (subject to the absence of footnotes required by GAAP and
subject to normal year-end adjustments) and, subject to stated assumptions made
in good faith and having a reasonable basis set forth therein, presents fairly
the financial condition of the Loan Parties on an unaudited pro forma basis as
of the date set forth therein after giving effect to the consummation of the
transactions described above.
 
(iv)           Accuracy of Financial Statements.  As of the dates of such
Financial Statements, Parent on a Consolidated Basis did not have any
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Financial Statements or in the notes thereto, and
except as disclosed therein, as of such dates, there are no unrealized or
anticipated losses from any commitments of the Loan Parties that are reasonably
likely to have a Material Adverse Effect.
 
(d)           Capitalization and Related Matters.  As of the Closing Date and
immediately thereafter, the authorized capital stock of Parent is as set forth
on the “Capitalization Schedule” attached hereto as Schedule 5.1(d).  As of the
Closing Date, the authorized capital stock or other equity interests of each of
the Subsidiaries of Parent and the number and ownership of all outstanding
capital stock or equity interests of each of the Loan Parties (other than
Parent) is set forth on Schedule 5.1(d).  Except as set forth on the Schedule
5.1(d), as of the Closing Date, none of the Loan Parties will have outstanding
any stock or securities convertible into or exchangeable for any shares of its
capital stock and none will have outstanding any rights or options to subscribe
for or to purchase its capital stock or other equity interests or any stock or
securities convertible into or exchangeable for its capital stock or other
equity interests.  As of the Closing Date, none of the Loan Parties will be
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital stock or other equity interests.  As
of the Closing Date, all of the outstanding shares and capital stock or other
equity interests of the Loan Parties will be validly issued, fully paid and
nonassessable.  None of the Loan Parties have violated any applicable federal or
state securities laws in any material respect in connection with the offer, sale
or issuance of any of its capital stock or other equity interests, and the
offer, sale and issuance of the Senior Term Notes hereunder do not require
registration under the Securities Act or any applicable state securities laws.
 
(e)           Subsidiaries.  Except as set forth on the “Subsidiary Schedule”,
attached hereto as Schedule 5.1(e), the Loan Parties do not own, or hold any
rights to acquire, any shares of stock or any other security or interest in any
other Person.
 
 
26

--------------------------------------------------------------------------------

 
 
(f)           Authorization; No Breach.  The execution, delivery and performance
of this Agreement, the other Transaction Documents to which each of the Loan
Parties is a party, and the consummation of the Transactions and the Refinancing
have been duly authorized by the Loan Parties.  The execution and delivery by
the Loan Parties of the Transaction Documents and the consummation of the
Transactions and the Refinancing does not and will not (i) conflict with or
result in a breach of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) except as created pursuant to the Security Documents and
the GMAC Credit Documents, result in the creation of any Lien upon the Loan
Parties’ capital stock or assets pursuant to, (iv) give any third party the
right to accelerate any material obligation under, (v) result in a violation of,
or (vi) require any authorization, consent, approval, exemption or other action
by or notice to any Governmental Authority pursuant to, the Charter Documents of
the Loan Parties, or any law, statute, rule or regulation to which the Loan
Parties are subject, or any material agreement or instrument, order, judgment or
decree to which any of the Loan Parties is a party or to which it or each of its
respective assets are subject.
 
(g)           Governmental Approvals.  Except as specifically provided by the
Transaction Documents, no registration with or consent or approval of, or other
action by, any Governmental Authority is or will be required in connection with
the consummation of the Transactions by the Loan Parties.  No registration with
or consent or approval of, or other action by, any Governmental Authority was
required in connection with the consummation of the Refinancing.
 
(h)           Enforceability.  This Agreement constitutes, and each of the other
Transaction Documents when duly executed and delivered by each of the Loan
Parties who is a party thereto will constitute, legal, valid and binding
obligations of the Loan Parties enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
(i)           No Material Adverse Change.  Since December 31, 2006, there has
been no Material Adverse Change, with respect to Parent and its Subsidiaries
taken as a whole, prior to giving effect to the Transactions; provided, that the
consummation of the Transactions shall not, in and of itself, be deemed to be a
Material Adverse Change.
 
(j)           Litigation.  Except as described in the “Litigation Schedule”
attached hereto as Schedule 5.1(j), as of the Closing Date, there are no
actions, suits or proceedings at law or in equity or by or before any arbitrator
or any Governmental Authority now pending or, to the  knowledge of the Loan
Parties’ management after reasonable inquiry, threatened against or filed by or
affecting the Loan Parties or their respective directors or officers or the
businesses, assets or rights of any of the Loan Parties, which are reasonably
likely to have a Material Adverse Effect.
 
 
27

--------------------------------------------------------------------------------

 
 
(k)           Compliance with Laws.  The Loan Parties are not in violation of
any applicable Law which violation or violations are reasonably likely to have a
Material Adverse Effect.  The Loan Parties are not in, and the consummation of
the Transactions will not cause any, default concerning any judgment, order,
writ, injunction or decree of any Governmental Authority.  As of and after the
Closing Date, there is no investigation, enforcement action or regulatory action
pending or, to the knowledge of the Loan Parties, threatened against or
affecting any of the Loan Parties by any Governmental Authority, except as set
forth on the Litigation Schedule, which is reasonably likely to have a Material
Adverse Effect.  Except as set forth in the Litigation Schedule, as of and after
the Closing Date, there is no remedial or other corrective action that any of
the Loan Parties is required to take to remain in compliance with any judgment,
order, writ, injunction or decree of any Governmental Authority or to maintain
any material permits, approvals or licenses granted by any Governmental
Authority in full force and effect which is reasonably likely to have a Material
Adverse Effect.  To the knowledge of Parent, during the past ten (10) years,
none of the executive officers, directors or management of Parent or any of its
Subsidiaries have been arrested or convicted of any material crime nor have any
of them been bankrupt or an officer or director of a bankrupt corporation or
other entity.
 
(l)           Environmental Protection.  Except as specified in “Environmental
Schedule” attached hereto as Schedule 5.1(l) and after giving effect to the
Transactions, except for materials, conditions, operations and noncompliance
which are not reasonably likely to have a Material Adverse Effect:  (i) the
business of the Loan Parties and each of their Subsidiaries, the methods and
means employed by the Loan Parties (and their Subsidiaries) in the operation
thereof (including all operations and conditions at or in the properties of the
Loan Parties or any of their Subsidiaries), the assets owned, leased, managed,
used, controlled, held or operated by the Loan Parties and/or their Subsidiaries
comply in all material respects with all applicable Environmental Laws; (ii)
with respect to the Properties and Facilities, and except as disclosed in the
Environmental Schedule, the Loan Parties have obtained, possess, and are in
compliance in all material respects with all permits, licenses, reviews,
certifications, approvals, registrations, consents, and any other authorizations
under any Environmental Laws; (iii) the Loan Parties have not received (x) any
claim or notice of violation, lien, complaint, suit, order or other claim or
notice to the effect that the Loan Parties are or may be liable to any Person as
a result of (A) the environmental condition of any of their Properties and
Facilities or any other property, or (B) the release or threatened release of
any Pollutant, or (y) any letter or request for information under Section 104 of
the CERCLA, or comparable state laws, and to Loan Parties’ knowledge, none of
the operations of the Loan Parties is the subject of any investigation by a
Governmental Authority evaluating whether any remedial action is needed to
respond to a release or threatened release of any Pollutant at the Properties
and Facilities or at any other location, including any location to which the
Loan Parties have transported, or arranged for the transportation of, any
Pollutants with respect to the Properties and Facilities; (iv) except as
disclosed in the Environmental Schedule, neither  the Loan Parties, nor, to the
knowledge of the Loan Parties, any prior owner or operator has incurred in the
past, or is now subject to, any Environmental Liabilities; (v) except as
disclosed in the Environmental Schedule, to the knowledge of the Loan Parties,
there are no Liens, covenants, deed restrictions, notice or registration
requirements, or other limitations applicable to the Properties and Facilities,
based upon any Environmental Laws or other legal obligations; (vi) to the
knowledge of the Loan Parties, there are no USTs located in, at, on, or under
the Properties and Facilities or other than the USTs identified in the
Environmental Schedule as USTs; and, to the knowledge of the Loan Parties, each
of those USTs is in compliance with all Environmental Laws and other legal
obligations; and (vii) except as disclosed in the Environmental Schedule, to the
knowledge of the Loan Parties, there are no PCBs, lead paint, asbestos (of any
type or form), or materials, articles or products containing PCBs, lead paint or
asbestos, located in, at, on, under, a part of, or otherwise related to the
Properties and Facilities, and, to the knowledge of the Loan Parties, all of the
PCBs, lead paint, asbestos, and materials, articles and products containing
PCBs, lead paint or asbestos identified in the Environmental Schedule are in
compliance with all Environmental Laws and other legal obligations.
 
 
28

--------------------------------------------------------------------------------

 
 
(m)           Legal Investments; Use of Proceeds.  The Loan Parties will use the
proceeds from the sale of the Senior Term Notes to effect the Refinancing.  The
Loan Parties are not engaged in the business of extending credit for the purpose
of purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the sale of the Senior Term Notes will be
used to purchase or carry any margin stock or margin security or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
margin security.
 
(n)           Taxes.  The Loan Parties have filed or caused to be filed all
federal, state and local tax returns that are required to be filed by it and
their Subsidiaries, and have paid or caused to be paid all taxes shown to be due
and payable on such returns or on any assessments received by it, including
payroll taxes, other than such Charges (i) which are being contested in good
faith by such Person, as the case may be, by appropriate proceedings diligently
instituted and conducted and without the risk of the imposition of a Lien with
respect to a material portion of the Collateral and (ii) with respect to which a
reserve or other appropriate provision, if any, as is required in conformity
with GAAP shall have been made.  Parent has no knowledge of any proposed tax
assessment against Parent or any of its Subsidiaries that is reasonably likely
to have a Material Adverse Effect.
 
(o)           Labor and Employment.  Except where noncompliance is not
reasonably likely to have a Material Adverse Effect, each Loan Party, ERISA
Affiliate and each Plan is in compliance in all material respects with those
provisions of ERISA, the Code, the Age Discrimination in Employment Act, and the
regulations and published interpretations thereunder that are applicable to the
Loan Party, ERISA Affiliate or any such Plan.  As of the date hereof, no
Reportable Event has occurred with respect to any Plan maintained by any Loan
Party or ERISA Affiliate as to which said Loan Party or ERISA Affiliate is or
was required to file a report with the PBGC.  No Plan has any amount of unfunded
benefit liabilities (within the meaning of Section 4001(a)(18) of ERISA) or any
accumulated funding deficiency (within the meaning of Section 302(a)(2) of
ERISA), whether or not waived, and none of the Loan Parties, nor any ERISA
Affiliate or member of the Controlled Group has incurred or expects to incur any
withdrawal liability under Subtitle E of Title IV of ERISA to a Multiemployer
Plan.  Except where noncompliance is not reasonably likely to have a Material
Adverse Effect, the Loan Parties and ERISA Affiliates are in compliance in all
material respects with all labor and employment laws, rules, regulations and
requirements of all applicable domestic and foreign jurisdictions.  There are no
pending or threatened labor disputes, work stoppages or strikes as of the
Closing Date that are reasonably likely to have a Material Adverse Effect.
 
(p)           Investment Company Act.  None of the Loan Parties are an
“investment company” or “controlled” by an investment company within the meaning
of the Investment Company Act of 1940, as amended.
 
 
29

--------------------------------------------------------------------------------

 
 
(q)           Properties; Security Interests.  The Loan Parties have good and,
solely as to real estate, marketable title to, or valid leasehold interests in,
or valid licenses to use, all of the material assets and properties used or
useful by the Loan Parties in the Business (collectively, the “Properties and
Facilities”), subject to no Liens except for Permitted Liens.  All of the
Properties and Facilities are in good repair, working order and condition and
all such assets and properties are owned by the Loan Parties free and clear of
all Liens except for Permitted Liens.  The Properties and Facilities constitute
all of the material assets, properties and rights of the Loan Parties of any
type used in or necessary for the conduct of the Business.  The Security
Agreement creates and grants to Agent a valid and perfected security interest in
all the collateral thereunder, subject only to Permitted Liens.  All real estate
owned or leased by the Loan Parties listed on the “Properties Schedule,”
attached hereto as Schedule 5.1(q).
 
(r)           Intellectual Property; Licenses.  The Loan Parties and each of
their Subsidiaries owns or licenses, pursuant to a valid and enforceable written
license agreement, all Proprietary Rights necessary and sufficient to conduct
the Business and all other businesses conducted by the Loan Parties and their
Subsidiaries as heretofore conducted and as proposed to be conducted.  The
“Intellectual Property Schedule” attached hereto as Schedule 5.1(r) sets forth a
true and complete list of all registered Proprietary Rights and material
unregistered Trademarks owned by the Loan Parties and their Subsidiaries and
applications therefor filed by the Loan Parties and their Subsidiaries, which
list includes the owner, the title and description, the registration or
application number, and the registration or application date of each such
Proprietary Right and the jurisdiction in which each such Proprietary Right is
registered, subject to an application for registration or otherwise arises.  No
event has occurred that permits, or after notice or lapse of time or both would
permit, the revocation or termination of any of the foregoing, which taken in
isolation or when considered with all other such revocations or terminations is
reasonably likely to have a Material Adverse Effect.  The entity identified as
of the owner of each such Proprietary Right required to be set forth on the
Intellectual Property Schedule is the sole and exclusive owner (unless otherwise
indicated) of such Proprietary Right.  All Proprietary Rights required to be
identified on the Intellectual Property Schedule are valid, subsisting and
enforceable, except where the lack of validity or enforceability is not
reasonably likely to have a Material Adverse Effect.  None of the Proprietary
Rights owned, licensed or otherwise used by the Loan Parties infringes,
misappropriates, dilutes, violates or otherwise impairs any Third Party
Proprietary Rights or other rights of any other Person.  The conduct of the
Business and all other businesses conducted by the Loan Parties and their
Subsidiaries as heretofore conducted and as proposed to be conducted, and the
products and services sold by the Loan Parties and their Subsidiaries in
connection therewith, does not infringe, misappropriate, dilute, violate or
otherwise impair any Third Party Proprietary Rights or other rights of any other
Person, except where any such infringement, misappropriation or use is not
reasonably likely to have a Material Adverse Effect.  No other Person is
infringing, misappropriating, diluting, violating or making any other unlawful
or unauthorized use of any Proprietary Right, except where any such
infringement, misappropriation or use is not reasonably likely to have a
Material Adverse Effect.  The Loan Parties do not have notice or knowledge of
any facts or any past, present or threatened occurrence that could preclude or
impair the Loan Parties’ or any of their Subsidiaries’ ability to retain or
obtain any authorization necessary for the operation of the Business and all
other businesses conducted by the Loan Parties and their Subsidiaries as
heretofore conducted and as proposed to be conducted.
 
 
30

--------------------------------------------------------------------------------

 
 
(s)           Solvency.  After giving effect to the Transactions, (i) the fair
value of the assets of the Loan Parties, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (ii) the present
fair saleable value of the property of the Loan Parties will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (iii) the Loan Parties will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, and (iv) the Loan
Parties will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.  The determination of
whether a Person is Solvent shall take into account all such Person's properties
and liabilities regardless of whether, or the amount at which, any such property
or liability is included on a balance sheet of such Person prepared in
accordance with GAAP, including properties such as contingent contribution or
subrogation rights, business prospects, distribution channels and goodwill.  The
determination of the sum of a Person's properties at a fair valuation or the
present fair saleable value of a Person's properties shall be made on a going
concern basis, unless at the time of such determination the liquidation of the
business in which such properties are used or useful is in process or is
reasonably anticipated.  In computing the amount of contingent or unrealized
properties or contingent or unliquidated liabilities at any time, such
properties and liabilities will be computed at the amounts which, in light of
all the facts and circumstances existing at such time, represent the amount that
reasonably can be expected to become realized properties or matured liabilities,
as the case may be.  In computing the amount that would be required to pay a
Person's probable liability on its existing debts as they become absolute and
matured, reasonable valuation techniques, including a present value analysis,
shall be applied using such rates over such periods as are appropriate under the
circumstances, and it is understood that, in appropriate circumstances, the
present value of contingent liabilities or obligations under Guaranties may be
zero.
 
(t)           Complete Disclosure.  All factual information furnished by or on
behalf of the Loan Parties to Agent and the Purchasers for purposes of or in
connection with this Transaction Document and the transactions contemplated
hereby and in the Refinancing is, and all other such factual information
hereafter furnished by or on behalf of the Loan Parties will be, true and
accurate in all material respects on the date as of which such information is
furnished and not incomplete by omitting to state any fact necessary to make
such information not materially misleading at such time in light of the
circumstances under which such information was provided.
 
(u)           Side Agreements.  Except as set forth in Schedule 5.1(u), none of
the Loan Parties nor any Affiliate of the Loan Parties nor any director, officer
or employee of the Loan Parties or any of their Affiliates, respectively, has
entered into, as of the date hereof, any side agreement, either oral or written,
with any individual or business, pursuant to which the director, officer,
employee, Loan Party or Affiliate agreed to do anything beyond the requirements
of the formal, written contracts executed by the Loan Parties and disclosed to
the Purchasers and Agent herein.
 
(v)           Broker’s or Finder’s Commissions.  No broker’s or finder’s or
placement fee or commission will be payable to any broker or agent engaged by
the Loan Parties or any of their officers, directors or agents with respect to
the issuance and sale of the Senior Term Notes or the transactions contemplated
by this Agreement, including without limitation the Transactions, except for
fees payable to Piper Jaffray & Co., the Purchasers and Agent, if any.  The Loan
Parties agree to indemnify Agent and the Purchasers and to hold them harmless
from and against any claim, demand or liability for broker’s or finder’s or
placement fees or similar commissions, whether or not payable by the Loan
Parties, alleged to have been incurred in connection with such transactions,
other than any broker’s or finder’s fees payable to Persons engaged by Agent or
the Purchasers without the knowledge of the Loan Parties.
 
 
31

--------------------------------------------------------------------------------

 
 
(w)           Material Contracts.  Schedule 5.1(w) lists, as of the Closing
Date, each material contract to which the Loan Parties are a party, by which any
of them or their respective properties is bound or to which any of them is
subject (collectively, “Material Contracts”), and also indicates the parties,
subject matter and term thereof.  As of the Closing Date, (i) each Material
Contract is in full force and effect and is enforceable by the Loan Party that
is a party thereto in accordance with its terms, and (ii) none of the Loan
Parties (nor, to the knowledge of the Loan Parties , any other party thereto) is
in breach of or default under any Material Contract in any material respect or
has given notice of termination or cancellation of any Material Contract.
 
(x)           Foreign Assets Control Regulations, Etc.  None of the Loan Parties
are an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended.  None of the Loan Parties are in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
October 26, 2001 (the “Patriot Act”).  No Loan Party (i) is a blocked person
described in section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
 
(y)           Parent SEC Reports.
 
(i)           Parent has filed all required material forms, reports, schedules,
statements and other documents (including exhibits and other information
incorporated therein) with the SEC since December 31, 2002 (collectively, the
“Parent SEC Reports”). As of their respective dates, or, if amended, as of the
date of the last such amendment, each Parent SEC Report, (a) complied in all
material respects with the applicable requirements of the Securities Act, the
Securities Exchange Act, and the rules and regulations thereunder applicable to
such Parent SEC Reports and (b) did not, and in the case of such forms, reports,
schedules, statements and other documents filed after the date hereof will not
as of the time they are filed, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.  Each of the consolidated financial statements
included in or incorporated by reference into the Parent SEC Reports (including
the related notes and schedules) were, and in the case of such consolidated
financial statements filed after the date hereof will be, prepared materially in
accordance with the published rules and regulations of the SEC, and fairly
presents (as to such previously filed items) in all material respects the
consolidated financial position of Parent and its Subsidiaries as of its date,
and each of the consolidated statements of operations, stockholders’ equity and
cash flows included in or incorporated by reference into the Parent SEC Reports
(including any related notes and schedules) fairly presents (as to such
previously filed items) in all material respects the financial position, results
of operations and cash flows, as the case may be, of Parent and its Subsidiaries
for the periods set forth therein, in each case in accordance with GAAP
consistently applied during the periods involved, except as may be noted therein
(and subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes).
 
 
32

--------------------------------------------------------------------------------

 
 
(ii)           As of the Closing Date, (x) there is no investigation by the SEC
pending or threatened with respect to any Parent SEC Report, (y) none of the
Parent SEC Reports are the subject of open, unresolved comments from the SEC,
and (z) to the knowledge of Parent, there is no material unresolved violation of
the Securities Exchange Act or the published rules and regulations of the SEC
asserted by the SEC with respect to the Parent SEC Reports.
 
(z)           Current Business Practices.  None of the Loan Parties, nor, to the
knowledge of the Loan Parties, any of their respective directors, officers,
agents, employees or representatives in their capacities as such has knowingly
(or unknowingly, in the case where such conduct is reasonably likely to have had
a Material Adverse Effect): (i) used any funds for unlawful contributions,
unlawful gifts, unlawful entertainment or other unlawful expenses relating to
political activity; (ii) directly or indirectly paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the United States of America
or any other country, which is in any manner related to the Business that was
illegal under federal, state or local laws of the United States of America or
any other country having jurisdiction; (iii) made any payment to any customer or
subcontractor of the Business or to any officer, director, partner, employee or
agent of any such customer or subcontractor, for the unlawful influence of any
such customer or subcontractor or any such officer, director, partner, employee
or agent; (iv) engaged in any other unlawful reciprocal practice, or made any
other unlawful payment or given any other unlawful consideration to any such
customer or subcontractor or any such officer, director, partner, employee or
agent, in respect of the Business; or (v) except as set forth on Schedule
5.1(z), violated any federal, state or local campaign finance, election or
similar Laws.
 
5.2          Absolute Reliance on the Representations and Warranties.  All
representations and warranties contained in this Agreement and any financial
statements, instruments, certificates, schedules or other documents delivered in
connection herewith, shall survive the execution and delivery of this Agreement,
regardless of any investigation made by Agent or the Purchasers or on Agent’s or
the Purchasers’ behalf.
 
ARTICLE 6
TRANSFER OF SENIOR TERM NOTES
 
6.1          Restricted Securities.  The Purchasers acknowledge that the Senior
Term Notes have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, and that the Loan Parties are not
required to register any of the Senior Term Notes under the Securities Act.
 
 
33

--------------------------------------------------------------------------------

 
 
6.2          Legends; Purchasers’ Representations.  Each of the Purchasers
hereby represents and warrants to the Loan Parties that it is an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act and is
acquiring the Senior Term Notes for investment for its own account, with no
present intention of dividing its participation with others (except for a
potential transfer or transfers of the Senior Term Notes to an Affiliate or
Affiliates of the Purchasers) or reselling or otherwise distributing the
same.  Each Purchaser understands that the acquisition of the Senior Term Notes
has not been registered under the Securities Act or registered or qualified
under any state securities law in reliance on specific exemptions therefrom,
which exemptions may depend upon, among other things, the bona fide nature of
such Purchaser’s representations as expressed herein.  Each Purchaser will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) the Senior Term Notes, except in compliance with the Securities Act and any
applicable state securities laws, and the rules and regulations promulgated
thereunder.  The Loan Parties may place an appropriate legend on the Senior Term
Notes owned by the Purchasers concerning the restrictions set forth in this
Article 6.  Upon the assignment or transfer by the Purchasers or any of its
successors or assignees of all or any part of the Senior Term Notes, the term
“Purchaser” as used herein shall thereafter mean, to the extent thereof, the
then holder or holders of such Senior Term Notes, or portion thereof
 
6.3          Transfer of Senior Term Notes.  Subject to Section 6.2, a holder of
a Senior Term Note may transfer such Senior Term Note to a new holder, or may
exchange such Senior Term Note for Senior Term Notes of different denominations
(but in no event of denominations of less than $1,000,000 in original principal
amount), by surrendering such Senior Term Note to the Loan Parties duly endorsed
for transfer or accompanied by a duly executed instrument of transfer naming the
new holder (or the current holder if submitted for exchange only), together with
written instructions for the issuance of one or more new Senior Term Notes
specifying the respective principal amounts of each new Senior Term Note and the
name of each new holder and each address therefor.  The Loan Parties shall
simultaneously deliver to such holder or its designee such new Senior Term
Notes, shall mark the surrendered Senior Term Notes as canceled and shall
provide notice of such transfer to Agent.  In lieu of the foregoing procedures,
a holder may assign a Senior Term Note (in whole but not in part) to a new
holder by allonge or other assignment document and by sending written notice to
the Loan Parties and Agent of such assignment specifying the new holder’s name
and address; in such case, the Loan Parties shall promptly acknowledge such
assignment in writing to both the old and new holder.
 
Notwithstanding anything in the Transaction Documents to the contrary, (a) in
the absence of an Event of Default, if after giving effect to any transfer
hereunder there are 10 (10) or more unaffiliated holders of Senior Term Notes
(i.e., a holder of a Senior Term Note and its Affiliates who hold Senior Term
Notes (and who receive notices and payments at a common address) shall count as
a single holder for purposes of this clause), an agent shall be appointed by
such holders of the Senior Term Notes to handle payments, notices and other
administrative matters related to the Senior Term Notes on terms reasonably
acceptable to all such holders, (b) a Purchaser may pledge, or grant a security
interest in, all or any portion of its Senior Term Notes and other rights and
interests under the Transaction Documents to a bank or other funding source in
support of borrowings made by such Purchaser from such Person and (c) any
Purchaser which is a fund may pledge, or grant a security interest in, all or
any portion of its Senior Term Notes and other rights and interests under the
Transaction Documents to its trustee in support of its obligations to its
trustee.
 
 
34

--------------------------------------------------------------------------------

 
 
6.4          Replacement of Lost Senior Term Notes.  Upon receipt of evidence
reasonably satisfactory to the Loan Parties of the mutilation, destruction, loss
or theft of any Senior Term Notes and the ownership thereof, the Loan Parties
shall, upon the written request of the holder of such Senior Term Notes, execute
and deliver in replacement thereof new Senior Term Notes in the same form, in
the same original tenor and dated the same date as the Senior Term Notes so
mutilated, destroyed, lost or stolen; and such Senior Term Notes so mutilated,
destroyed, lost or stolen shall then be deemed no longer outstanding
hereunder.  If the Senior Term Notes being replaced have been mutilated, they
shall be surrendered to the Loan Parties; and if such replaced Senior Term Notes
have been destroyed, lost or stolen, such holder shall furnish the Loan Parties
with an indemnity in writing to save it harmless in respect of such replaced
Senior Term Notes.
 
6.5          No Other Representations Affected.  Nothing contained in this
Article 6 shall limit the full force or effect of any representation, agreement
or warranty made herein or in connection herewith to the Purchasers.
 
ARTICLE 7
COVENANTS
 
7.1          Affirmative Covenants.  The Loan Parties, jointly and severally,
covenant that, so long as all or any of the Senior Term Notes shall remain
outstanding, the Loan Parties shall and shall cause each of their Subsidiaries
to:
 
(a)           Existence.  Do or cause to be done all things necessary to
preserve, renew and keep in full force and effect their legal existence and the
legal existence of their Subsidiaries.
 
(b)          Businesses and Properties; Compliance with Laws.  At all times (i)
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect the rights, licenses, registrations, permits, certifications,
approvals, consents, franchises, and Proprietary Rights that are material to the
conduct of their businesses; (ii) comply in all material respects with all Laws
and regulations applicable to the operation of such business, including but not
limited to, all Environmental Laws, whether now in effect or hereafter enacted
and with all other applicable Laws and regulations; (iii) comply in all material
respects with Sarbanes Oxley and all regulations promulgated thereunder; (iv)
take all action that may be required to obtain, preserve, renew and extend all
rights, Proprietary Rights, franchises, registrations, certifications,
approvals, consents, licenses, permits and any other authorizations that may be
material to the operation of such business; (v) maintain, preserve and protect
all property material to the conduct of such business; and (vi) except for
obsolete or worn out equipment, keep their property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           Insurance.  Maintain insurance required by the Transaction
Documents and any and all contracts entered into by the Loan Parties, including
but not limited to:  (i) coverage on their insurable properties (including all
inventory, equipment and real property) against the perils of fire, theft,
hazard and burglary; (ii) public liability; (iii) workers’ compensation; (iv)
business interruption; (v) product liability; and (vi) such other risks as are
customary with companies similarly situated and in the same or similar business
as that of the Loan Parties under policies issued by financially sound and
reputable insurers in such amounts as are customary with companies similarly
situated and in the same or similar business.  Each of the Loan Parties shall
pay or shall cause to be paid all insurance premiums payable by it or its
Subsidiaries and, upon Agent’s request, shall deliver copies of the policy or
policies of such insurance (or certificates of insurance with copies of such
policies) to Agent.  All insurance policies of the Loan Parties shall contain
endorsements, in form and substance reasonably satisfactory to Agent, providing
that the insurance shall not be cancelable except upon thirty (30) days’ prior
written notice to Agent.  Agent, on behalf of the Purchasers, shall be shown as
a loss payee and an additional named insured party under all such insurance
policies, in each case pursuant to appropriate endorsements reasonably
satisfactory to Agent.
 
(d)          Obligations and Taxes.  Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon them or upon
their income or profits or in respect of their properties before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise, which, if unpaid, might give rise to Liens
or charges upon such properties or any part thereof; provided, however, that the
Loan Parties shall not be required to pay and discharge or to cause to be paid
and discharged any such tax, assessment, charge, levy or claim so long as (i)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings and (ii) the Loan Parties shall have set aside on their books
adequate reserves with respect thereto.
 
(e)           Financial Statements; Reports.  Furnish to each Purchaser:
 
(i)          Annual Statements.  Within ninety (90) days after the end of each
fiscal year, a balance sheet and statements of operations, stockholders’ equity
and cash flows of Parent on a Consolidated Basis showing the financial condition
as of the close of such year and the results of operations during such year, all
of the foregoing financial statements to be audited by a firm of independent
certified public accountants of recognized national standing acceptable to Agent
and accompanied by an opinion of such accountants without material exceptions or
qualifications.  Additionally, such financial statements shall be accompanied by
a certificate of such accountants (which shall not contain any qualification
exception or scope limitation not acceptable to Agent) stating that in the
course of its regular audit of the Business, which audit was conducted in
accordance with GAAP, no Default or Event of Default relating to financial and
accounting matters has come to their attention, or if any Default or Event of
Default exists, a statement as to the nature thereof.
 
(ii)          Monthly Statements.  Within (A) ninety (90) calendar days after
the end of each December, (B) sixty (60) calendar days after the end of each
January, (C)  forty-five calendar days after the end of each March, June and
September and (D) thirty (30) calendar days after the end of each other calendar
month, financial statements (including a balance sheet and income statements)
showing the financial condition and results of operations of Parent on a
Consolidated Basis as of the end of each such month and for the then elapsed
portion of the current fiscal year, together with comparisons to the
corresponding periods in the preceding year and the budget for such periods,
accompanied by a certificate of an officer that such financial statements have
been prepared in accordance with GAAP, consistently applied, subject to year end
audit adjustments and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
 
 
36

--------------------------------------------------------------------------------

 
 
(iii)         Certificate of Compliance.  Each financial statement furnished to
the Purchasers pursuant to subsections (i) and (ii) of this Section 7.1(e) shall
be accompanied by  a written certificate signed by the chief financial officer
of Parent to the effect that no Default or Event of Default has occurred during
the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken by the Loan
Parties to remedy the same, and a compliance certificate in the form of Exhibit
E showing the Loan Parties’ compliance with the covenants set forth in Section
7.3.
 
(iv)        Projections.  As soon as available, but in no event later than
December 31 of each year, a projection of the balance sheet, and income
statement of Parent on a Consolidated Basis, respectively, for the following
fiscal year; and within ten (10) days after any material update or amendment of
any such plan or forecast, a copy of such update or amendment, including a
description of and reasons for such update or amendment.  Each such projection,
update or amendment shall be accompanied by a written certificate signed by the
chief financial officer of Parent to the effect that it has been prepared on the
basis of historical financial statements and records, together with the
assumptions set forth in such projection and that it reflects expectations,
after reasonable analysis, of Parent’s management as to the matters set forth
therein.
 
(v)         Additional Information.  Promptly, from time to time, such other
information regarding the compliance by the Loan Parties with the terms of this
Agreement and the other Transaction Documents or the affairs, operations or
condition (financial or otherwise) of the Loan Parties as Agent or Required
Purchasers may reasonably request and that is capable of being obtained,
produced or generated by the Loan Parties or of which the Loan Parties have
knowledge.
 
(f)           Litigation and Other Notices.  Give Agent and the Purchasers
prompt written notice of the following:
 
(i)          Orders; Injunctions.  The issuance by any court or governmental
agency or authority of any injunction, order, decision or other restraint
prohibiting, or having the effect of prohibiting, the making of any loan or the
initiation of any litigation or similar proceeding seeking any such injunction,
order or other restraint.
 
(ii)          Litigation.  The notice, filing or commencement of any action,
suit or proceeding against any of the Loan Parties whether at law or in equity
or by or before any court or any Federal, state, municipal or other governmental
agency or authority and that, if adversely determined against any of the Loan
Parties (or their Subsidiaries), could result in uninsured liability in excess
of $1,000,000 in the aggregate.
 
 
37

--------------------------------------------------------------------------------

 
 
(iii)         Environmental Matters.  (A) Any release or threatened release of
any Pollutant required to be reported to any Federal, state or local
governmental or regulatory agency under any applicable Environmental Laws, (B)
any Removal, Remedial or Response action taken by any of the Loan Parties or any
other person in response to any Pollutant in, at, on or under, a part of or
about the Loan Parties’ properties or any other property, (C) any violation by
the Loan Parties of any Environmental Law, in each case, that could result in a
Material Adverse Effect, or (D) any notice, claim or other information that the
Loan Parties might be subject to an Environmental Liability that could result in
uninsured liability in excess of $1,000,000.
 
(iv)         Default.  Any Default or Event of Default, specifying the nature
and extent thereof and the action (if any) that is proposed to be taken with
respect thereto.
 
(v)         Material Adverse Effect.  Any development in the business or affairs
of the Loan Parties that is reasonably likely to have a Material Adverse Effect.
 
(g)          ERISA.  Comply in all material respects with the applicable
provisions of ERISA and the provisions of the Code relating thereto and furnish
to Agent and the Purchasers (i) as soon as possible, and in any event within
thirty (30) days after the Loan Parties knew or had reason to know thereof,
notice of (A) the establishment by the Loan Parties or ERISA Affiliate of any
Plan, (B) the commencement by a Loan Party or ERISA Affiliate of contributions
to a Multiemployer Plan, (C) any failure by any of the Loan Parties or any of
their ERISA Affiliates to make contributions required by Section 302 of ERISA
(whether or not such requirement is waived pursuant to Section 303 of ERISA), or
(D) the occurrence of any Reportable Event with respect to any Plan or
Multiemployer Plan for which the reporting requirement is not waived, together
with a statement of an officer setting forth details as to such Reportable Event
and the action that the Loan Parties propose to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
any such notice was provided by the Loan Parties, and (ii) promptly after
receipt thereof, a copy of any notice a Loan Party or ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Multiemployer Plan, or to appoint a trustee to administer any Plan or
Multiemployer Plan, and (iii) promptly after receipt thereof, a copy of any
notice of withdrawal liability from any Multiemployer Plan.
 
(h)          Maintaining Records; Access to Premises and Inspections.  Maintain
financial records in accordance with generally accepted practices and, upon
reasonable notice, at all reasonable times and as often as Agent or any
Purchaser may reasonably request (and at any time after the occurrence and
during the continuation of a Default or Event of Default), subject to the same
confidentiality provisions for Agent and Purchaser contained in this Agreement,
permit any authorized representative designated by Agent or the Required
Purchasers to visit and inspect the properties and financial records of the Loan
Parties and to make extracts from such financial records, all at the Loan
Parties’ reasonable expense, and permit any authorized representative designated
by Agent or any Purchasers to discuss the affairs, finances and condition of the
Loan Parties with the chief financial officer of each of the Loan Parties and
such other officers as the Loan Parties shall deem appropriate, and the Loan
Parties’ independent public accountants.
 
 
38

--------------------------------------------------------------------------------

 
 
(i)           Patriot Act Compliance.  The Loan Parties shall provide such
information and take such actions as are reasonably required by Agent or any
Purchaser in order to assist Agent and the Purchasers with compliance with the
Patriot Act.
 
(j)           Research Reports.  Promptly after the sending, delivery or
dissemination thereof, the Loan Parties, if permitted by the preparer thereof,
shall send to Agent and the Purchasers copies of research reports, investment
memorandum or other similar materials that shall have been prepared for or on
behalf of Parent by an investment banking firm, financial institution or other
financial advisory firm.
 
(k)           Non-Loan Party Guaranty.  Any Foreign Subsidiary of Parent, that,
after the Closing Date, becomes a Loan Party or Guarantor under the GMAC Credit
Agreement, shall enter into a Guaranty, in a form reasonably satisfactory to
Agent, in favor of Agent and the Purchasers securing the payment of and
guaranteeing all Indebtedness and other obligations incurred by the Loan Parties
pursuant to this Agreement or any other Transaction Document.
 
(l)           Deposit Account Control Agreements, Landlord Waivers.  Within 45
days after the Closing Date (or such later date as the Agent may agree to), the
Loan Parties shall use commercially reasonable efforts to enter into and deliver
to Agent such Deposit Account Control Agreements and Landlord Waivers (as
defined in the GMAC Credit Agreement) that are reasonably satisfactory to Agent
with respect to (x) in the case of Deposit Account Control Agreements, any
deposit accounts that were subject to deposit account control agreements solely
in favor of GMAC Agent as part of the GMAC Financing and (y) in the case of
Landlord Waivers, the Kane distribution center.  Without limiting the foregoing,
if all of the indebtedness under the GMAC Credit Agreement is satisfied and any
obligations to lend thereunder are terminated, the Loan Parties shall promptly
use commercially reasonable efforts to enter into and deliver to Agent such
Deposit Account Control Agreements and all Landlord Waivers that were in favor
of GMAC Agent.
 
7.2          Negative Covenants.  The Loan Parties, jointly and severally,
covenant that, so long as all or any part of the Senior Term Notes shall remain
outstanding:
 
(a)           Indebtedness.  The Loan Parties shall not create, incur, assume
guarantee or be or remain liable for, contingently or otherwise, or suffer to
exist any Indebtedness, except:
 
(i)           Indebtedness under this Agreement;
 
(ii)          Indebtedness incurred in the ordinary course of business with
respect to customer deposits, trade payables and other unsecured current
liabilities not the result of borrowing and not evidenced by any note or other
evidence of  indebtedness;
 
(iii)         Indebtedness under the GMAC Financing, in an amount not to exceed
the applicable cap on principal amount set forth in the definition of Revolving
Financing;
 
 
39

--------------------------------------------------------------------------------

 
 
(iv)        Purchase money Indebtedness of any Loan Party and Indebtedness
consisting of Capitalized Leases, in the aggregate, not to exceed $2,500,000 at
any time outstanding;
 
(v)         Intercompany Indebtedness between the Loan Parties, including
between Parent and its Subsidiaries (which, for the sake of clarification, does
not include trade payables incurred in the ordinary course of business);
provided, that the aggregate outstanding amount of the intercompany indebtedness
owing at any time by Subsidiaries that are not Loan Parties to Loan Parties
shall not exceed $10,000,000;
 
(vi)        Indebtedness to shareholders of Parent from share repurchases and
redemptions under the Stockholders Agreement not to exceed $500,000 in the
aggregate in any Fiscal Year;
 
(vii)       Other Indebtedness of Loan Parties in the aggregate at any time
outstanding of $1,000,000; provided that such Indebtedness is unsecured and/or
subordinated to the Indebtedness under this Agreement on terms reasonably
satisfactory to Agent;
 
(viii)      Indebtedness of any Loan Party listed on the “Permitted Indebtedness
Schedule” attached hereto as Schedule 7.2(a);
 
(ix)         Indebtedness incurred in connection with the financing of Loan
Parties’ insurance premiums;
 
(x)          Indebtedness incurred in connection with Interest Rate Protection
Agreements, in all cases not for speculative purposes, not to exceed in the
aggregate a maximum potential liability for the termination of such any and all
such agreements, of $7,500,000 at any time outstanding;
 
(xi)         Indebtedness incurred in connection with the purchase, financing or
refinancing of real property, not to exceed the sum of $5,000,000 in the
aggregate at any time outstanding;
 
(xii)        obligations under any lease which is accounted for by the lessee as
an operating lease and under which the lessee is intended to be the “owner” of
the leased property for Federal income tax purposes; and
 
(xiii)       Indebtedness incurred in connection with a Permitted
Sale/Leaseback.
 
(b)          Negative Pledge; Liens.  The Loan Parties shall not create, incur,
assume or suffer to exist any Lien of any kind on any of their properties or
assets of any kind, except the following (collectively, “Permitted Liens”):
 
(i)           Liens created in connection with the Security Documents;
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)          Liens created in connection with the GMAC Financing which are
subject to the terms of the Intercreditor Agreement;
 
(iii)         Liens for or priority claims imposed by law that are incidental to
the conduct of business or the ownership of properties and assets (including
mechanic’s, warehousemen’s, attorneys’ and statutory landlords’ Liens) and
deposits and pledges incurred in the ordinary course of business and not in
connection with the borrowing of money; provided, however, that in each case,
the obligation secured is not overdue, or, if overdue, is being contested in
good faith and adequate reserves have been set up by the Loan Parties as the
case may be; and provided, further, that the Lien and security interest provided
in the Security Documents or any portion thereof created or intended to be
created thereby is not, in the opinion of Agent, unreasonably jeopardized
thereby;
 
(iv)        Liens securing the payments of Charges incurred in the ordinary
course of business that either (A) are not delinquent, or (B) are being
contested in good faith by appropriate legal or administrative proceedings and
as to which adequate reserves have been set aside on their books, and so long as
during the period of any such contest, the Loan Parties shall suffer no loss of
any privilege of doing business or any other right, power or privilege necessary
or material to the operation of the Business; provided, however, that a stay of
enforcement of any such Lien is in effect and the priority status of the Lien of
Agent under the Security Documents shall not be affected thereby;
 
(v)         Liens securing Capitalized Leases, purchase money Indebtedness
permitted under Section 7.2(a) and Indebtedness incurred in connection with a
Permitted Sale/Leaseback, in each case which attach solely to the assets being
leased or purchased;
 
(vi)        Liens securing Indebtedness permitted under Section 7.2(a) which
attach solely to applicable insurance policies and proceeds thereof;
 
(vii)       Liens securing Indebtedness permitted under Section 7.2(a) which
attach solely to the relevant real property and improvements;
 
(viii)      Liens listed on the “Permitted Encumbrances Schedule” attached
hereto as Schedule 7.2(b); and
 
(ix)         Extensions, renewals and replacements of Liens referred to in
clauses (i), (ii), (v), (vi), (vii), (viii) of this Section 7.2(b); provided,
however, that any such extension, renewal or replacement Lien shall be limited
to the property or assets covered by the Lien extended, renewed or replaced and
that the obligations secured by any such extension, renewal or replacement Lien
shall be in an amount not greater than the amount of the obligations secured by
the Lien extended, renewed or replaced at the time of such extension, renewal or
replacement;
 
(x)          Liens of any licensor or licensee in connection with license
agreements entered into in the ordinary course of business, which such Liens do
not constitute security interests in any assets of any Loan Party;
 
 
41

--------------------------------------------------------------------------------

 
 
(xi)         any Lien or encumbrance, UCC financing statement, interest or title
of a lessor under any operating lease entered into in the ordinary course of
business, or any interest or title of any lessee under any leases or subleases
of real property, with respect solely to the leased property and not to any
other Collateral;
 
(xii)        with respect solely to real property, defects and irregularities in
title, survey exceptions, encumbrances, licenses, covenants, restrictions,
easements or reservations of others for rights-of-way, roads, pipelines,
railroad crossings, services, utilities or other similar purposes; outstanding
mineral rights or reservations (including rights with respect to the removal of
material resources) which do not materially diminish the value of the surface
estate, assuming usage of such surface estate similar to that being carried on
by any Person as of the effective date, and Liens arising with respect to zoning
restrictions, licenses, covenants, building restrictions and other similar
charges or encumbrances on the use of real property of such Person which do not
materially interfere with the ordinary conduct of such Person’s business;
 
(xiii)       Liens on any interest in life insurance on any officer, director or
employee;
 
(xiv)       Liens incurred or pledges and deposits made in the ordinary course
of business in connection with worker’s compensation, unemployment insurance,
pensions or other types of social security benefits, or to secure the
performance of statutory obligations or to secure the performance of bids,
tenders, sales and contracts (other than for the repayment of borrowed money)
and Liens incurred to secure any surety bonds, appeal bonds, supersedeas bonds
or other instruments serving a similar purpose in connection with the appeal of
any judgment or defense of any claim relating to a prejudgment Lien;
 
(xv)        Liens consisting of financing statements or similar notices filed by
a Person of a type listed in Section 9-505 of the UCC solely in such capacity;
and
 
(xvi)       Liens consisting of judgments or attachments that would not
constitute an Event of Default under Section 8.1(j).
 
(c)          Contingent Liabilities.  The Loan Parties shall not become liable
for any Guaranties, except for (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (ii) Guaranties by a Loan Party with respect to Indebtedness of any
Loan Party permitted under Section 7.2(a), (iii) Guaranties of a Loan Party with
respect to a maximum potential liability of $1,000,000 at any time outstanding,
(iv) Guaranties, obligations, warranties and indemnities, not with respect to
senior or funded Indebtedness of any Person, which have been or are undertaken
or made in the ordinary course of business, in connection with the Transactions
or in connection with the issuance of securities of Parent, and (v) Guaranties
of  any Loan Party on behalf of such Loan Party’s Subsidiary which is not a Loan
Party not to exceed in the aggregate at any time outstanding, guaranteed
Indebtedness in the sum of $1,000,000.
 
 
42

--------------------------------------------------------------------------------

 
 
(d)          Mergers, Asset Sales, etc.  Except for a merger or consolidation of
any Subsidiary or Loan Party into another Loan Party, Loan Parties shall not
alter the corporate, capital or legal structure of the Loan Parties, or merge
into or consolidate or combine with any other Person, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) or purchase, lease or
otherwise acquire (in one transaction or a series of related transactions) all
or any substantial part of the property or assets of any Person, other than in
connection with Permitted Acquisitions the consideration for which does not
exceed the aggregate sum of  (i) $5,000,000 for all such Permitted Acquisitions
prior to January 10, 2010 and (ii) $7,500,000 for all such Permitted
Acquisitions during the term of this Agreement.  The Loan Parties shall not
sell, transfer or otherwise dispose of any of their assets, including without
limitation the collateral under the respective Security Documents, other than
(i) sales, leases, assignments, transfers, conveyances or other dispositions of
Inventory in the ordinary course of business; (ii) the sale of Parent’s former
office and warehouse properties in Nelsonville, Ohio, and sales, assignments,
transfers, conveyances or other dispositions (other than leases or subleases of
leases) of properties outside of the ordinary course of business not to exceed
in the aggregate more than $250,000 in any Fiscal Year (exclusive of any sales
or other dispositions of Parent’s former warehouse property); (iii) in addition
to dispositions permitted under clauses (i) and (ii) above, the disposition of
equipment of any Loan Party if such equipment is obsolete or no longer useful in
the ordinary course of such Loan Party’s business; (iv) licenses of intellectual
property in the ordinary course of business; (v) the sale or transfer of
property of any Loan Party to any other Loan Party; (vi) subleases of leases or
leases of property which, at the time of such sublease or lease, is not then
currently being utilized in the Business; and (vii) any Permitted
Sale/Leaseback.
 
(e)           Affiliate Transactions.  Other than by and between, or among,
Parent, the Loan Parties and their respective Subsidiaries, in each case in a
manner that is not materially economically detrimental to any Loan Party, the
Loan Parties shall not make any loan or advance to any director, officer or
employee of any of the Loan Parties or to any Affiliate or enter into or be a
party to any transaction or arrangement with any Affiliate of the Loan Parties,
including, without limitation, the purchase from, sale to or exchange of
property with, or the rendering of any service by or for, any Affiliate, except
pursuant to the reasonable requirements of the Loan Parties’ business and upon
fair and reasonable terms no less favorable to the Loan Parties than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate.
 
(f)           Dividends and Stock Purchases.  The Loan Parties shall not,
directly or indirectly, declare or pay any dividends or make any distribution of
any kind on their outstanding capital stock or any other payment of any kind to
any of their stockholders or its Affiliates (including any redemption, purchase
or acquisition of, whether in cash or in property, securities or a combination
thereof, any partnership interests or capital accounts or warrants, options or
any of their other securities), or set aside any sum for any such purpose other
than (i) for such dividends, distributions or payments paid solely to other Loan
Parties and (ii) for any other purpose up to $500,000 in the aggregate in any
Fiscal Year.
 
 
43

--------------------------------------------------------------------------------

 
 
(g)          Advances, Investments and Loans.  The Loan Parties shall not
purchase, or hold beneficially any stock, other securities or evidences of
Indebtedness of, or make or permit to exist any loan or advance to, or make any
Investment or acquire any interest whatsoever in, any other Person (including,
but not limited to, the formation or acquisition of any Subsidiaries), except
prior to the occurrence and continuance of Default or Event of Default, and
subject to the substantially contemporaneous delivery to GMAC Agent and/or Agent
of such agreements, documents or instruments reasonably requested by such Agent
to obtain a perfected security interest in any such Investment that constitutes
Collateral, any of the following (each, a “Permitted Investment”):
 
(i)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof having
maturities of not more than six (6) months from the date of acquisition;
 
(ii)          United States dollar-denominated time deposits, certificates of
deposit and bankers acceptances of any bank whose short-term debt rating from
Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc.
(“S&P”), is at least A-1 or the equivalent or whose short-term debt rating from
Moody’s Investors Service, Inc. (“Moody’s”) is at least P-1 or the equivalent
with maturities of not more than six months from the date of acquisition;
 
(iii)         commercial paper with a rating of at least A-1 or the equivalent
by S&P or at least P-1 or the equivalent by Moody’s maturing within six months
after the date of acquisition;
 
(iv)        marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
 
(v)         Investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;
 
(vi)        deposit accounts maintained in accordance with the GMAC Credit
Documents;
 
(vii)       Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(viii)      receivables owing to the Loan Parties, prepaid expenses and accrued
expenses created or acquired in the ordinary course of Business and payable on
customary trade terms of the Loan Parties;
 
(ix)        deposits made in the ordinary course of Business consistent with
past practices to secure the performance of leases or in connection with bidding
on government contracts;
 
 
44

--------------------------------------------------------------------------------

 
 
(x)          loans to employees in an aggregate amount not in excess of $100,000
at any one (1) time per such employee (not to exceed in the aggregate at any
time outstanding the sum of $1,000,000 with respect to all employees of the Loan
Parties), for the purpose of assisting such employees in the purchase of Common
Stock;
 
(xi)         Investments or intercompany loans and advances of (A) Parent or a
Subsidiary in or to any other Subsidiary (subject to a maximum amount of such
loans and advances (which, for the sake of clarification, does not include trade
payables incurred in the ordinary course of business) by Parent and any other
Loan Party to any and all such Subsidiaries of $10,000,000 in the aggregate at
any one (1) time outstanding and provided that each such loan and advance is
evidenced by a promissory note in form and substance satisfactory to Agent which
is pledged by the payee as additional security for the obligations), (B) any
Subsidiary in or to Parent or (C) any Foreign Subsidiary of Parent, that, after
the Closing Date, becomes a Loan Party or Guarantor under the GMAC Credit
Agreement and enters into a Guaranty pursuant to this Agreement, in or to any
Loan Party;
 
(xii)        advances to sales representatives of Parent or any of its
Subsidiaries in the ordinary course of their business and consistent with past
practices;
 
(xiii)       additional Investments not otherwise permitted in this Section not
to exceed $1,000,000 in the aggregate at any one (1) time outstanding;
 
(xiv)       Investments in certificates of deposit and bank deposits with
financial institutions located in Puerto Rico and the Dominican Republic, solely
to the extent necessary to maintain preferred tax treatment or country of origin
status in such locations, not to exceed $5,000,000, in the aggregate at any time
outstanding;
 
(xv)        Investments made pursuant to Permitted Acquisitions;
 
(xvi)       Investments in Interest Rate Protection Agreements, derivative
agreements, materials future contracts or other arrangements in connection with
Indebtedness, in all cases not for speculative purposes, not to exceed in the
aggregate a notional amount of $60,000,000 at any time outstanding; and
 
(xvii)      Deposit Accounts with financial institutions available for
withdrawal on demand, subject to the provisions of the GMAC Credit Documents.
 
(h)          Use of Proceeds.  The Loan Parties shall not use any proceeds from
the sale of the Senior Term Notes hereunder, directly or indirectly, for the
purposes of purchasing or carrying any “margin securities” within the meaning of
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve Board or for the purpose of arranging for the extension of credit
secured, directly or indirectly, in whole or in part by collateral that includes
any “margin securities.”
 
 
45

--------------------------------------------------------------------------------

 
 
(i)           Modifications of Revolving Loan Documents.  The Loan Parties shall
not amend, replace, refinance, refund, restructure, supplement, extend or
otherwise modify the GMAC Credit Agreement in effect on the Closing Date or any
other GMAC Credit Documents in effect on the Closing Date in contravention of
the terms set forth in the Intercreditor Agreement.


(j)           Amendment of Charter Documents.  The Loan Parties shall not amend,
terminate, modify or waive or agree to the amendment, modification or waiver of
any material term or provision of their Charter Documents, or By-laws, other
than any amendment, modification or other change to any Charter Document or
By-laws that does not adversely affect the rights and privileges of Parent or
any Loan Party under this Agreement and the Security Documents, or the interests
of Agent or the Purchasers under the Security Documents or in the collateral
thereunder.
 
(k)           Subsidiaries.  The Loan Parties shall not establish nor acquire
any new Subsidiary except (i) Foreign Subsidiaries, with the prior written
consent of Agent not to be unreasonably withheld; provided, that at least
sixty-five percent (65%) of all of the outstanding equity securities of such
Foreign Subsidiaries are pledged to the Agent for the benefit of the Purchasers
pursuant to a pledge agreement on terms reasonably satisfactory to Agent or (ii)
Domestic Subsidiaries, in connection with any acquisition permitted by this
Agreement and/or where such Subsidiary becomes a Loan Party or obligated
pursuant to a Guaranty and grants Agent a priority perfected security interest
in substantially all of its assets, subject only to Permitted Liens.
 
(l)           Business.  The Loan Parties shall not engage, directly or
indirectly, in any business other than the Business and any business reasonably
incidental thereto.
 
(m)          Fiscal Year; Accounting.  The Loan Parties shall not change their
Fiscal Year from ending on December 31, or method of accounting (other than
immaterial changes in methods), except as required by GAAP.
 
(n)          Establishment of New or Changed Business Locations.  The Loan
Parties shall not relocate their principal executive offices or other facilities
or establish new business locations or store any inventory or other assets at a
location not identified to Agent on or before the date hereof, without providing
not less than thirty (30) days advance written notice to Agent.
 
(o)          Changed or Additional Business Names.  The Loan Parties shall not
change their corporate names, establish new or additional trade names or change
their state of organization without providing not less than thirty (30) days
advance written notice to Agent.
 
(p)          Limitations on Affiliate Ownership of Obligations.  No Loan Party
nor any Affiliate thereof shall, directly or indirectly, purchase, participate,
be assigned or in any way beneficially own any of the Indebtedness arising under
any of the Loan Documents or the Revolving Loan Documents.
 
7.3          Financial Covenant.  Parent covenants and agrees that, so long as
all or any part of the Senior Term Notes remain outstanding, it shall maintain
on a consolidated basis the following:
 
 
46

--------------------------------------------------------------------------------

 
 
(a)           Fixed Charge Coverage.  A minimum Fixed Charge Coverage Ratio as
of the end of each period set forth below of not less than the respective ratio
set forth below:
 
Period
 
Fixed Charge
Coverage Ratio
Four Quarters ending June 30, 2007,
 
1.20 to 1.00
Four Quarters ending September 30, 2007,
 
1.10 to 1.00
Four Quarters ending December 31, 2007, and
 
1.05 to 1.00
Each four Quarter period ending thereafter
 
1.00 to 1.00



ARTICLE 8
EVENTS OF DEFAULT
 
8.1          Events of Default.  An “Event of Default” shall mean the occurrence
of one or more of the following described events:
 
(a)           any Loan Party shall default in the payment of (i) interest on any
Senior Term Note when due, (ii) principal of any Senior Term Note when due,
whether at maturity, upon notice of prepayment in accordance with Sections 3.3,
3.4, or 3.9 upon any scheduled payment date, a mandatory prepayment date in
accordance with Section 3.5 or by acceleration or otherwise, or (iii) any other
amount due under any Transaction Document within 30 Business Days after the same
is due;
 
(b)          an event of default shall occur under the GMAC Credit Agreement (i)
in respect of any payment due thereunder, (ii) in respect of any other provision
thereof and more than 90 days have elapsed since the date of any such event of
default without such event of default being cured or waived, or (iii) that has
resulted in the acceleration of the Indebtedness thereunder;
 
(c)           with respect to Indebtedness other than the GMAC Financing, there
shall occur a default under any agreement under which any Indebtedness having an
individual principal amount of $1,000,000 or more or having an aggregate
principal amount of $2,000,000 or more is created, which default permits the
holder(s) of such Indebtedness to accelerate the maturity of such Indebtedness;
 
(d)          any representation or warranty herein made by any of the Loan
Parties, or any certificate or financial statement furnished pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made or furnished or deemed made or furnished;
 
(e)           any Loan Party shall default in the performance of any covenant,
condition or provision set forth in Section 7.2 or 7.3;
 
(f)           a default or event of default shall occur under any other
Transaction Document, beyond any applicable notice or cure periods;
 
 
47

--------------------------------------------------------------------------------

 
 
(g)          any Loan Party shall breach any other covenant, condition or
provision of this Agreement, any Senior Term Note or any other Transaction
Document not otherwise addressed in this Section 8.1, and such breach shall not
be remedied to Agent’s or Required Purchasers’ satisfaction for a period of
fifteen (15) days of the written notice from the Agent of such default;
 
(h)          a proceeding shall have been instituted in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
any Loan Party having assets in excess of $1,000,000 in an involuntary case
under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of any such Loan Party or
for any substantial part of its property, or for the winding-up or liquidation
of their affairs, and such proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) days;
 
(i)           any Loan Party shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such Law, or any Loan Party having assets in excess of $1,000,000
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of any Loan Party or for any substantial part of their property, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay their debts as they become due, or shall take any action in
furtherance of any of the foregoing;
 
(j)           either of the following events shall occur:  (i) a Reportable
Event, the occurrence of which would have a Material Adverse Effect that could
cause the imposition of a Lien under Section 4068 of ERISA, shall have occurred
with respect to any Plan or Plans; or (ii) the aggregate amount of the then
“current liability” (as defined in Section 412(l)(7) of the Code) of all accrued
benefits under such Plan or Plans exceeds the then current value of the assets
allocable to such benefits by more than $1,000,000 at such time;
 
(k)           a final judgment that exceeds $500,000 or, together with other
undischarged final judgments against any Loan Party, exceeds an aggregate of
$1,000,000 (excluding judgments to the extent the applicable Loan Party is fully
insured or the deductible or retention limit does not (when aggregated with
other undischarged judgments) exceed $1,000,000 and with respect to which the
insurer has assumed responsibility in writing), shall have been entered against
the Loan Party if, within thirty (30) days after the entry thereof, such
judgment, or any other judgment which, together with such judgment exceeds
$1,000,000 in the aggregate, shall not have been discharged or execution thereof
stayed pending appeal or if, within thirty (30) days after the expiration of any
such stay, any such judgment shall not have been discharged; or
 
(l)           any material Transaction Document shall at any time after the
Closing Date cease for any reason to be in full force and effect or shall cease
to create perfected security interests in favor of Agent in the collateral
subject or purported to be subject thereto, subject to no other Liens other than
Permitted Liens, or such collateral shall have been transferred to any Person
other than as permitted under this Agreement without the prior written consent
of the holders of a majority in principal amount of the outstanding Senior Term
Notes.
 
48

--------------------------------------------------------------------------------

 
 
8.2         Consequences of Event of Default.
 
(a)           Bankruptcy.  If an Event of Default specified in paragraphs (h) or
(i) of Section 8.1 hereof shall occur, the unpaid balance of the Senior Term
Notes, all interest accrued thereon and all other liabilities of the Loan
Parties hereunder and thereunder shall be immediately due and payable, together
with any applicable prepayment premium, without presentment, demand, protest or
(except as expressly required hereby) notice of any kind, all of which are
hereby expressly waived.
 
(b)          Other Defaults.  If any other Event of Default shall occur,
Required Purchasers may at their option, by written notice to the Loan Parties,
declare the entire unpaid balance of the Senior Term Notes, all interest accrued
thereon and all other liabilities of the Loan Parties hereunder and thereunder
to be forthwith due and payable, together with any applicable prepayment
premium, and the same shall thereupon become immediately due and payable,
without presentment, demand, protest or (except as expressly required hereby)
notice of any kind, all of which are hereby expressly waived; provided, that if
a Default specified in clause (ii) of paragraph (a) of Section 8.1 hereof shall
occur, any holder of a Senior Term Note as to which such Event of Default has
occurred may declare the entire unpaid balance of such Senior Term Note (but
only such Senior Term Note) and other amounts due hereunder and thereunder with
respect to such Senior Term Note immediately due and payable and same shall
thereupon become immediately due and payable, without presentment, demand,
protest or (except as expressly provided hereby) notice of any kind, all of
which are expressly waived.
 
(c)           Default Interest.  Following the occurrence and during the
continuance of any Event of Default, the holders of the Senior Term Notes shall
be entitled to receive, to the extent permitted by applicable Law, interest on
the outstanding principal of, and premium and overdue interest, if any, on, the
Senior Term Notes at a rate per annum equal to 13.5%.
 
(d)           Security.  Payments of principal of, and premium, if any, and
interest on, the Senior Term Notes and all other obligations of the Loan Parties
under this Agreement or the Senior Term Notes are secured pursuant to the terms
of the Security Documents.
 
ARTICLE 9
AGENT
 
9.1          Authorization and Action.  Each Purchaser and each subsequent
holder of any Senior Term Note, by its acceptance thereof, hereby designates and
appoints Laminar Direct Capital L.P. as collateral agent and Agent hereunder and
authorizes Laminar Direct Capital L.P. to take such actions as agent on its
behalf and to exercise such powers as are delegated to Agent by the terms of
this Agreement and the other Transaction Documents, together with such powers as
are reasonably incidental thereto.  Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or otherwise exist for Agent.  In performing its
functions and duties hereunder, Agent shall act solely as agent for the
Purchasers and does not assume, nor shall be deemed to have assumed, any
obligation or relationship of trust or agency with or for the Loan Parties or
any of their respective successors or assigns.  Agent shall not be required to
take any action that exposes Agent to personal liability or that is contrary to
this Agreement or applicable Laws.  The appointment and authority of Agent
hereunder shall terminate at the indefeasible payment in full of the Senior Term
Notes and related obligations.
 
 
49

--------------------------------------------------------------------------------

 
 
9.2          Delegation of Duties.  Agent may execute any of its duties under
this Agreement by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
9.3          Exculpatory Provisions.  Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of Agent, the breach of its obligations expressly set
forth in this Agreement, unless such action was taken or omitted to be taken by
Agent at the direction of the Required Purchasers), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by the Loan Parties contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement or the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of the
Loan Parties to perform their respective obligations hereunder, or for the
satisfaction of any condition specified in Article 4.  Agent shall not be under
any obligation to any Purchaser to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Loan Parties.
 
9.4          Reliance.  Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Parent and to the other Loan Parties),
independent accountants and other experts selected by Agent.  Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate or it shall first be
indemnified to its satisfaction by the Purchasers; provided, that, unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers.  Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all Purchasers.
 
 
50

--------------------------------------------------------------------------------

 
 
9.5          Non-Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent or hereafter taken, including,
without limitation, any review of the affairs of the Loan Parties, shall be
deemed to constitute any representation or warranty by Agent.  Each Purchaser
represents and warrants to Agent that it has and will, independently and without
reliance upon Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Loan Parties and made its own
decision to enter into this Agreement.
 
9.6          No Liability of Purchasers.  The Purchasers shall have no liability
to any Loan Party or any other entity as a result of any actions or failures to
act by Agent, hereunder or otherwise.
 
9.7          Agent in its Individual Capacity.  Agent and each of its Affiliates
may make loans to, purchase securities from, provide services to, accept
deposits from and generally engage in any kind of business with the Loan Parties
or any Affiliate of the Loan Parties as though Agent were not Agent hereunder.
 
9.8          Successor Agent.  Agent may, upon forty-five (45) days’ notice to
the Loan Parties and the Purchasers, and Agent will, upon the direction of the
Required Purchasers (other than Agent, in its individual capacity), resign as
Agent.  If Agent shall resign, then during such forty-five (45) day period the
Required Purchasers shall appoint a successor Agent and, if the Required
Purchasers direct Agent to resign, such direction shall include an appointment
of a successor Agent.  If for any reason no successor Agent is appointed by the
Required Purchasers during such forty-five (45) day period, then effective upon
the expiration of such forty-five (45) day period, the Purchasers shall perform
all of the duties of Agent hereunder and the Loan Parties shall make all
payments in respect of the Senior Term Notes directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers.  After
any retiring Agent’s resignation hereunder as Agent, the provisions of Article 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.
 
9.9          Consent of Purchasers.
 
After an acceleration of the Indebtedness, Agent may, after consultation (to the
extent reasonably practicable under the circumstances) with all Purchasers and,
upon written instruction from the Required Purchasers shall, exercise or refrain
from exercising any and all rights, remedies, privileges and options under this
Agreement or the other Transaction Documents and available at law or in equity
to protect the rights of Agent and the Purchasers and collect the Indebtedness
under the Senior Term Notes, including, without limitation, instituting and
pursuing all legal actions brought against any Loan Party or to collect the
Indebtedness under the Senior Term Notes, or defending any and all actions
brought by any Loan Party or other Person; or incurring expenses or otherwise
making expenditures to protect the collateral, the Senior Term Notes or Agent’s
or any Purchaser’s rights or remedies.
 
9.10       This Article Not Applicable to the Loan Parties.  Except for this
Section 9.10, this Article 9 is included in this Agreement solely for the
purpose of determining certain rights as between Agent and the Purchasers and
does not create, nor shall it give rise to, any rights in or obligations on the
part of the Loan Parties and all rights and obligations of the Loan Parties
(other than as specifically set forth herein) under this Agreement shall be
determined by reference to the provisions of this Agreement other than this
Article 9.
 
 
51

--------------------------------------------------------------------------------

 
 
ARTICLE 10
MISCELLANEOUS
 
10.1       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that (i) the Loan Parties may not assign or transfer its rights
hereunder or any interest herein or delegate their duties hereunder and (ii) the
Purchasers shall have the right to assign their rights hereunder and under the
Senior Term Notes in accordance with Article 6.
 
10.2       Modifications and Amendments.  The provisions of this Agreement may
be modified, waived or amended, but only by a written instrument signed by each
of the Loan Parties and the Required Purchasers; provided that (a) without the
prior written consent of all Purchasers then holding Senior Term Notes none of
the following modifications may be made:  (i) extend any payment date under the
Senior Term Notes; (ii) reduce any interest rate applicable to any of the Senior
Term Notes or any fee payable to the Purchasers hereunder; (iii) waive any Event
of Default under Section 8.1(a); (iv) compromise or settle all or a portion of
the Indebtedness under the Senior Term Notes; (v) release any obligor from the
Indebtedness under the Senior Term Notes except in connection with full payment
and satisfaction of all Indebtedness under the Senior Term Notes; (vi) amend the
definition of Required Purchasers, or (vii) amend this Section 10.2 and (b)
unless also signed by the Agent, no amendment, waiver or consent shall affect
the rights or duties of the Agent under this Agreement or any other Transaction
Document.
 
10.3       No Implied Waivers; Cumulative Remedies; Writing Required.  No delay
or failure in exercising any right, power or remedy hereunder shall affect or
operate as a waiver thereof; nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy.  The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that Agent or the Purchasers or any holder of Senior Term
Notes would otherwise have.  Any waiver, permit, consent or approval of any kind
or character of any breach or default under this Agreement or any such waiver of
any provision or condition of this Agreement must be in writing, satisfy the
conditions set forth in Section 9.11 and shall be effective only to the extent
in such writing specifically set forth.
 
10.4       Reimbursement of Expenses.  The Loan Parties agree to pay or
reimburse Agent and the Purchasers upon demand for all reasonable fees and
expenses incurred or payable by Agent or the Purchasers (including, without
limitation, reasonable fees and expenses of special counsel for Agent or any
Purchaser and charges for services performed for the Purchasers by Agents’
internal auditing staff), from time to time (i) up to a mutually agreed amount,
arising in connection with the negotiation, preparation and execution of this
Agreement, the Senior Term Notes, the other Transaction Documents and all other
instruments and documents to be delivered hereunder or thereunder or arising in
connection with the transactions contemplated hereunder or thereunder (whether
such fees and expenses are invoiced at or after the Closing), (ii) relating to
the administration of this Agreement and the Transaction Documents, including
any amendments, waivers or consents pursuant to the provisions hereof or
thereof, and (iii) arising in connection with the enforcement of this Agreement
or any Security Document, or collection of any Senior Term Note.
 
 
52

--------------------------------------------------------------------------------

 
 
10.5       Holidays.  Whenever any payment or action to be made or taken
hereunder or under the Senior Term Notes shall be stated to be due on a day that
is not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall be included in
computing interest or fees, if any, in connection with such payment or action.
 
10.6       Notices.  All notices and other communications given to or made upon
any party hereto in connection with this Agreement shall, except as otherwise
expressly herein provided, be in writing (including telecopy, but in such case,
a confirming copy will be sent by another permitted means) and mailed via
certified mail, telecopied or delivered by guaranteed overnight parcel express
service or courier to the respective parties, as follows:
 
to the Loan Parties:
Rocky Brands, Inc.

39 East Canal Street
Nelsonville, Ohio  45764
Attn:       James E. McDonald
Chief Financial Officer
Telecopier:  740-753-4024


with a copy to:
Porter, Wright, Morris & Arthur LLP

41 South High Street
Columbus, Ohio  43215
Attn:      Timothy E. Grady, Esq.
Telecopier:  (614) 227-2100


to Agent:
Laminar Direct Capital L.P.
3 Bethesda Metro Center
Suite 1450
Bethesda, MD  20814
Attn:      Dean D'Angelo
Telecopier:  (301) 634-3051


with a copy to:
D. E. Shaw & Co., L.P.

120 West 45th Street, 39th Floor
New York, New York  10036
Attn:      Hilda Blair.
Telecopier:  (212) 478-0100


with a copy to:
Moore & Van Allen PLLC

100 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attn:       C. Wayne McKinzie, Esq.
Telecopier:  (704) 378-2061


to the Purchasers:
As set forth on Annex A

 
 
53

--------------------------------------------------------------------------------

 
 
or in accordance with any subsequent written direction from the recipient party
to the sending party.  All such notices and other communications shall, except
as otherwise expressly herein provided, be effective upon delivery if delivered
by courier or overnight parcel express service; in the case of certified mail,
three (3) Business Days after the date sent; or in the case of telecopy, when
received.
 
10.7       Survival.  All representations, warranties, covenants and agreements
of the Loan Parties contained herein or made in writing in connection herewith
shall survive the execution and delivery of this Agreement and the purchase of
the Senior Term Notes and shall continue in full force and effect so long as any
Senior Term Note is outstanding and until payment in full of all of the Loan
Parties’ obligations hereunder or thereunder.  All obligations relating to
indemnification hereunder shall survive any termination of this Agreement and
shall continue for the length of any applicable statute of limitations.
 
10.8       Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
 
10.9       Jurisdiction, Consent to Service of Process.
 
(a)           EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE STATE OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SENIOR TERM
NOTES OR ANY OTHER TRANSACTION DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT AND THE
PURCHASERS MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE SENIOR TERM NOTES OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE
LOAN PARTIES OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(b)           EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT THEY MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
SENIOR TERM NOTES OR ANY OTHER TRANSACTION DOCUMENT IN ANY OHIO STATE OR FEDERAL
COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.6 HEREOF.  NOTHING IN
THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
10.10     Jury Trial Waiver.  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND
ANY RIGHTS UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR (II) ARISING FROM ANY
DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS AGREEMENT AND AGREE
THAT ANY SUCH ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
 
10.11     Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable Law in any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating any other provision of this Agreement.
 
10.12     Headings.  Article, section and subsection headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose.
 
10.13     Indemnity.  The Loan Parties, jointly and severally, hereby agree to
indemnify, defend and hold harmless Agent and the Purchasers and their officers,
directors, employees, agents and representatives, and their respective
successors and assigns in connection with any losses, claims, damages,
liabilities and expenses, including reasonable attorneys’ fees, to which Agent
or any Purchaser may become subject (other than as a result of the gross
negligence or willful misconduct of any such Person), insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
by reason of any investigation, litigation or other proceedings related to or
resulting from any act of, or omission by, the Loan Parties or their Affiliates
or any officer, director, employee, agent or representative of the Loan Parties
or their Affiliates with respect to the Transactions, the Senior Term Notes,
Charter Documents, the By-laws or any agreements entered into in connection with
any such agreements, instruments or documents and to reimburse Agent and the
Purchasers and each such Person and Affiliate, upon demand, for any legal or
other expenses incurred in connection with investigating or defending any such
loss, claim, damage, liability, expense or action.  To the extent that the
foregoing undertakings may be unenforceable for any reason, the Loan Parties
agree to make the maximum contribution to the payment and satisfaction of
indemnified liabilities set forth in this Section 10.13 that is permissible
under applicable Law.
 
 
55

--------------------------------------------------------------------------------

 
 
10.14     Environmental Indemnity.  The Loan Parties, and their successors and
assigns, hereby release and discharge, and agree to defend, indemnify and hold
harmless, Agent, the Purchasers and their Affiliates (including their partners,
subsidiaries, customers, guests, and invitees, and the successors and assigns of
all of the foregoing, and their respective officers, employees and agents) from
and against any and all Environmental Liabilities, (other than as a result of
the gross negligence or willful misconduct of any such Person), whenever and by
whomever asserted, to the extent that such Environmental Liabilities are based
upon, or otherwise relate to:  (i) any Condition at any time in, at, on, under,
a part of, involving or otherwise related to the Properties and Facilities
(including any of the properties, materials, articles, products, or other things
included in or otherwise a part of the Properties and Facilities); (ii) any
action or failure to act of any Person, including any prior owner or operator of
the Properties and Facilities (including any of the properties, materials,
articles, products, or other things included in or otherwise a part of the
Properties and Facilities), involving or otherwise related to the Properties and
Facilities or operations of the Loan Parties; (iii) the Management of any
Pollutant, material, article or product (including Management of any material,
article or product containing a Pollutant) in any physical state and at any
time, involving or otherwise related to the Properties and Facilities or any
property covered by clause (iv) (including Management either from the Properties
and Facilities or from any property covered by clause (iv), and Management to,
at, involving or otherwise related to the Properties and Facilities or any
property covered by clause (iv)); (iv) Conditions, and actions or failures to
act, in, at, on, under, a part of, involving or otherwise related to any
property other than the Properties and Facilities, which property was, at or
prior to the Closing Date, (I) acquired, held, sold, owned, operated, leased,
managed, or divested by, or otherwise associated with, (A) the Loan Parties or
any of their Subsidiaries, (B) any of the Loan Parties’ Affiliates, or (C) any
predecessor or successor organization of those identified in (A) or (B); or (II)
engaged in any tolling, contract manufacturing or processing, or other similar
activities for, with, or on behalf of the Loan Parties; (v) any violation of or
noncompliance with or the assertion of any Lien under the Environmental Laws,
(vi) the presence of any toxic or hazardous substances, wastes or contaminants
on, at or from the past and present properties and facilities, including,
without limitation, human exposure thereto; (vii) any spill, release, discharge
or emission affecting the past and present properties and facilities, whether or
not the same originates or emanates from such properties and facilities or any
contiguous real estate, including, without limitation, any loss of value of such
properties and facilities as a result thereof; or (viii) a misrepresentation in
any representation or warranty or breach of or failure to perform any covenant
in respect of Environmental Law made by the Loan Parties in this
Agreement.  This indemnity and agreement to defend and hold harmless shall
survive any termination or satisfaction of the Senior Term Notes or the sale,
assignment or foreclosure thereof or the sale, transfer or conveyance of all or
part of the past and present Properties and Facilities or any other
circumstances that might otherwise constitute a legal or equitable release or
discharge, in whole or in part, of the Loan Parties under the Senior Term Notes.
 
10.15     Counterparts.  This Agreement may be executed in any number of
counterparts and by either party hereto on separate counterparts, each of which,
when so executed and delivered, shall be an original, but all such counterparts
shall together constitute one and the same instrument.
 
 
56

--------------------------------------------------------------------------------

 
 
10.16     Integration.  This Agreement and the other Transaction Documents set
forth the entire understanding of the parties hereto with respect to all matters
contemplated hereby and supersede all previous agreements and understandings
among them concerning such matters.  No statements or agreements, oral or
written, made prior to or at the signing hereof, shall vary, waive or modify the
written terms hereof.
 
10.17     Intercreditor.  The obligations evidenced hereby are subject to that
certain Intercreditor Agreement (as amended or otherwise modified from time to
time in accordance with its terms, or as replaced with the prior written
agreement of the Loan Parties, Agent, the Required Purchasers, and the agent
then appointed under the GMAC Credit Agreement, the “Intercreditor Agreement”),
with respect  to the indebtedness and, other liabilities owed by the Loan
Parties under and pursuant to the GMAC Credit Agreement and each related GMAC
Credit Document, and the Purchasers and Agent, by their acceptance hereof,
acknowledge and agree to be bound by the provisions of the Intercreditor
Agreement.
 
10.18     Confidentiality.  Agent and each Purchaser agree to exercise their
best efforts to keep confidential any non-public information delivered pursuant
to the Transaction Documents and identified as such by any Loan Party and not to
disclose such information to Persons other than to: (a) to any actual or
prospective transferee (who agrees to treat such information as confidential) of
a Senior Term Note, (b) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(c) upon the request or demand of any Governmental Authority, (d) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any applicable Law or rules of any stock exchanges, (e)
that has been publicly disclosed, (f) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Purchaser’s investment
portfolio in connection with ratings issued with respect to such Purchaser, (g)
in connection with the exercise of any remedy hereunder or under any other
Transaction Document, (h) to an investor or prospective investor in a
Securitization that agrees that its access to information regarding the Loan
Parties and the Senior Term Notes and Transaction Documents is solely for
purposes of evaluating an investment in such Securitization and who agrees to
treat such information as confidential, (i) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in a Securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for a Securitization, (j) to a nationally recognized
rating agency that requires access to information regarding the Loan Parties and
the Senior Term Notes and Transaction Documents in connection with ratings
issued with respect to a Securitization and (k) to a Purchaser’s lender or other
financing source (who agrees to treat such information as confidential) that
requires access to information regarding the Loan Parties and the Senior Term
Notes and Transaction Documents in connection with providing financing to such
Purchaser.  The obligations of Agent and Purchasers under this Section 10.18
shall supersede and replace the obligations of Agent and Purchasers under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Purchaser prior to the date hereof.  In no event shall Agent or any
Purchaser be obligated or required to return any materials furnished by Loan
Parties; provided, however, each potential assignee or participant shall be
required to agree that if it does not become an assignee (or participant) it
shall return all materials furnished to it by Loan Parties in connection
herewith.
 
 
57

--------------------------------------------------------------------------------

 
 
For purposes of this Section 10.18, “Securitization” means a public or private
offering by a Purchaser or any of its direct or indirect Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the loans evidenced by the
Senior Term Notes.
 
*          *          *


 
58

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
NOTE PURCHASE AGREEMENT


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
LOAN PARTIES:
     
ROCKY BRANDS, INC.,
 
LIFESTYLE FOOTWEAR, INC.,
 
ROCKY BRANDS WHOLESALE LLC, and
 
ROCKY BRANDS RETAIL LLC
       
By:
/s/ James E. McDonald
   
Name: James E. McDonald
   
Title: Executive Vice President, Chief
   
Financial Officer and Treasurer of each of
   
the foregoing Loan Parties
       
PURCHASER:
     
LAMINAR DIRECT CAPITAL L.P.
       
By:
/s/ Robert J. Ladd
   
Name: Robert J. Ladd
   
Title:  Authorized Signatory
       
PURCHASER:
     
WHITEBOX HEDGED HIGH YIELD
PARTNERS, LP
       
By:
/s/ Jonathon Wood
   
Name: Jonathon Wood
   
Title: Director -CFO
       
PURCHASER:
     
GPC LIX, L.L.C.
       
By:
/s/ Jonathon Wood
   
Name: Jonathon Wood
   
Title: Director -CFO

 
 
59

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
NOTE PURCHASE AGREEMENT
 

 
AGENT:
     
LAMINAR DIRECT CAPITAL L.P., as Agent
       
By:
/s/ Robert J. Ladd
   
Name: Robert J. Ladd
   
Title:  Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX
 
Annex A
Information Relating to the Purchasers
Annex B
Allocation of Senior Term Notes among the Purchasers
   
SCHEDULES
   
“Organizational Schedule”
Section 5.1(a)
“Capitalization Schedule”
Section 5.1(d)
“Subsidiary Schedule”
Section 5.1(e)
“Litigation Schedule”
Section 5.1(j)
“Environmental Schedule”
Section 5.1(l)
“Properties Schedule”
Section 5.1(q)
“Intellectual Property Schedule”
Section 5.1(r)
“Side Agreements Schedule”
Section 5.1(u)
“Material Contracts Schedule”
Section 5.1(w)
“Current Business Practices Schedule”
Section 5.1(z)
“Permitted Indebtedness Schedule”
Section 7.2(a)
“Permitted Encumbrances Schedule”
Section 7.2(b)
   
EXHIBITS
   
EXHIBIT A
Form of Senior Term Note
EXHIBIT B
Form of Security Agreement
EXHIBIT C
Form of Intellectual Property Agreements
EXHIBIT D
Form of Pledge Assignment
EXHIBIT E
Form of Compliance Certificate

 
 
2

--------------------------------------------------------------------------------

 
 
ANNEX A
INFORMATION RELATING TO THE PURCHASERS


Name and Address
of Initial Purchaser


LAMINAR DIRECT CAPITAL L.P.


(1)           All payments:


If by wire:


Bank:  HSBC Bank
ABA#: 021001088
Credit:  Laminar Direct Capital L.P.
Account #:
Ref:  Rocky Brands, Inc.



If by mail:


Laminar Direct Capital L.P.
10000 Memorial Drive, Suite 500
Houston, Texas  77024
Attention:             Debbie Blank
Facsimile:             (703) 292-5454



If by overnight parcel service
(e.g., FedEx, UPS, etc):


Laminar Direct Capital L.P.
10000 Memorial Drive, Suite 500
Houston, Texas  77024
Attention:             Debbie Blank
Facsimile:             (703) 292-5454



with sufficient information
to identify the source and
application of such funds.


** All checks should be made payable to “Laminar Direct Capital L.P.”
 
 
3

--------------------------------------------------------------------------------

 


(2)           All notices of payments and
written confirmations of
such wire transfers:


Laminar Direct Capital L.P.
10000 Memorial Drive, Suite 500
Houston, Texas  77024
Attention:            Debbie Blank
Facsimile:            (703) 292-5454


(3)          All other communications:


Laminar Direct Capital L.P.
3 Bethesda Metro Center
Suite 1450
Bethesda, MD 20
Attn:  Dean D’Angelo
Facsimile:  (301) 634-3051


with a copy to:


D. E. Shaw & Co., L.P.
120 West 45th Street, 39th Floor
New York, New York 10036
Attn:      Hilda Blair.
Facsimile:  (212) 478-0100


with a copy to:


Moore & Van Allen PLLC
100 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attn:        C. Wayne McKinzie, Esq.:
Facsimile:  (704) 378-2061
 
 
4

--------------------------------------------------------------------------------

 


Whitebox Hedged High Yield Partners, LP
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416


(1)          All payments:


If by wire:


Bank:  Wells Fargo Bank N.A.
ABA#: 121000248
Account Name:  Whitebox Hedged High Yield Partners, LP
Account #:
Reference Rocky Brands


If by mail:


Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN  55416


Attn: Barb Reller
Telephone: 612-253-6014
Facsimile:  612-253-6114


If by overnight parcel service
(e.g., FedEx, UPS, etc):


Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN  55416


Attn: Barb Reller
Telephone: 612-253-6014
Facsimile:  612-253-6114


with sufficient information
to identify the source and
application of such funds.


** All checks should be made payable to “Whitebox Hedged High Yield Partners,
LP”
 
 
 

--------------------------------------------------------------------------------

 


(2)          All notices of payments and
written confirmations of
such wire transfers:



Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN  55416


Attn: Barb Reller
Telephone: 612-253-6014
Facsimile:  612-253-6114


(3)          All other communications:
Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn:  Nick Swenson
Facsimile:  (612) 253-6100


with a copy to:
Faegre & Benson, LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attn:        Daniel J. Amen, Esq.
Facsimile:  (612) 766-1600
 
 
2

--------------------------------------------------------------------------------

 


GPC LIX, L.L.C.
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416


(1)          All payments:


If by wire:


Bank:  Bank of America, NA
ABA#: 026009593
Account Name:  Bank of America Securities LLC
Account #:
FFC: GPC LIX, L.L.C.
FFC A/C#: 118-02069
Reference: Rocky Brands


If by mail:


GPC LIX, L.L.C.
C/O Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN  55416


Attn: Barb Reller
Telephone: 612-253-6014
Facsimile:  612-253-6114


If by overnight parcel service
(e.g., FedEx, UPS, etc):


GPC LIX, L.L.C.
C/O Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN  55416
Attn: Barb Reller
Telephone: 612-253-6014
Facsimile:  612-253-6114


with sufficient information
to identify the source and
application of such funds.


** All check should be made payable to “GPC LIX, L.L.C.”
 
 
3

--------------------------------------------------------------------------------

 


(2)          All notices of payments and
written confirmations of
such wire transfers:


Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN  55416


Attn: Barb Reller
Telephone: 612-253-6014
Facsimile:  612-253-6114


(3)          All other communications:
Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn:  Nick Swenson
Facsimile:  (612) 253-6100


with a copy to:
Faegre & Benson, LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attn:        Daniel J. Amen, Esq.
Facsimile:  (612) 766-1600
 
 
4

--------------------------------------------------------------------------------

 


ANNEX B
ALLOCATION OF SENIOR TERM NOTES AMONG PURCHASERS


Senior Term Notes
 
Allocation
   
Percentage
 
Purchaser:  Laminar Direct Capital L.P.
  $ 20,000,000       50.00 %                  
Purchaser:  Whitebox Hedged High Yield Partners, LP
  $ 17,500,000       43.75 %                  
Purchaser:  GPC LIX, L.L.C.
  $ 2,500,000       6.25 %



 
5

--------------------------------------------------------------------------------

 


SCHEDULES


 
6

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
 
7

--------------------------------------------------------------------------------

 
 
FINAL


SCHEDULES TO NOTE PURCHASE AGREEMENT


Dated as of May 25, 2007


Introduction:


For purposes of this introduction, the term “Schedules” shall include the
following:


Schedule 5.1(a) Organizational Schedule
Schedule 5.1(d) Capitalization Schedule
Schedule 5.1(e) Subsidiary Schedule
Schedule 5.1(j) Litigation Schedule
Schedule 5.1(l) Environmental Schedule
Schedule 5.1(q) Properties Schedule
Schedule 5.1(r) Intellectual Property Schedule
Schedule 5.1(u) Side Agreements Schedule
Schedule 5.1(w) Material Contracts Schedule
Schedule 5.1(z) Current Business Practices Schedule
Schedule 7.2(a) Permitted Indebtedness Schedule
Schedule 7.2(b) Permitted Encumbrances Schedule


Unless otherwise defined in these Schedules, all capitalized terms used herein
shall have the meanings ascribed to them in the Note Purchase Agreement between
and among Laminar Direct Capital L.P., as Agent, the note purchasers that are
now and hereafter at any time become parties thereto, as Purchasers, and Rocky
Brands, Inc. and the other parties identified on the signature pages thereto, as
Loan Parties, dated May 25, 2007 (the “Agreement”).


The headings contained in these Schedules are for reference purposes only and
shall not affect in any way the meaning or interpretation of the Agreement or
these Schedules.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1(a)


Organizational Schedule


Name
  
Principal Place of
Business
  
Qualified to do
Business
  
Subsidiaries
Rocky Brands, Inc., an Ohio corporation
 
39 East Canal Street
Nelsonville, OH 45764
 
OH, VA and WV
 
Lifestyle Footwear, Inc.
Rocky Brands Wholesale LLC
Five Star Enterprises Ltd.
Rocky Canada, Inc.
Rocky Brands Retail LLC
EJ Asia Limited (99.99% ownership)
             
Lifestyle Footwear, Inc., a Delaware corporation
 
Road 125 KM 3.8 BO Pueblo Industrial Park
Moca, PR  00676-0728
 
DE and Puerto Rico
 
None
             
Rocky Brands Wholesale LLC, a Delaware limited liability company
 
39 East Canal Street
Nelsonville, OH 45764
 
DE, GA, TN, NY, OH, WV,  and LA
 
None
             
Rocky Brands Retail LLC, a Delaware limited liability company
  
39 East Canal Street
Nelsonville, OH 45764
  
DE, KY, OH, NY, CA, MO, MI, NH, KS, SC, GA, PA, NC, LA, CO, IN, TX, TN, HI, WI,
IL, FL, MN, VA, and WV
  
None

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1(d)


Capitalization Schedule


ROCKY BRANDS, INC. (formerly Rocky Shoes & Boots, Inc.)


Authorized:

 
1. 
250,000,000 shares of common stock, without par value

 
2. 
250,000 shares of voting preferred stock, without par value

 
3. 
250,000 shares of non-voting preferred stock, without par value, consisting of:

 
a.
125,000 shares of Series A Non-Voting Convertible Preferred Stock

 
b.
125,000 shares of Series B Junior Participating Cumulative Preferred Stock



Issued and Outstanding:  only common


Rocky has stock options issued and outstanding under:

 
1.
1992 Stock Option Plan

 
2.
1995 Amended and Restated Stock Option Plan

 
3.
2004 Stock Incentive Plan



As of September 30, 2006, 543,276 shares are issued and outstanding pursuant to
option plans.


LIFESTYLE FOOTWEAR, INC.


Authorized:  3,000 shares of common stock, without par value
Issued and Outstanding:  2,000 shares to Rocky Brands, Inc. (formerly Rocky
Shoes & Boots, Inc.), Replacement Certificate No. 3.


ROCKY CANADA, INC.


Authorized:  an unlimited number of common shares
Issued and Outstanding:  100 shares to Rocky Brands, Inc. (formerly Rocky Shoes
& Boots, Inc.), Certificate No. 2 for 65 shares and Certificate No. 3 for 35
shares


FIVE STAR ENTERPRISES LTD.


Authorized:  900,000 shares of common stock, valued at One United States Dollar
each
Issued and Outstanding:  5,000 shares to Rocky Brands, Inc. (formerly Rocky
Shoes & Boots, Inc.), Replacement Certificate No. 6


EJ ASIA LIMITED (Pending Dissolution)


Authorized:  10,000 ordinary shares
Issued and Outstanding:  9,999 shares constituting 99.99% of the equity
interests to  Rocky Brands, Inc.  successor by merger to EJ Footwear LLC,
Certificate No. 3 and 1 share constituting .01% of the equity interest to
Douglas Bedell Brown, Certificate No. 4
 
 
 

--------------------------------------------------------------------------------

 


ROCKY BRANDS WHOLESALE LLC (formerly Georgia Boot LLC prior to merger of Georgia
Boot Properties LLC, Durango Boot Company LLC, and Northlake Boot Company LLC
with and into Georgia Boot LLC, with name change to Rocky Brands Wholesale LLC)


Authorized:  100 Class A Common Units
Issued and Outstanding:  100 Class A Common Units to Rocky Brands, Inc.
(formerly Rocky Shoes & Boots, Inc.), Certificate No. 2


ROCKY BRANDS RETAIL LLC (formerly Lehigh Safety Shoe Co. LLC prior to mergers of
Lehigh Safety Shoe Properties LLC with and into Lehigh Safety Shoe Co. LLC and
HM Lehigh Safety Shoe Co. LLC with and into Lehigh Safety Shoe Co. LLC, with
name change to Rocky Brands Retail LLC)


Authorized:  100 Class A Common Units
Issued and Outstanding:  100 Class A Common Units to Rocky Brands, Inc.
(formerly Rocky Shoes & Boots, Inc.), Certificate No. 1
  
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1(e)


Subsidiary Schedule


See Schedule 5.1(a)


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1(j)


Litigation Schedule


None


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1(l)


Environmental Schedule


None



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1(q)


Properties Schedule


A.          Rocky Brands, Inc. (formerly Rocky Shoes & Boots, Inc.)


1.           Owned Real Property


39 East Canal Street
Nelsonville, OH  45764
(mortgaged to General Electric Capital Business Asset Funding Corporation)


 
29 Fayette St.

 
Nelsonville, OH 45764



2.           Leased Real Property – None

 
B.           Lifestyle Footwear, Inc.


1.           Owned Real Property – None


2.           Leased Real Property


Road 125 KM 3.8 BO Pueblo Industrial Park
Moca, PR  00676-0728



C.           Rocky Brands Wholesale LLC (formerly Georgia Boot LLC)


1.           Owned Real Property


37601 Rocky Boots Way
Logan, OH  43138


2.           Leased Real Property


235 Noah Drive
Franklin, TN 37064
Office


Denver Merchandise Mart
451 East 58th Street
Showrooms 3529 & 4435
Denver, CO  80216


D.           Rocky Brands Retail LLC (formerly Lehigh Safety Shoe Co. LLC)
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Owned Real Property


45 East Canal Street
Nelsonville, OH 45764


901 Franklin Street E
Endicott, NY 13761


2.           Leased Real Property


120 Plaza Dr.
Vestal, NY
Office


12545 Laramie Avenue, Unit 11-B
Alsip, IL  60803


9038 N. IH-35, Suite A
Austin, TX  78753


5001 West 161st Street
Cleveland, OH  44142


Unit E, 400 Northeast Dr.
Columbia, SC  29203


7250 Bandini Blvd., Unit 102
Commerce, CA  90040


4413 Empire Way
Westland Industrial Park
Lansing, MI  48917


3890 Kipling, Unit K
Wheat Ridge, CO  80033


2945 S. Miami Blvd., Suite 120
Durham, NC  27703


Powerline Business Center
5601 N.W. 9th Avenue
Suite 103
Fort Lauderdale, FL  33309


284 South Colony Rd.
Route #5
Wallingford, CT  06492


1130 N. Nimitz  Highway, Suite A-122
Honolulu, HI  96817


 
 

--------------------------------------------------------------------------------

 
 
5545 West Raymond Street, Suite C
Indianapolis, IN  46241


3103 Fern Valley Rd., Suite 103
Louisville, KY 40213


2885 Business Park Drive
Airport Business Park
Building E
Memphis, TN 38118


2415 Monroe Road
DePere, WI  54115


4250 44th Avenue, Suite 2
Moline, IL  61265


Three  Progress Avenue
Nashua, NH 03062


1412 Antioch Pike, Suite 101
Antioch, TN  37211


5610 Jefferson Highway, C-1
New Orleans, LA 70123


5952 Peachtree Industrial Blvd.
Suite 17
Norcross, GA  30071


7685 Currency Drive
Sand Lake Service Center 2
Orlando, FL  32809


4735 Campbell's Run Road, Space A
Pittsburgh, PA  15205


1331 West 3300 South
Salt Lake City, UT 84119


1510 Montague Expressway
San Jose, CA  95131


Carr 887 km. 0.6 Victoria Industrial Park
Carolina Commercial Park, Puerto Rico 00987


10 Saratoga Avenue
South Glen Falls, NY  12803


13609 Lakefront Drive
Earth City, MO  63045
 
 
 

--------------------------------------------------------------------------------

 
 
445 Etna Street, Suite 56
St. Paul, MN  55106


6103 E. Malloy Rd.
E. Syracuse, NY  13057


Corporex Plaza
3904 Corporex Park Drive
Suite 100A
Tampa, FL  33619


1927 S. West Street, Suite B
Wichita, KS  67213


34-23 38th Street
Long Island City, NY  11101


47 Bridge Street
Corning, NY  14830


Commercial Center
2229 E. Division
Arlington, TX  76011


1707 Center Street
Deer Park, TX  77536


3240 Peach Orchard Rd., Suite 6
Augusta, GA  30906


703 E. Ordnance Road, Suite 610
Baltimore, MD  21226


Carr #2, KM 57.5
Barceloneta, PR  00617


Carr 887 Km 0.6, Bo Martin Gonzalez
Carolina, PR  00987


142 State Rd., #189 KM 2.2
Caguas, PR  00726


1625 Walden Ave.
Cheektowaga, NY  14225


131 Harbison Blvd.
Columbia, SC  29212


2914 E. Yandell, Suite 1
El Paso, TX  79903
 
 
 

--------------------------------------------------------------------------------

 
 
4380 S. Noland Road
Independence, MO  64055


2224 Paradise Road’
Las Vegas, NV  89102


Rd. # 2 km 44.7
Bo Cantera #43 STE
Manati, PR  00674


2737 W. McDowell Road
Phoenix, AZ  85009


2341 Avenida Las Americas, Ste 103
Ponce, PR  00717


3247 NW 29th Ave.
Portland, OR  97210
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1(r)


Intellectual Property Schedule


ROCKY BRANDS, INC.
FEDERAL TRADEMARK APPLICATIONS AND REGISTRATIONS


Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
ADVANTA-FLEX
 
Ser. No. 76/435112
Reg. No. 2783005
 
Filed 7/29/02
Reg 11/11/03
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ALPHAFORCE
 
Ser. No. 78/098664
Reg. No. 2766744
 
Filed 12/17/01
Reg. 9/23/03
                 
AOG
 
Serial No. 75/010045
Reg. No. 2166173
 
Filed 10/24/95
Reg. 6/16/98
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ASTRO  and Design
 
Ser. No. 72/301213
Reg. No. 862801
 
Filed 6/24/68
Reg 12/31/68
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
AQUA GUARD
 
Ser. No. 75/786424
Reg. No. 2538542
 
Filed 8/27/99
Reg. 2/12/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
BARCLAY (stylized)
 
Ser. No. 71/550334
Reg. No. 516495
 
Filed 2/21/48
Reg 10/18/49
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
BEACON STRATEGIC RESOURCING
 
Ser. No. 76/362852
Reg. No. 2759986
 
Filed 1/24/02
Reg 9/2/03
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
BEAR CLAW
 
Ser. No. 74/662553
Reg. No. 1974865
 
Filed 4/18/95
Reg. 5/21/96
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
BOOTS UNLIMITED
 
Ser. No. 76/203030
Reg. No. 2515098
 
Filed 1/31/01
Reg 12/4/01
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
CAMO-TEK
 
Ser. No. 75/603250
Reg. No. 2534492
 
Filed 12/10/98
Reg. 1/29/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
CHIEFTAN
 
Ser. No. 72/248946
Reg. No. 831865
 
Filed 6/27/66
Reg 7/11/67
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
CORNSTALKERS
  
Ser. No. 74/541038
Reg. No. 1897612
  
Filed 6/22/94
Reg. 6/6/95
  
Assigned to GMAC Commercial Finance LLC 2/2/05

 
 
 

--------------------------------------------------------------------------------

 
 
Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
DESIGN (Boot)
 
Ser. No. 78/520734
Reg. No. 3057432
 
Filed 11/22/04
Reg. 2/7/06
                 
DURANGO MUSTANG
 
Ser. No. 77/054878
 
Filed 12/1/06
                 
EJ and Design
 
Ser. No. 73/742972
Reg. No. 1530972
 
Filed 7/29/88
Reg 3/21/89
 
Assigned from Endicott Johnson Corporation 7/11/00
             
FARM MASTERS
 
Ser. No. 73/365988
Reg. No. 1250453
 
Filed 5/24/82
Reg 9/6/83
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
FIRSTMED
 
Ser. No. 76/109464
Reg. No. 2595571
 
Filed 8/15/00
Reg. 7/16/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
FLX-POINT
 
Ser. No. 76/470052
Reg. No. 2789949
 
Filed 11/25/02
Reg 12/2/03
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
FORMZ
 
Ser. No. 75/674579
Reg. No. 2466342
 
Filed 4/5/99
Reg. 7/3/01
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
G (Stylized)
 
Ser. No. 76/182533
Reg. No. 2967416
 
Filed 12/18/00
Reg. 7/12/05
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
GATES (Stylized)
 
Ser. No. 73/464729
Reg. No. 1319524
 
Filed 2/8/84
Reg. 2/12/85
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
GATES (stylized)
 
Ser. No. 76/186743
Reg. No. 2743239
 
Filed 12/27/00
Reg. 7/29/03
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
GATES GLOVES
 
Ser. No. 73/194276
Reg. No. 1174311
 
Filed 11/22/78
Reg 10/20/81
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
GATES LITE (stylized)
 
Ser. No. 73/606294
Reg. No. 1439249
 
Filed 6/25/86
Reg. 5/12/87
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
GATES ULTRA LITE (stylized)
 
Ser. No. 73/778191
Reg. No. 1558154
 
Filed 2/2/89
Reg. 9/26/89
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
INTER-FLEX
 
Ser. No. 78/655300
 
Filed 6/21/05
                 
INTER FLX
  
Ser. No. 78/720437
  
Filed 9/26/05
  
 

 
 
 

--------------------------------------------------------------------------------

 


Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
LONGBEARD
 
Ser. No. 75/566549
Reg. No. 2515692
 
Filed 10/5/98
Reg. 12/4/01
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
LONGBEARD
 
Ser. No. 77/149,083
 
Filed 4/5/07
                 
PARACORD (stylized)
 
Ser. No. 71/277699
Reg. No. 256338
 
Filed 1/8/29
Reg 5/14/29
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
PONDEROSA
 
Ser. No. 72/189568
Reg. No. 781810
 
Filed 3/25/64
Reg 12/15/64
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
PRO-HIKER
 
Ser. No. 78/471685
 
Filed 8/23/04
 
Assigned to GMAC Financial, LLC 2/2/05
             
PROHUNTER
 
Ser. No. 75/533954
Reg. No. 2820566
 
Filed 8/10/98
Reg. 3/9/04
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
PROHUNTER
 
Ser. No. 77/022459
 
Filed 10/17/06
                 
ROCKY
 
Ser. No. 73/797529
Reg. No. 1577871
 
Filed 5/1/89
Reg. 1/16/90
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ROCKY and Design
 
Ser. No. 75/670045
Reg. No. 2538870
 
Filed 3/29/99
Reg. 2/19/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ROCKY and Design
 
Ser. No. 75/671246
Reg. No. 2538872
 
Filed 3/29/99
Reg. 2/19/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ROCKY and Design
 
Ser. No. 76/519218
Reg. No. 2898894
 
Filed 5/19/03
Reg. 11/2/04
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ROCKY 911 SERIES
 
Ser. No. 74/073129
Reg. No. 3132278
 
Filed 4/14/05
Reg. 8/22/06
                 
ROCKY BOOTS and Design
 
Ser. No. 73/313429
Reg. No. 1313519
 
Filed 6/5/81
Reg. 1/8/85
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ROCKY and Design
 
Ser. No. 75/977717
Reg. No. 2200673
 
Filed 5/15/95
Reg. 10/27/98
 
Assigned to GMAC Business Credit, LLC 9/26/00
             
ROCKY ELMINATOR
 
Ser. No. 76/111663
Reg. No. 2587482
 
Filed 8/17/00
Reg. 7/2/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
S2V
  
Ser. No. 77/165283
  
Filed 4/25/07
  
 

 
 
 

--------------------------------------------------------------------------------

 
Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
SAWBLADE
 
Ser. No. 78/086747
Reg. No. 2730726
 
Filed 10/3/01
Reg. 6/24/03
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SHARPS GUARD
 
Ser. No. 77/174116
 
Filed 5/7/07
                 
SIGNATURE TOUR QUALITY FOOTWEAR  and Design
 
Ser. No. 73/678670
Reg. No. 1504024
 
Filed 8/17/87
Reg 9/13/88
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SILENTHUNTER
 
Ser. No. 78/135127
Reg. No. 2982826
 
Filed 6/12/02
Reg. 8/9/05
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SILENTHUNTER
 
Ser. No. 75/566533
Reg. No. 2553070
 
Filed 10/5/98
Reg. 3/26/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SILENTHUNTER SUEDE
 
Ser. No. 77/101504
 
Filed 2/7/07
                 
SMART GLOVE BY GATES
 
Ser. No. 76/345733
 
Filed 12/4/01
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SNOW STALKER
 
Ser. No. 74/663746
Reg. No. 1955171
 
Filed 4/20/95
Reg. 2/6/96
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SPORTSET
 
Ser. No. 72/289087
Reg. No. 871822
 
Filed 1/18/68
Reg 6/24/69
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
STALKERS
 
Ser. No. 74/541039
Reg. No. 1975747
 
Filed 6/22/94
Reg. 5/28/96
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
TAC•TEAM
 
Ser. No. 75/565836
Reg. No. 2307328
 
Filed 10/6/98
Reg. 1/11/00
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
TECHNO-RIDE
 
Ser. No. 77/002482
 
Filed 9/19/06
                 
TORQUE SUSPENSION SYSTEM
 
Ser. No. 76/478609
Reg. No. 2801594
 
Filed 12/27/02
Reg 12/30/03
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
TRAILBLADE
 
Ser. No. 78/720442
 
Filed 9/26/05
                 
TRAIL KING
  
Ser. No. 72/306050
Reg. No. 873081
  
Filed 8/27/68
Reg 7/15/69
  
Assigned to GMAC Commercial Finance LLC 2/2/05

 
 
 

--------------------------------------------------------------------------------

 
Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
TRIAD (stylized)
 
Ser. No. 73/720906
Reg. No. 1537440
 
Filed 4/7/88
Reg. 5/2/89
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
ULTRA 900
 
Ser. No. 75/880873
Reg. No. 2398135
 
Filed 12/17/99
Reg. 10/24/00
                 
WILD WOLF
 
Ser. No. 78/079724
Reg. No. 2642990
 
Filed 8/17/01
Reg. 10/29/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
WILD WOLF
 
Ser. No. 78/079843
Reg. No. 2760278
 
Filed 8/17/01
Reg. 9/2/03
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
WOODS N'WORK
 
Ser. No. 77/048951
 
Filed 11/21/06
                 
WORKSMART
 
Ser. No. 77/030309
 
Filed 10/26/06
                 
XSP
  
Ser. No. 78/647155
  
Filed 6/9/05
  
 



ROCKY BRANDS, INC. (formerly ROCKY SHOES & BOOTS, INC.)
FEDERAL PATENTS AND PATENT APPLICATIONS


Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing
Date
                     
WATERPROOF FOOTWEAR LINER AND METHOD OF MAKING THE SAME
Inventors:  Allen G. Sheets, Richard Finney
             
10/237001
 
9/6/02
                     
FOOTWEAR SOLE WITH INTEGRAL DISPLAY ELEMENT
Inventors:  Mike Brooks, Allen G. Sheets
 
6539646
 
4/1/03
 
1/11/21
 
09/758583
 
1/11/01
                     
WATERPROOF FOOTWEAR LINER AND METHOD OF MAKING SAME
Inventors:  Allen G. Sheets, Richard Finney
 
6446360
 
9/10/02
 
4/9/21
 
09/829422
 
4/9/01
                     
PACK BOOT WITH RETRACTABLE CRAMPONS
Inventor:  Sang Rok Seo
  
6360455
  
3/26/02
  
5/12/20
  
09/569643
  
5/12/00

 
 
 

--------------------------------------------------------------------------------

 
Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing
Date
                     
WATERPROOF BREATHABLE GLOVES
Inventors:  Chuck Dinatale
 
5682613
 
11/4/97
 
7/25/17
 
08/279958
 
7/25/94
                     
SHOE SOLE (impact pod)
Inventor:  Mark Recchi
 
D507398S
 
7/19/05
 
7/19/19
 
29/205245
 
5/11/04
                     
SHOE SOLE (retr)
Inventor:  Mark Recchi
 
D509346S
 
9/13/05
 
9/13/19
 
29/185759
 
7/1/03
                     
SHOE SOLE (rk-v)
Inventor:  Mark Recchi
 
D507694S
 
7/26/05
 
7/26/19
 
29/185757
 
7/1/03
                     
SHOE SOLE (ventor)
Inventor:  Mark Recchi
 
D498350
 
11/16/04
 
11/16/18
 
29/185801
 
7/1/03
                     
SHOE SOLE (rkt)
Inventor:  Mark Recchi
 
D498042
 
11/9/04
 
11/9/18
 
29/185758
 
7/1/03
                     
SHOE SOLE (rk-z)
Inventor:  Mark Recchi
 
D495476
 
9/7/04
 
9/7/18
 
29/193649
 
11/12/03
                     
SHOE SOLE (rk/ac)
Inventor:  Mark Recchi
 
D489884
 
5/18/04
 
5/18/18
 
29/181678
 
5/14/03
                     
SHOE SOLE (polar trac)
Inventor:  Mark Recchi
 
D489881
 
5/18/04
 
5/18/18
 
29/185794
 
7/1/03
                     
SOLE SOLE (sawblade)
Inventor:  Mark Recchi
 
D478714
 
8/26/03
 
8/26/17
 
29/157533
 
3/21/02
                     
SHOE SOLE
Inventor:  Mark Recchi
 
D474586
 
5/20/03
 
5/20/17
 
29/163315
 
7/2/02
                     
SHOE SOLE (rkl outsole)
Inventor:  Mark Recchi
 
D471696
 
3/18/03
 
3/18/17
 
29/156225
 
2/26/02
                     
SHOE SOLE (bobcat outsole)
Inventors:  Mark Recchi, Allen Sheets
 
D468517
 
1/14/03
 
1/14/17
 
29/156224
 
2/26/02
                     
SHOE SOLE (knobby outsole)
Inventors:  Mark Recchi, Allen Sheets
 
D468081
 
1/7/03
 
1/7/17
 
29/156254
 
2/26/02
                     
SHOE UPPER (7590)
Inventors:  Richard Finney
  
D467715
  
12/31/02
  
12/31/16
  
29/149427
  
10/10/01

 
 
 

--------------------------------------------------------------------------------

 
 
Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing
Date
                     
SHOE SOLE
Inventors:  Jamie Zimmer, Allen Sheets
 
D448147
 
9/25/01
 
9/25/15
 
29/136811
 
2/7/01
                     
BOOT UPPER WITH DETACHABLE HOLSTER
Inventors:  James R. Carey, Charles S. Brooks
 
D447619
 
9/11/01
 
9/11/15
 
29/130656
 
10/4/00
                     
SHOE UPPER
Inventors:  Denis Norton, Diana A. Wurfbain
 
D424797
 
5/16/00
 
5/16/14
 
29/092425
 
8/19/98
                     
SHOE UPPER
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D422783
 
4/18/00
 
4/18/14
 
29/098204
 
12/23/98
                     
SHOE SOLE
Inventors:  Denis Norton, Diana A. Wurfbain
 
D412777
 
8/17/99
 
8/17/13
 
29/092423
 
8/19/98
                     
SHOE UPPER
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D410141
 
5/25/99
 
5/25/13
 
29/080764
 
12/15/97
                     
SHOE UPPER (7258)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D407198
 
3/30/99
 
3/30/13
 
29/080749
 
12/15/97
                     
SHOE UPPER (7562)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D407197
 
3/30/99
 
3/30/13
 
29/077174
 
9/29/97
                     
SHOE UPPER (911-139)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D407196
 
3/30/99
 
3/30/13
 
29/077173
 
9/29/97
                     
SHOE SOLE (prohunter)
Inventors:  Denis Norton, Diana A. Wurfbain
  
D402798
  
12/22/98
  
12/22/12
  
29/084098
  
2/24/98

 
 
 

--------------------------------------------------------------------------------

 
Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing
Date
                     
SHOE UPPER (844)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D402099
 
12/8/98
 
12/8/12
 
29/077188
 
9/29/97
                     
SHOE SOLE (bear claw)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D401746
 
12/1/98
 
12/1/12
 
29/058393
 
8/14/96
                     
SHOE UPPER (8444)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D401401
 
11/24/98
 
11/24/12
 
29/077641
 
9/29/97
                     
SHOE UPPER (9163)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D401400
 
11/24/98
 
11/24/12
 
29/077187
 
9/29/97
                     
SHOE UPPER (1761)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D400699
 
11/10/98
 
11/10/12
 
29/073407
 
7/8/97
                     
SHOE SOLE (alpha)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D395742
 
7/7/98
 
7/7/12
 
29/054776
 
5/21/96
                     
SHOE SOLE (tuff terrainer)
Inventors:  Diana A. Wurfbain, Theodore A. Kastner
 
D394542
 
5/26/98
 
5/26/12
 
29/054777
 
5/21/96
                     
SHOE UPPER
(winter trails nylon)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D386294
 
11/18/97
 
11/18/11
 
29/055442
 
6/4/96
                     
SHOE UPPER
(winter trails propex)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
  
D386293
  
11/18/97
  
11/18/11
  
29/055441
  
6/4/96

 
 
 

--------------------------------------------------------------------------------

 
Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing
Date
                     
SHOE UPPER
(winter trails leather)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D386292
 
11/18/97
 
11/18/11
 
29/055440
 
6/4/96
                     
SHOE UPPER
(winter trails eco pile)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D385992
 
11/11/97
 
11/11/11
 
29/055444
 
6/4/96
                     
SHOE UPPER (outback sizzler)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D385991
 
11/11/97
 
11/11/11
 
29/055443
 
6/4/96
                     
SHOE UPPER (tuff terrainer)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D384195
 
9/30/97
 
9/30/11
 
29/054747
 
5/21/96
                     
SHOE UPPER
(tuff terrainer oxford)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D380891
 
7/15/97
 
7/15/11
 
29/054739
 
5/21/96
                     
SHOE UPPER (alpha boot)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D380599
 
7/8/97
 
7/8/11
 
29/054748
 
5/21/96
                     
SHOE UPPER
(stalker expedition)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D380598
 
7/8/97
 
7/8/11
 
29/054742
 
5/21/96
                     
SHOE UPPER (prof demi boot)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
  
D380597
  
7/8/97
  
7/8/11
  
29/054740
  
5/21/96

 
 
 

--------------------------------------------------------------------------------

 

 
Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing
Date
                     
SHOE UPPER (outback oxford)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D380596
 
7/8/97
 
7/8/11
 
29/054741
 
5/21/96
                     
SHOE UPPER
(snow stalker extreme)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D376684
 
12/24/96
 
12/24/10
 
29/035556
 
3/2/95
                     
SHOE UPPER
(snow stalker hunter)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D369019
 
4/23/96
 
4/23/10
 
29/035560
 
3/2/95
                     
SHOE UPPER (winter trails)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D369018
 
4/23/96
 
4/23/10
 
29/035559
 
3/2/95
                     
SHOE UPPER (snow stalker)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D368797
 
4/16/96
 
4/16/10
 
29/035563
 
3/2/95
                     
SHOE UPPER (super stalker)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D368361
 
4/2/96
 
4/2/10
 
29/029890
 
10/18/94
                     
SHOE UPPER (the brute)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
 
D367354
 
2/27/96
 
2/27/10
 
29/031067
 
11/16/94
                     
SHOE UPPER (outback khaki)
Inventors:  Mike Brooks, Edgar H. Simpson, Theodore A. Kastner, Diana A.
Wurfbain
  
D367165
  
2/20/96
  
2/20/10
  
29/031068
  
11/16/94



 
 

--------------------------------------------------------------------------------

 

 
ROCKY BRANDS, INC. (formerly ROCKY SHOES & BOOTS, INC.)
FEDERAL COPYRIGHT APPLICATIONS AND REGISTRATIONS


Title of Work
 
Reg. No.
 
Reg. Date
 
Comments
             
Rocky Ram
 
VA-810-954
 
8/26/96
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
Rocky Shoes & Boots Partnering for Wildlife Conservation
  
VA 1-239-611
  
7/28/03
  
Assigned to GMAC Commercial Finance LLC 2/2/05



ROCKY BRANDS, INC. (formerly EJ FOOTWEAR LLC)
FEDERAL PATENTS AND PATENT APPLICATIONS


Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing Date
                     
OUTSOLE
Inventor:  Jeffrey Raymond Rake
  
D447856
  
9/18/01
  
9/18/15
  
29/135982
  
1/22/01



ROCKY BRANDS WHOLESALE LLC (formerly GEORGIA BOOT LLC)
FEDERAL TRADEMARK APPLICATIONS AND REGISTRATIONS


Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
ARCTIC TOE
 
Ser. No. 76/212102
Reg. No. 2664307
 
Filed 2/20/01
Reg 12/17/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
BARNSTORMERS and Design
 
Ser. No. 75/605525
Reg. No. 2421991
 
Filed 12/7/98
Reg 1/16/01
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
CLIMATRAC
 
Ser. No. 76/579105
Reg. No. 2978004
 
Filed 3/4/04
Reg. 7/26/05
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
COMFORT CORE
 
Ser. No. 74/175689
Reg. No. 1689129
 
Filed 6/13/91
Reg 5/26/92
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
CONSTRUX
 
Ser. No. 76/606797
 
Filed 8/10/04
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
D.TECH (stylized)
 
Ser. No. 75/544917
Reg. No. 2288942
 
Filed 8/31/98
Reg 10/26/99
 
Assigned to GMAC Commercial Finance LLC 2/2/05

 
 
 

--------------------------------------------------------------------------------

 
 
Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
DURANGO
 
Ser. No. 72/198549
Reg. No. 790751
 
Filed 7/27/64
Reg 6/8/65
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
DURANGO and Design
 
Ser. No. 75/084007
Reg. No. 2304436
 
Filed 4/4/96
Reg 12/28/99
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
DURANGO
 
Ser. No. 75/712688
Reg. No. 2562205
 
Filed 5/24/99
Reg 4/16/02
 
Assigned from Georgia Boot Inc. 8/30/00
             
DURANGO and Design
 
Ser. No. 75/912800
Reg. No. 2660084
 
Filed 2/8/00
Reg 12/10/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
DURANGO and Design
 
Ser. No. 76/635030
 
Filed 4/4/05
                 
FARM & RANCH
 
Ser. No. 74/294738
Reg. No. 1758465
 
Filed 7/16/92
Reg 3/16/93
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
FIELD LITE
 
Ser. No. 76/635028
Reg. No. 3133612
 
Filed 4/4/05
Reg. 8/22/06
                 
G and Design
 
Ser. No. 77/149076
 
Filed 4/5/07
                 
GEORGIA BOOT
 
Ser. No. 73/420215
Reg. No. 1333323
 
Filed 4/5/83
Reg 4/30/85
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
GEORGIA GIANT
 
Ser. No. 76/581605
Reg. No. 3037187
 
Filed 3/17/04
Reg 1/3/06
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
GEORGIA WORKWEAR
 
Ser. No. 76/635029
 
Filed 4/4/05
                 
MUD DOG and Design
 
Ser. No. 75/605540
Reg. No. 2421992
 
Filed 12/7/98
Reg 1/16/01
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
NORTHLAKE
 
Ser. No. 73/215438
Reg. No. 1154957
 
Filed 5/14/79
Reg 5/19/81
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
PROTECH (stylized)
  
Ser. No. 76/579106
Reg. No. 3052222
  
Filed 3/4/04
Reg. 1/31/06
  
Assigned to GMAC Commercial Finance LLC 2/2/05

 
 
 

--------------------------------------------------------------------------------

 
Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
SHADES OF THE OLD WEST
 
Ser. No. 74/294739
Reg. No. 1758466
 
Filed 7/16/92
Reg 3/16/93
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SNAKE RIVER
 
Ser. No. 74/541041
Reg. No. 1919870
 
Filed 6/22/94
Reg 9/19/95
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
THE G LINE
 
Ser. No. 77/148522
 
Filed 4/4/07
                 
X-10
  
Ser. No. 73/883183
Reg. No. 3215754
  
Filed 5/15/06
Reg 3/6/07
  
 



ROCKY BRANDS WHOLESALE LLC (formerly GEORGIA BOOT LLC)
FOREIGN TRADEMARK REGISTRATIONS


COMFORT CORE - (Canada)
 
COMFORT CORE - (Taiwan)
 
DURANGO - (Japan)
 
DURANGO BOOT (Canada)
 
DURANGO - (France)
 
DURANGO - (Switzerland)
 
DURANGO - (Canada)
 
DURANGO - (CTM)
 
FARM & RANCH - (Australia)
 
GEORGIA BOOT - (Canada)
 
GEORGIA BOOT - (Italy)
 
GEORGIA BOOT and
Design (Large male character with
GEORGIA BOOT on the body) (Japan)
 
GEORGIA BOOT - (CTM)
 
MUD DOG - (Canada)
(Stylized)
 
NORTHLAKE - (Canada)
 
 
 

--------------------------------------------------------------------------------

 
 
NORTHLAKE - (Great Britain)
 
NORTHLAKE - (Japan)
 
NORTHLAKE - (Spain)
 
NORTHLAKE - (Taiwan)


ROCKY BRANDS WHOLESALE LLC (formerly GEORGIA BOOT LLC)
FEDERAL PATENTS AND PATENT APPLICATIONS


Title
 
Patent No.
 
Issue Date
 
Exp
Date
 
App.
No.
 
Filing Date
                     
SAFETY SHOE
Inventor:  David Mitchell
 
6581304
 
6/24/03
 
12/29/19
 
09/474179
 
12/29/99
                     
SHOE WITH INSOLE AS PART SOLE FILLER AND METHOD OF MAKING SAME
Inventors:  Sven E. Oberg, David P. Mitchell
 
6560901
 
5/13/03
 
5/13/20
 
08/332275
 
10/31/94
                     
FOOTWEAR WITH MOLDED WEB PLATFORM FOR ATTACHING OUTSOLE
Inventor:  David Mitchell
 
6338205
 
1/15/02
 
12/29/19
 
09/474224
 
12/29/99
                     
SHOE WITH INSOLE AS PART SOLE FILLER AND METHOD OF MAKING SAME
Inventors:  Sven E. Oberg, David P. Mitchell
 
6321464
 
11/27/01
 
11/27/18
 
08/463843
 
6/5/95
                     
CUSHIONED FOOTWEAR AND APPARATUS FOR MAKING THE SAME
Inventors:  William C. Johnson, Jr., William G. Thomas
 
6145220
 
11/14/00
 
11/22/15
 
08/562009
 
11/22/95
                     
METHOD FOR PRECISELY PERFORATING AN OPENING IN FOOTWEAR
Inventors:  Howard A. Hoffman; Ronald E. Pottorff; Lavert F. Sneed; William G.
Thomas
 
5924345
 
7/20/99
 
8/14/16
 
08/696618
 
8/14/96
                     
OUTSOLE
Inventor:  David Mitchell
  
D493952
  
8/10/04
  
8/10/18
  
29/164377
  
7/22/02



 
 

--------------------------------------------------------------------------------

 
 
U.S. Patent Application No. 09/977463 (Boot with oversized toe box for thermal
insulation)
 
U.S. Patent Application No. 10/799395 (Footwear with improved insole)
 
U.S. Design Patent Application No. 29/194,981 (Outsole)


ROCKY BRANDS WHOLESALE LLC (formerly GEORGIA BOOT LLC)
FOREIGN PATENTS


Canada Patent No. 2,188,847 (Cushioned footwear and apparatus for making the
same )
 
Mexico Patent No. 204081 (Cushioned footwear and apparatus for making the same )
 
People’s Republic of China Patent No. ZL 96123386.9 (Cushioned footwear and
apparatus for making the same )
 
Canada Patent No. 2,059,761 (Shoe with insole as part sole filler and method for
making same)**
 
Mexico Patent No. 186564 (Shoe with insole as part sole filler and method for
making same)**
 
People’s Republic of China Patent No.92100616 (Shoe with insole as part sole
filler and method for making same)**
 
Taiwan Patent No. No. 056563 (Shoe with insole as part sole filler and method
for making same)**
 
________________________________
 
**owned jointly with RoSearch, Inc.
 
 
 

--------------------------------------------------------------------------------

 


ROCKY BRANDS RETAIL LLC (formerly LEHIGH SAFETY SHOE CO. LLC)
FEDERAL TRADEMARK APPLICATIONS AND REGISTRATIONS


Mark
 
Serial. No./Reg. No.
 
Filing Date/Reg. Date
 
Comments
             
FIT FOR SAFETY
 
Ser. No. 75/823689
Reg. No. 2628723
 
Filed 10/15/99
Reg 10/1/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
FIT FOR WORK
 
Ser. No. 75/823688
Reg. No. 2565788
 
Filed 10/15/99
Reg 4/30/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
L  and Design
 
Ser. No. 76/610147
Reg. No. 3039424
 
Filed 9/1/04
Reg. 1/10/06
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
LEHIGH
 
Ser. No. 73/153033
Reg. No. 1103936
 
Filed 12/22/77
Reg 10/10/78
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
LEHIGH “FOOTSHIELDS” (stylized)
 
Ser. No. 72/023484
Reg. No. 658172
 
Filed 1/30/57
Reg 2/4/58
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
LOCKRIM
 
Ser. No. 72/178690
Reg. No. 783691
 
Filed 10/10/63
Reg 1/19/65
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
L.S.R.  (stylized)
 
Ser. No. 75/339713
Reg. No. 2201252
 
Filed 7/24/97
Reg 11/3/98
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
MIRA-LUG
 
Ser. No. 73/220929
Reg. No. 1159250
 
Filed 6/25/79
Reg 6/30/81
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
NUGUARD75 (stylized)
 
Ser. No. 73/741631
Reg. No. 1530662
 
Filed 7/22/88
Reg 3/21/89
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
PROMISE PLUS
 
Ser. No. 75/668090
Reg. No. 2395071
 
Filed 3/25/99
Reg 10/17/00
 
Assigned from Lehigh Safety Shoe Co. 6/17/02
             
SLIP GRIPS
 
Ser. No. 76/489562
Reg. No. 2891737
 
Filed 2/14/03
Reg 10/5/04
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
SWAMPERS
 
Ser. No. 76/063389
Reg. No. 2579908
 
Filed 6/1/00
Reg 6/11/02
 
Assigned to GMAC Commercial Finance LLC 2/2/05
             
US 1  and Design
  
Ser. No. 76/259815
Reg. No. 2565267
  
Filed 5/18/01
Reg 4/30/02
  
Assigned to GMAC Commercial Finance LLC 2/2/05


 
 
 

--------------------------------------------------------------------------------

 


ROCKY BRANDS RETAIL LLC (formerly LEHIGH SAFETY SHOE CO.  LLC)
FEDERAL PATENTS AND PATENT APPLICATIONS


U.S. Patent Application No. 09/875, 542 (Metatarsal Guard)



ROCKY BRANDS RETAIL LLC (formerly LEHIGH SAFETY SHOE CO. LLC)
FOREIGN TRADEMARK REGISTRATIONS


FIT FOR WORK - (Canada)
 
FIT FOR SAFETY - (Canada)
 
LEHIGH - (Japan)
 
PROMISE PLUS - (Canada)
 
________________________________
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1(u)


Side Agreements Schedule


None
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1(w)


Material Contracts Schedule



1.
Trademark License between W.L. Gore & Associates, Inc., W.L. Gore & Associates
GmbH, Japan Gore-Tex, Inc. and Georgia Boot LLC dated May 20, 2002



2.
Trademark License Agreement between W. L. Gore & Associates, Inc., W. L. Gore &
Associates GmbH, and Rocky Shoes & Boots, Inc. dated July 11, 2001



3.
Warehouse and Fulfillment Services Agreement among Kane Distribution, EJ
Footwear, Lehigh Safety Shoe Co. LLC and Georgia Boot dated April 18, 2002, as
amended

 
4.
Distributor Consignment Agreement between Lehigh Safety Supply Co. and Lehigh
Safety Shoe Co. LLC dated July 1, 1978

 
5.
The Agreement, the Security Agreement and any other security documents in
connection therewith and the GMAC Credit Agreement

 
6.
Lease Contract dated December 16, 1999, between Lifestyle Footwear, Inc. and The
Puerto Rico Industrial Development Company

 
7.
Rocky Shoes & Boots, Inc. Retirement Plan for Non-Union Employees

 
8.
Employment Agreement, dated July 1, 1995, between Parent and Mike Brooks for
executive officers (incorporated by reference to Exhibit 10.1 to the Parent’s
Annual Report on Form 10-K for the fiscal year ended June 30, 1995 (the “1995
Form 10-K”))



9.
Promissory Note, dated December 30, 1999, in favor of General Electric Capital
Business Asset Funding Corporation in the amount of $1,050,000 (incorporated by
reference to Exhibit 10.1 to the Quarterly Report on Form 10-Q for the quarter
ended June 30, 2000 (the “June 30, 2000 Form 10-Q”))



10.
Promissory Note, dated January 31, 2000, in favor of General Electric Capital
Business Asset Funding Corporation in the amount of $3,750,000 (incorporated by
reference to Exhibit 10.3 to the June 30, 2000 Form 10-Q)

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1(z)


Current Business Practices Schedule


None


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.2(a)


Permitted Indebtedness Schedule


 
1.
Rocky Brands, Inc. obligations to General Electric Capital Business Asset
Funding Corporation:




 
a. 
$1,050,000 promissory note dated December 30, 1999

 
b. 
$3,750,000 promissory note dated January 28, 2000




 
2. 
Letters of Credit



 
a.
Irrevocable Standby Letter of Credit.  Issuer:  Bank of America; Beneficiary:
Pacific Employers Insurance Company; Workers Comp; Approximately $800,000;
expired on  January 27, 2007,  subject to extension.



 
b.
Irrevocable Standby Letter of Credit issued September 15, 2001.  Issuer:  GMAC
Business Credit; Beneficiary: Chase Equipment Leasing; $1,000,000;




 
3. 
Capital Lease Obligations



None



 
4. 
Dell Financial Services, L.P. revolving credit account for equipment purchases



 
5.
Androscoggin Savings Bank and Pamco Machine Company, Inc. for purchases of
rebuilt equipment

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2(b)


Permitted Encumbrances Schedule


A.
All Loan Parties



Liens on real estate in which a Loan Party is lessee


B.
Rocky Brands, Inc. (formerly Rocky Shoes & Boots, Inc.)



Secured Party
 
Collateral
     
GE Capital Business Asset Funding Corporation
 
Real Estate, fixtures and other property in connection with real properties in
Athens County and Hocking County, Ohio, including without limitation that
collateral further described in Financing Statement numbers AP0207801,
AP0207802, AP0231440 filed with
the Ohio Secretary of State, Financing Statement number
200000000069/200000000508 filed with the Hocking County, Ohio Recorder,
Financing Statement numbers 20000000000-1/20000000000-2 and 20000000000-3
/20000000000-8 filed with the Athens County, Recorder, and in certain Open-End
Mortgages, Security Agreements, Assignments of Rents and Leases and Fixture
Filings in Hocking and Athens Counties.
     
Chase Equipment Leasing
 
 
 
Specific leased equipment, including without limitation warehouse storage units
and other collateral further described in Financing Statement numbers AP0163529
and AP0196827 filed with the Ohio Secretary of State and Financing Statement
number 199900000969/199900006769 filed with the Hocking County, Ohio Recorder.
     
GMAC Business Credit LLC
 
All business assets
     
American
 
Leased counter forming machine
     
Worthern Industries
 
Leased glue machines
     
W.L. Gore
 
Leased centrifugal testers ES & FS
     
Ascom Hasler
 
Mail Machine Lease
     
Xerox Capital Services LLC
 
DocuColor (2); D25OEF12 (2); WCP265 (3); WCP232 (5)
     
Dell Financial Services, L.P.
 
Computer Equipment and peripherals financed by secured party pursuant to a
certain revolving credit account; proceeds
     
Androscoggin Savings Bank and Pamco Machine Company, Inc.
  
Inseam trimmer, side and heal seat laster, staple side laster and toe
laster and proceeds



C.
Lifestyle Footwear, Inc.



None
 
 
 

--------------------------------------------------------------------------------

 


D.
Rocky Brands, Inc. (formerly EJ Footwear LLC)



Secured Party
 
Collateral
     
Pitney Bowes Credit Corporation
 
Leased equipment further described in Financing Statement number 1995001177
filed in Broome County, NY
     
Ford Credit
 
Leased Ford Ranger truck, s/n 1FTYR44U74PA08512
     
ComSource
 
Leased computer equipment described in Financing Statement number U1 1999 000721
filed in Broome County, NY
     
DeLage Landen Financial Services, Inc.
 
Leased equipment
     
Bank of America
 
Cash Collateral to secure Bank of America letter of credit in favor of Blue
Cross Blue Shield
     
Icon Financial
  
Canon Printers



E.
Rocky Brands Wholesale LLC (formerly Georgia Boot LLC)



Secured Party
 
Collateral
     
BSFS Equipment Leasing
 
Leased equipment under Lease #7119124, UCC file number 20888648 filed with the
Delaware Secretary of State
     
Ascom Hasler Leasing
 
Leased postage meter and mail scale
     
Bell South
  
Leased telephone/MIS equipment



F.
Rocky Brands Retail LLC (formerly Lehigh Safety Shoe Co. LLC)



Secured Party
 
Collateral
     
Navistar Leasing Company Hardco Leasing Company, Inc.
 
Various leased motor vehicles
     
Key Equipment Finance
  
Various leased motor vehicles



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
This Note is subject to the provisions of that certain Intercreditor Agreement
(as may be amended, modified, supplemented, extended, renewed, restated or
replaced from time to time, the "Intercreditor Agreement") dated as of May 25,
2007 among Laminar Direct Capital L.P., GMAC Commercial Finance LLC, Rocky
Brands, Inc. and certain subsidiaries of Rocky Brands, Inc., and each holder of
this Note, by its acceptance hereof, shall be bound by the provisions of the
Intercreditor Agreement.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS:
 
SECOND PRIORITY SENIOR SECURED NOTE DUE MAY 25, 2012
No.
May 25, 2007

$_,000,000
 
FOR VALUE RECEIVED, the undersigned, ROCKY BRANDS, INC., an Ohio corporation
("Parent"), LIFESTYLE FOOTWEAR, INC. ("Lifestyle"), ROCKY BRANDS WHOLESALE LLC
("Wholesale") and ROCKY BRANDS RETAIL LLC ("Retail", and together with Parent,
Lifestyle and Wholesale, the "Loan Parties"), hereby jointly and severally
promise to pay to _____________ , a __________ ("Lender") its successors and
assigns (with Lender, the "Holder"), the principal sum of                       
    MILLION AND NO/100 DOLLARS ($_,000,000) (the "Principal Amount"), on the
terms and conditions set forth in the Note Purcha.se Agreement dated as of May
25, 2007, as the same may be amended from time to time, between the Loan
Parties, the Purchasers identified on Annex A thereto (the "Purchasers"), and
Lender, as Agent for the benefit of the Purchasers (the "Purchase Agreement").
 
Payments of principal of interest on and any premium with respect to this Senior
Term Note (as defined below) are to be made in lawful money of the United States
of America by check mailed and addressed to the registered Holder hereof at the
address shown in the register maintained by the Loan Parties for such purpose,
or, at the option of the Holder, in such manner and at such other place in the
Unitedi States of America as the Holder hereof shall have designated to the Loan
Parties in writing.
 
Notwithstanding any provision to the contrary in this Senior Term Note, the
Purchase Agreement or any other agreement, the Loan Parties shall not be
required to pay, and the Holder shall not be permitted to contract for, take,
reserve, charge or receive, any compensation which constitutes interest under
applicable law in excess of the maximum amount of interest permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
This Senior Term Note is one of a series of SECOND PRIORITY SENIOR SECURED NOTES
Due May 25, 2012 (herein called the "Senior Term Notes") issued pursuant to the
Purchase Agreement and is entitled to the benefits thereof. All terms used
herein shall have the meanings ascribed to them in the Purchase Agreement. Each
Holder of this Senior Term Note, by its acceptance hereof, will be deemed to
have agreed to the provisions set forth in Article 6 of the Purchase Agreement.
 
This Senior Term Note is transferable only by surrender hereof in accordance
with Article 6 of the Purchase Agreement, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered Holder of this
Senior Term Note.
 
This Senior Term Note is also subject to optional prepayment, in whole or in
part, at the times and on the terms specified in the Purchase Agreement, but not
otherwise.
 
If an Event of Default as defined in the Purchase Agreement occurs and is
continuing, the unpaid principal of this Senior Term Note may be declared or
otherwise become due and payable in the manner, at the price, and with the
effect provided in the Purchase Agreement.
 
Payments of principal and interest with respect to this Senior Term Note are
secured pursuant to the terms of the Security Documents (as defined in the
Purchase Agreement).
 
Time is of the essence of this Senior Term Note. To the fullest extent permitted
by applicable law, each of the Loan Parties, for itself and its legal
representatives, successors and assigns, expressly waives presentment, demand,
protest, notice of dishonor, notice of maturity, notice of non-payment, notice
of protest, presentment for the purpose of accelerating maturity, diligence in
collection, and any exemption, each in respect of this Senior Term Note.
 
In no event, whether by reason of acceleration of the maturity of the amounts
due under the Senior Term Note or otherwise, shall interest and fees contracted
for, charged, received, paid or agreed to be paid to Purchasers exceed the
maximum amount permissible under applicable Law. If, from any circumstance
whatsoever, interest and fees would otherwise be payable to the Agent or
Purchasers in excess of the maximum amount permissible under applicable Law, the
interest and fees shall be reduced to the maximum amount permitted under such
Law. If from any circumstance, the Agent or Purchasers shall have received
anything of value deemed interest by applicable Law in excess of the maximum
lawful amount, an amount equal to any excess of interest shall be applied to the
reduction of the principal amount of the Senior Term Notes, in such manner as
may be determined by the Agent, and not to the payment of fees or interest, or
if such excess interest exceeds the unpaid balance of the principal amount of
the Senior Term Notes, such excess shall be refunded to the Loan Parties.
 
Whenever possible, each provision of this Senior Term Note shall be interpreted
in such manner as to be effective and valid under applicable Law, but if any
provision of this Senior Term Note is held to be prohibited by or invalid under
applicable Law in any jurisdiction, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating any other
provision of this Senior Term Note.
 
 
 

--------------------------------------------------------------------------------

 

This Senior Term Note and the rights and obligations of the parties hereto shall
be deemed to be contracts under the laws of the State of New York and for all
purposes shall be governed by and construed and enforced in accordance with the
laws of said State, except for its rules relating to the conflict of laws.
* * *
  
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Loan Parties have caused this Senior Term Note to be
executed and delivered by their respective duly authorized officer as of the day
and year and at the place set forth above.
 
LOAN PARTIES:
 
ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
ROCKY BRANDS WHOLESALE LLC
ROCKY BRANDS RETAIL LLC
   
By:
   
Name:
James E. McDonald
 
Title:
Executive Vice President, Chief
  Financial Officer and Treasurer of
  each of the Loan Parties

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
This Security Agreement is subject to the provisions of that certain
Intercreditor Agreement (as may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the "Intercreditor Agreement")
dated as of May 25, 2007 among Laminar Direct Capital L.P., GMAC Commercial
Finance LLC, Rocky Brands, Inc. and certain subsidiaries of Rocky Brands, Inc.,
and each party to this Security Agreement, by its acceptance hereof, shall be
bound by the provisions of the Intercreditor Agreement
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT ("Security Agreement") is entered into as of May 25,
2007, by and among ROCKY BRANDS, INC., an Ohio corporation ("Parent"), LIFESTYLE
FOOTWEAR, INC., a Delaware corporation ("Lifestyle"), ROCKY BRANDS WHOLESALE
LLC, a Delaware limited liability company, ("Rocky Wholesale") and ROCKY BRANDS
RETAIL LLC, a Delaware limited liability company ("Rocky Retail", and together
with Parent, Lifestyle and Rocky Wholesale, the "Grantors", and each a
"Grantor"), in favor Laminar Direct Capital L.P., a Delaware limited
partnership, as the collateral agent (in such capacity "Agent") for the
Purchasers identified in the Note Purchase Agreement (the "Purchase Agreement")
among the Grantors, the Agent and the Purchasers party thereto dated of even
date herewith (in such capacity, the "Secured Party").
 
RECITALS:
 
A.         Pursuant to the Purchase Agreement, the Loan Parties have issued to
the Purchasers the Senior Secured Term Notes dated as of even date herewith in
the aggregate principal amount of $40,000,000 (the "Senior Term Notes"). The
purchase and sale of the Senior Term Notes is governed by the Purchase
Agreement. Capitalized terms used herein without definition shall be defined in
the manner set forth in the Purchase Agreement.
 
B.         In order to induce the Purchasers to accept the Senior Term Notes in
accordance with the Purchase Agreement, and in consideration therefor, each
Grantor has agreed to grant to the Secured Party, as agent for the Purchasers, a
lien on and security interest in all of such Grantor's assets and properties,
whether now or hereafter existing, owned or acquired, all pursuant to the terms
of this Security Agreement in order to secure the "Obligations" (as defined
below herein).
 
C.         It is a condition precedent to the acceptance of the Senior Term
Notes by the Purchasers that each Grantor executes and delivers this Security
Agreement.
 
NOW, THEREFORE, for and in consideration of the covenants and provisions set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
1.1            UCC Definitions. Terms used herein without definition that are
defined in the Uniform Commercial Code as from time to time in effect in the
State of New York (the "UCC") have the meanings given to them in the UCC,
including the following terms:
 
Account
Certificated Security
Chattel Paper
Commercial Tort Claim
Deposit Account
Documents Equipment
General Intangible
Instrument
Inventory
Investment Property
Letter-of-Credit Right
Proceeds
 
1.2            Grant of Security Interest.
 
(a) As collateral security for the (i) the full, prompt and complete payment
when due (whether at stated maturity, by acceleration or otherwise) of (A) the
principal and interest (including, without limitation, the interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Senior Term Notes, and (B) all other monetary obligations of the Grantors
under the Senior Term Notes, the Purchase Agreement or this Security Agreement,
including but not limited to, reasonable fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including,
without limitation, monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding regardless of
whether allowed or allowable in such proceeding), and (ii) the due and punctual
performance of the Purchase Agreement, covenants, agreements, obligations and
liabilities of the Grantors under or pursuant to the Purchase Agreement, the
Senior Term Notes or this Security Agreement (collectively, the "Obligations"),
each Grantor hereby mortgages, pledges and hypothecates to the Secured Party,
and grants to the Secured Party, for the benefit of the Purchasers, a lien on
and security interest in all of its right, title and interest in all of the
following property now owned or hereafter acquired by such Grantor
(collectively, the "Collateral"):
 
(i)           all Accounts;
 
(ii)          all Chattel Paper;
 
(iii)         all Deposit Accounts;
 
 
2

--------------------------------------------------------------------------------

 
  
2.2 Upon completion of filings under the UCC and with the United States
Copyright Office, the security interests granted pursuant to this Security
Agreement shall constitute valid and continuing perfected security interests in
favor of the Secured Party in the Collateral for which perfection is governed by
the UCC or filing with the United States Copyright Office. Such security
interest shall be prior to all other Liens on the Collateral except for those
permitted under the Purchase Agreement.
 
2.3 Such Grantor's jurisdiction of organization, legal name, organization
identification number, if any, and the location of such Grantor's chief
executive office or sole place of business is set forth on Schedule B hereto. On
the date hereof, such Grantor's Inventory and Equipment are kept at the
locations listed on Schedule C.
 
2.4 Schedule D lists all the United States Proprietary Rights owned by or
licensed to such Grantor on the date hereof that are necessary to the conduct of
such Grantor's business (the "Intellectual Property"), separately identifying
that owned by such Grantor and that licensed to such Grantor.
 
2.5 All material Intellectual Property owned by such Grantor is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and the use thereof in the business of such Grantor does not
infringe, misappropriate, dilute or violate the intellectual property rights of
any other Person.
 
2.6 Except as set forth in Schedule D none of the material Intellectual Property
owned by such Grantor is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
 
2.7 No action or proceeding challenging such Grantor's rights to any material
Intellectual Property or seeking to limit, cancel or question the ownership,
use, validity or enforceability of any material Intellectual Property owned by
such Grantor or such Grantor's ownership interest therein is pending or, to the
knowledge of such Grantor, threatened. No holding, decision or judgment has been
rendered by any Governmental Authority that would limit, cancel or question the
validity of, or such Grantor's rights in, any material Intellectual Property.
There are no claims, judgments or settlements to be paid by such Grantor
relating to the material Intellectual Property.
 
ARTICLE III
COVENANTS
 
 3.1 Each Grantor hereby covenants and agrees with the Secured Party that so
long as this Security Agreement shall remain in effect or any Obligations shall
remain unpaid or unperformed:
 
(a)            Grantors shall promptly give written notice to the Secured Party
of any levy or attachment, execution or other process against any of the
Collateral;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           at Grantors' own cost and expense, each Grantor shall maintain the
security interest created by this Security Agreement and the priority thereof as
a perfected security interest and shall defend the Collateral against the claims
and demands of all Persons except with respect to Permitted Liens;
 
(c)            Grantors shall keep all tangible Collateral properly insured and
in good order and repair (normal wear and tear excepted) and immediately notify
the Secured Party of any event causing any material loss, damage or depreciation
in the aggregate value of the Collateral;
 
(d)            Grantors shall mark any Collateral that is chattel paper with a
legend showing the Secured Party's lien and security interest therein;
 
(e)            each Grantor (either itself or through licensees) shall (i) not
do any act, or omit to do any act, whereby any Intellectual Property that is
material to the conduct of such Grantor's business may become forfeited,
invalidated, destroyed, abandoned, impaired or dedicated to the public, (ii)
maintain all such Intellectual Property in compliance with all applicable Laws,
and (iii) take all reasonable actions necessary or requested by the Secured
Party to maintain and pursue each application for registration of any such
Intellectual Property;
 
(f)            each Grantor shall notify the Secured Party immediately if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in the United States) regarding such Grantor's
ownership of, right to use, interest in, or the validity of, any material
Intellectual Property or such Grantor's right to register the same or to own and
maintain the same;
 
(g)           each Grantor (either itself or through licensees) shall not do any
act that knowingly uses any material Intellectual Property to infringe,
misappropriate, or violate the intellectual property rights of any other Person;
 
(h)       each Grantor shall take all reasonable actions necessary or requested
by the Secured Party, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency and any Internet domain name registrar, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of any Copyright, Trademark, Patent or Internet domain name that is
material Intellectual Property, including filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition and
interference and cancellation proceedings;
 
 
4

--------------------------------------------------------------------------------

 
 
(i)      in the event that any material Intellectual Property is or has been
infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Secured Party promptly after such Grantor learns thereof. Such
Grantor shall take appropriate action in response to such infringement,
misappropriation or dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover all damages for such infringement,
misappropriation of dilution, and shall take such other actions as may be
appropriate in its reasonable judgment under the circumstances to protect such
material Intellectual Property;
 
(j)      each Grantor shall execute and deliver to the Secured Party in form and
substance reasonably acceptable to the Secured Party (A) a short-form copyright
security agreement suitable for filing in the United States Copyright Office for
all registered Copyrights of such Grantor, (B) a short-form patent security
agreement and a short-form trademark security agreement suitable for filing in
the United States Patent and Trademark Office for all registered Patents and
Trademarks of such Grantor and (C) a duly executed form of assignment to the
Secured Party of all Internet domain names of such Grantor suitable for filing
with the appropriate Internet domain name registrar(s). Whenever such Grantor
shall file an application for the registration or recording of any Intellectual
Property, such Grantor shall report such filing to the Secured Party and deliver
the applicable security or assignment agreements in accordance with the previous
• sentence within forty-five (45) days after such filing;
 
(k)     no Grantor shall (i) voluntarily or involuntarily exchange, lease,
license, sell, transfer or otherwise dispose of any Collateral other than sales
of Inventory in the ordinary course of business and other than as permitted by
the Purchase Agreement, or (ii) make any compromise, settlement, discharge or
adjustment or grant any extension of time for payment with respect to any
Account, except for transactions in the ordinary course of business consistent
with past practice; and
 
(1)     no Grantor shall (i) change its respective name, its jurisdiction of
organization, its organizational identification number or its organizational
structure to the extent that any financing statement filed in connection with
this Security Agreement would become misleading or use any fictitious or trade
name, (ii) change the location of its chief executive office or (iii) permit any
of the Collateral (other than Inventory or Equipment in transit) to be kept at
any location other than those listed on Schedule B unless (A) Grantors give the
Secured Party thirty (30) days' prior written notice of the same and (B) prior
to making any such change or establishing any such new location, Grantors obtain
and deliver to the Secured Party any and all additional financing statements,
other filings, other agreements, and documents or notices as may reasonably be
required by the Secured Party to maintain the validity, perfection and priority
of the security interests provided for herein.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REMEDIAL MATTERS
 
4.1           Event of Default. An "Event of Default" shall exist hereunder if
an Event of Default shall occur and be continuing under the Purchase Agreement.
 
 4.2 Secured Party's Rights upon an Event of Default. Upon the occurrence and
during the continuance of an Event of Default, the Secured Party may exercise,
in addition to all other rights and remedies granted to it in this Security
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other applicable Law. Without limiting the generality of the
foregoing, the Secured Party may, without demand of performance or other demand,
presentment, protest or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, defenses and notices are hereby waived), collect, appropriate and
realize upon any Collateral, and sell, lease, assign or otherwise dispose of and
deliver any Collateral (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker's board or
office of the Secured Party or any Purchaser or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Secured Party shall have the right upon any such • public sale or sales,
and, to the extent permitted by the UCC and other applicable law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption of any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Secured Party's request, to assemble the Collateral and make it available to the
Secured Party at places that the Secured Party shall reasonably select, whether
at such Grantor's premises or elsewhere. To the fullest extent permitted by
applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Secured Party or any Purchaser arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by Law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.
 
4.3           Funds to be Held in Trust; Delivery of Documents.
 
(a)           After the occurrence and during the continuance of an Event of
Default, any payment of Accounts or payment in respect of General Intangibles
received by any Grantor shall be held by such Grantor in trust for the Secured
Party, segregated from other funds of such Grantor and shall promptly be turned
over to the Secured Party.
 
(b)           At the Secured Party's request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Secured Party all original and other documents evidencing, and relating to, the
agreements and transactions that gave rise to the Accounts or payments in
respect of General Intangibles, including all original orders, invoices and
shipping receipts.
 
 
6

--------------------------------------------------------------------------------

 
  
(c)           The Secured Party may, without notice, at any time after the
occurrence and during the continuance of an Event of Default, limit or terminate
the authority of a Grantor to collect its Accounts or amounts due under General
Intangibles or any thereof and request that each Grantor notify all obligors
that the Accounts or General Intangibles have been collaterally assigned to the
Secured Party and that payments in respect thereof shall be made directly to the
Secured Party. In addition, the Secured Party may at any time after the
occurrence and during the continuance of an Event of Default enforce such
Grantor's rights against such obligors with respect to the Accounts and the
General Intangibles.
 
(d)           Notwithstanding anything herein to the contrary, each Grantor
shall remain liable under each of the Accounts and in respect of each General
Intangible to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Secured Party nor any Purchaser shall
have any obligation or liability under any agreement giving rise to any Account
or in respect of any General Intangible by reason of or arising out of this
Security Agreement or the receipt by the Secured Party of any payments relating
thereto, nor shall the Secured Party or any Purchaser be obligated in any manner
with respect to any of the obligations of the Grantor thereunder.
 
 4.4 Enforcement of Security Interest. After the occurrence and during the
continuance of an Event of Default, the Secured Party may make such payments and
take such actions as the Secured Party, in its sole discretion, deems necessary
to protect its security interest in the Collateral or the value thereof.
 
 4.5 Application of Proceeds. The proceeds of any sale of Collateral pursuant to
this Security Agreement or otherwise, and any Collateral consisting of cash,
shall be applied after receipt by the Secured Party as follows:
 
First, to the payment of all reasonable costs, fees and expenses of the Secured
Party and its agents, representatives and attorneys incurred in connection with
such sale or with the retaking, holding, handling, preparing for sale (or other
disposition) of the Collateral or otherwise in connection with any Senior Term
Notes, this Security Agreement or any of the Obligations, including, but not
limited to, the reasonable fees and expenses of the Secured Party's agents and
attorneys' and court costs (whether at trial, appellate or administrative
levels), if any, incurred by the Secured Party in so doing;
 
Second, to the payment of the outstanding principal balance, accrued interest,
dividends, any redemption payments and fees on the Obligations in the order
described in the Purchase Agreement; and
 
Third, to the Grantors or to such other Person as a court of competent
jurisdiction may direct.
 
 
7

--------------------------------------------------------------------------------

 
  
4.6         Insufficiency of Proceeds. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Obligations and the fees and disbursements of any
attorney employed by the Secured Party to collect such deficiency.
 
4.7         Powers of Attorney.
 
(a)            Each Grantor hereby irrevocably appoints the Secured Party (and
any officer or agent of the Secured Party) with full power of substitution, as
its true and laWful attorney-in-fact, with full irrevocable power and authority
in place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Security Agreement, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to carry out the purposes of this Security Agreement,
including, without limitation, the power and right to do any of the following on
behalf of such Grantor: (i) to name such Grantor or to use its own name to
receive, endorse, collect and deliver any notes, acceptances, checks, drafts or
other instruments of payment with respect to the Collateral; (ii) execute and
deliver and have recorded any agreement, instrument or document as the Secured
Party may request to evidence the Secured Party's security interest in any
General. Intangible, including, without limitation, any Intellectual Property,
(iii) pay or discharge taxes and Liens levied or threatened against the
Collateral and effect any repair with respect to the Collateral or pay any
insurance premiums related thereto, (iv) execute, in connection with any sale
provided for in Section 4.2, any endorsement, assignment or other instrument of
conveyance or transfer with respect to or arising out of the Collateral, (v) to
demand, collect and receive payment of any amounts due in respect of or arising
out of the Collateral and to apply any such payments directly to the payment of
the Obligations in accordance with Section 4.5 hereof; (vi) to direct any party
liable for any payment under any Collateral to make payment of any monies due
thereunder as the Secured Party shall direct; (vii) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction, to collect or otherwise realize on all or any part of
the Collateral or to enforce any rights in respect thereof; (viii) to sign and
endorse any invoice, bill of lading, warehouse receipt or other document
relating to any of the Collateral; (ix) to send verification of any Accounts to
any Account Debtor or customer; (x) to settle, compromise, or defend any
actions, suits or proceedings at law or in equity relating or pertaining to all
or any of the Collateral and in connection therewith, give such discharges or
releases as the Secured Party deems appropriate; (xi) to take any action for
purposes of carrying out of the terms of this Security Agreement; (xii) to
enforce all of such Grantor's rights and powers under and pursuant to any and
all agreements with respect to the Collateral; and (xiii) generally, to sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out this Security Agreement, as fully and completely as though the
Secured Party were the absolute owner of the Collateral for all purposes and do,
at the Secured Party's option and at such Grantor's expense, at any time or from
time to time, all acts that the Secured Party deems necessary to protect,
preserve or realize upon the Collateral and the Secured Party and each
Purchaser's interests therein and to effect the intent of this Security
Agreement, provided, however, nothing contained herein shall be construed as
requiring or obligating the Secured Party to perform any of the actions
hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this clause (a), the Secured Party
agrees that it shall not exercise any right under the power of attorney provided
for in this clause (a) unless an Event of Default shall have occurred and be
continuing.
 
(b)            It is understood and agreed that the power of attorney granted to
the Secured Party for the purposes set forth above in this Section 4.7 is
coupled with an interest and is irrevocable until this Security Agreement is
terminated, and each Grantor hereby ratifies all actions taken by its
attorney-in-fact by virtue hereof.
 
4.8           No Liability to Grantors.  The Secured Party's sole duty with
respect to the custody of the Collateral in its possession shall be to deal with
in the same manner as the Secured Party deals with similar property for its own
account. Neither the Secured Party, any Purchaser or any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or any delay in doing so or shall
be under any obligation to sell or otherwise dispose of or take any other action
with respect to the Collateral upon the request of any Grantor. The powers
conferred on the Secured Party and the Purchasers hereunder are solely to
protect the interests of the Secured Party and the Purchasers in the Collateral
and shall not impose any duty to exercise such powers. Neither the Secured
Party, any Purchasers nor any of their respective officers, directors, employees
or agents shall be responsible to any Grantor for any act or failure to act
hereunder except for claims that arise due to any gross negligence or willful
misconduct on the part of such Persons.
 
4.9           Further Actions by Secured Party.  Each Grantor authorizes the
Secured Party and its counsel and representatives, at any time and from time to
time, to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Secured Party reasonably determines appropriate to perfect the
security interests created by this Security Agreement, together with amendments
with respect thereto. A photographic or other reproduction of this Security
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
 
4.10         Authority of Secured Party. The Secured Party shall have and be
entitled to exercise all such powers hereunder as are specifically delegated to
the Secured Party by the terms hereof, together with such powers as are
reasonably incidental thereto.
 
 
9

--------------------------------------------------------------------------------

 
  
The Secured Party may execute any of its duties hereunder by or through its
agents or employees and shall be entitled to retain counsel and to act in
reliance upon the advice of such counsel concerning all matters pertaining to
its duties hereunder.
 
4.11          Transfer of Security Interest. The Secured Party may transfer all
or any part of the liens and security interests granted hereby, and all, or any
part of the Collateral which may be in the Secured Party's possession after the
occurrence and during the continuance of an Event of Default to a successor
Secured Party or to a holder of Senior Term Notes, at any time. Upon such
transfer, the transferee shall be vested with all the rights and powers of the
Secured Party hereunder with respect to the portion of such Collateral
transferred.
 
ARTICLE V
SECURED PARTY'S INTERESTS
 
5.1            Pro Rata Interests. The security interests and other rights
granted or reserved to the Secured Party and its successors and assigns under
this Security Agreement (the "Contractual Rights") are for the benefit of the
Purchasers and the other rights available to the Secured Party and the
Purchasers under applicable Law by reason of the existence of this Security
Agreement and the attachment and perfection of the security interests created
under this Security Agreement (the "Statutory Rights") are for the pro rata
benefit of the Purchasers according to the outstanding principal amount of
Senior Term Notes held by each Purchaser, respectively, subject to any
subordination agreed to by and among the Purchasers, expressed as a percentage
of the aggregate outstanding principal amount of all Senior Term Notes, and
shall be held by the Purchasers in such percentages, regardless of the time or
order of the attachment or perfection of their respective security interests or
the time or manner of filing of their respective deeds of trust, financing
statements or assignments thereof and regardless of which, if any, Purchaser may
hold possession of Collateral. All Contractual Rights and Statutory Rights shall
be exercised from time to time by the Secured Party in accordance with such
instructions as may be required by the Purchase Agreement. All recoveries
attributable to enforcement of Contractual Rights or Statutory Rights, or both,
shall be shared ratably by the Purchasers according to their respective pro rata
interests as provided in the Purchase Agreement.
 
5.2            Grantors' Obligations.  The provisions of this Article 5 are for
the purpose of defining the relative rights of the Secured Party or Purchasers
with respect to the Collateral and the exercise of Contractual Rights and
Statutory Rights. Nothing herein shall impair the obligations of the Grantors,
which are absolute and unconditional, to pay and perform the Obligations as and
when due. No provision of this Security Agreement shall be construed to prevent
the Secured Party or any Purchaser from exercising any remedies that may
otherwise be available to it.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VI
MISCELLANEOUS
 
6.1          Further Assurances.
 
(a)           Each Grantor agrees, at its expense, to take such further actions,
to execute, deliver and cause to be duly filed all such further instruments and
documents as the Secured Party may from time to time reasonably request that are
necessary for preserving of the security interests, obtaining or preserving the
full benefits of the Security Agreement and the rights and powers granted
herein, including but not limited to, the execution and delivery of such
additional conveyances, assignments, agreements and instruments, the payment of
any fees and taxes required in connection with the execution and delivery of
this Security Agreement and the filing and recordation of any financing
statements (including fixture filings) or other documents as the Secured Party
may deem reasonably necessary for the perfection of the security interests
granted hereunder.
 
(b)           If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be immediately pledged and delivered
to the Secured Party, duly endorsed in a manner satisfactory to the Secured
Party, - subject to the rights of any other secured party having rights senior
to the Secured Party. Each Grantor agrees that, after the occurrence and during
the continuance .of an Event of Default, it shall, upon reasonable request of
the Secured Party, take any and all commercially reasonable actions, to the
extent permitted by applicable Law, at its own expense, to obtain the approval
of any Governmental Authority for any action or transaction contemplated by this
Security Agreement that is then required by Law, and specifically, without
limitation, upon reasonable request of the Secured Party, to prepare, sign and
file with any Governmental Authority the Grantors' portion of any application or
applications for consent to the assignment of licenses held by the Grantors, or
for consent to the possession and sale of any of the Collateral by or on behalf
of such Secured Party. The Grantors further agree that they shall at all times,
at their own expense and cost, keep accurate and complete records with respect
to the Collateral, including but not limited to, a record of all payments and
proceeds received in connection therewith or as a result of the sale thereof and
of all credits granted.
 
6.2            Effectiveness.  This Security Agreement shall take effect
immediately upon execution of it by the Grantors.
 
 
11

--------------------------------------------------------------------------------

 
 
6.3            Indemnity; Reimbursement of Secured Party; Deficiency.  In
connection with the Collateral, this Security Agreement and the administration
and enforcement or exercise of any right or remedy granted to the Secured Party
hereunder or under the other Security Documents, the Grantors, jointly and
severally agree, subject to the limitations set forth hereafter (a) to
indemnify, defend and hold harmless the Secured Party and the Purchasers from
and against any and all claims, demands, losses, judgments and liabilities
(including but not limited to, liabilities for penalties) of whatever nature,
relating thereto or resulting therefrom, and (b) to reimburse the Secured Party
and the Purchasers for all reasonable costs and expenses, including but not
limited to, the reasonable fees and disbursements of attorneys, relating thereto
or resulting therefrom. The foregoing indemnity agreement includes all
reasonable costs incurred by the Secured Party and the Purchasers in connection
with any litigation relating to the Collateral whether or not the Secured Party
or the Purchasers shall be a party to such litigation, including but not limited
to, the reasonable fees and disbursements of attorneys for the Secured Party and
the Purchasers, and any reasonable out-of-pocket costs incurred by the Secured
Party or the Purchasers in appearing as a witness or in otherwise complying with
legal process served upon it. The obligations of Grantors in this Section 6.3
are limited to the extent claims for indemnity, defense, or reimbursement that
do not arise from the Intercreditor Agreement (as defined in Section 6.16 of
this Security Agreement); or from the gross negligence or willful misconduct of
the Secured Party or the Purchasers. In no event shall the Secured Party and
Purchasers be liable, in the absence of gross negligence or willful misconduct
on their part, for any matter or thing in connection with this Security
Agreement other than to account for moneys actually received by them in
accordance with the terms hereof, and the Grantors hereby release the Secured
Party and the Purchasers from any and all claims, causes of action and demands
at any time arising out of or with respect to this Security Agreement or the
Collateral except as arise from the gross negligence or willful misconduct of
the Secured Party and the Purchasers. All indemnities contained in this Section
6.3 and elsewhere in this Security Agreement shall survive the expiration or
earlier termination of this Security Agreement. After application of the
proceeds by the Secured Party and the Purchasers pursuant to Section 4.5 hereof,
the Grantors shall remain liable to the Secured Party and the Purchasers for any
deficiency.
 
6.4            Continuing Lien. It is the intent of the parties hereto that (a)
this Security Agreement shall constitute a continuing agreement as to the
Obligations and (b) the security interest provided for herein shall attach to
after-acquired as well as existing Collateral.
 
 6.5 Termination. Upon payment and satisfaction in full of the Obligations and
termination of all commitments relating thereto (other than indemnification and
expense reimbursement obligations not yet due), the Collateral shall be released
from the Lien created by this Security Agreement and all obligations of the
Secured Party and the Grantors hereunder (other than those set forth in Section
6.3) shall terminate, and all 'rights in the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following such
termination, the Secured Party shall deliver to such Grantor any Collateral in
its possession and execute and deliver such documents as such Grantor shall
reasonably request to evidence such termination.
 
 6.6 Notices. All notices and other communications given to or made upon any
party hereto in connection with this Security Agreement shall be given to the
Persons and in the manner set forth in the Purchase Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
6.7            Successors and Assigns. This Security Agreement shall be binding
upon successors and assigns of each Grantor and shall inure to the benefit of
the Secured Party and each Purchaser and their respective successors and
assigns; provided, however, that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Security Agreement without the prior
written consent of the Secured Party.
 
6.8            APPLICABLE LAW.  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO NEW YORK CHOICE OF LAW DOCTRINE.
 
6.9            Waivers. No failure or delay of the Secured Party in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
future exercise thereof or the exercise of any other right or power. The rights
and remedies of the Secured Party hereunder are cumulative, may be exercised
singly or concurrently and are not exclusive of any rights or remedies provided
by law. No waiver of any provision of this Security Agreement or consent to any
departure by any Grantor therefrom shall be construed as a bar to enforcement of
any other right or remedy of the Secured Party. No notice to or demand on the
Grantors in any case shall entitle the Grantors to any other or further notice
or demand in similar or other circumstances.
 
6.10            Amendments/Waivers. Neither this Security Agreement nor any
provision hereof may be amended, waived or modified except pursuant to an
agreement or agreements in writing entered into by each Grantor and the Secured
Party and such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.
 
6.11            Severability. In the event any one or more of the provisions
contained in this Security Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby.
 
6.12            Counterparts. This Security Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute but one contract, and shall become
effective when copies hereof which, when taken together, bear the signatures of
each of the parties hereto shall be delivered or mailed to the Secured Party.
 
6.13            Headings. Article and Section headings used herein are for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Security Agreement.
 
 
13

--------------------------------------------------------------------------------

 
  
6.14             Jurisdiction, Waiver of Jury Trial.
 
(a)           EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT,
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECURITY AGREEMENT SHALL AFFECT ANY RIGHT THAT THE SECURED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT AGAINST THE GRANTORS OR THE COLLATERAL IN THE COURTS OF ANY
JURISDICTION.
 
(b)           THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT THEY MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT THEY
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT, THE SENIOR
TERM NOTES, THE PURCHASE AGREEMENT, OR ANY OTHER TRANSACTION DOCUMENT IN ANY NEW
YORK COURT OR FEDERAL COURT OF THE SOUTHERN DISTRICT OF NEW YORK. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(c)           EACH PARTY TO THIS SECURITY AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.6 OF THE
PURCHASE AGREEMENT. NOTHING IN THIS SECURITY AGREEMENT SHALL AFFECT THE RIGHT OF
ANY PARTY TO THIS SECURITY AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
 
 
14

--------------------------------------------------------------------------------

 
  
(d)            EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORC,E OR DEFEND ANY RIGHT, POWER, OR
REMEDY UNDER OR IN CONNECTION WITH THIS SECURITY AGREEMENT AND AGREES THAT ANY
SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE TERMS AND
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS SECURITY AGREEMENT.
 
6.15        Interpretation. In the event of a conflict between this Security
Agreement and the Purchase Agreement, the terms of the Purchase Agreement shall
control.
 
6.16        Intercreditor Agreement. The obligations evidenced hereby are
subject to that certain Intercreditor Agreement (the "Intercreditor Agreement")
dated as of May 2007, among the Grantors, the Secured Party, and GMAC Agent, to
the indebtedness and other liabilities owed by the Grantors under and pursuant
to the GMAC Credit Agreement and each related GMAC Credit Document, and the
Secured Party, by its acceptance hereof, acknowledges and agrees to be bound by
the provisions of the Intercreditor Agreement.
 
6.17        Release of Collateral. The Secured Party, at its option and in its
discretion, may release any Lien granted to or held by the Secured Party upon
any collateral (a) upon termination of the Senior Term Notes and upon payment
and satisfaction of all obligations thereunder (other than contingent
indemnification obligations to the extent no claims giving rise thereto have
been asserted); or (b) constituting property being sold or disposed of if a Loan
Party certifies to the Secured Party that the sale or disposition is made in
compliance with the provisions of this Security Agreement and the Purchase
Agreement (and the Secured Party may rely in good faith conclusively on any such
certificate, without further inquiry). In addition, the Secured Party, in its
sole discretion, may release Liens granted to or held by the Secured Party upon
any collateral with respect to which the GMAC Agent has agreed to release its
Liens.
 
[Signatures on following pages]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has executed this Security Agreement as of the
date first above written.
 
ROCKY BRANDS, INC.
   
By:
  
Name:
James E. McDonald
Title:
Executive Vice President,
 
Chief Financial Officer and Treasurer
   
LIFESTYLE FOOTWEAR, INC.
   
By:
 
Name:
James E. McDonald
Title:
Executive Vice President,
 
Chief Financial Officer and Treasurer
   
ROCKY BRANDS WHOLESALE LLC
   
By:
 
Name:
James E. McDonald
Title:
Executive Vice President,
 
Chief Financial Officer and Treasurer
 
ROCKY BRANDS RETAIL LLC
   
By:
 
Name:
James E. McDonald
Title:
Executive Vice President,
 
Chief Financial Officer and Treasurer
   
Acknowledged by:
 
LAMINAR DIRECT CAPITAL L.P., as
Secured Party
   
By:
 
Name:
 
Title:
 

 
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
COMMERCIAL TORT CLAIMS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Pursuant to Section 2.3, the following information is disclosed:
 
[Such Grantor's jurisdiction of organization, legal name, organization
identification number, if any, and the location of such Grantor's chief
executive office or sole place of business is set forth on Schedule B hereto.]
 
 
 

--------------------------------------------------------------------------------

 
  
SCHEDULE C
 
PROPERTIES SCHEDULE
 
[On the date hereof, such Grantor's Inventory and Equipment are kept at the
locations listed on Schedule C.]
 
 
 

--------------------------------------------------------------------------------

 
  
SCHEDULE D
 
INTELLECTUAL PROPERTY
 
Schedule D lists all the United States Proprietary Rights owned by or licensed
to such Grantor on the date hereof that are necessary to the conduct of such
Grantor's business (the "Intellectual Property"), separately identifying that
owned by such Grantor and that licensed to such Grantor.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
This Trademark Security Agreement is subject to the provisions of that certain
Intercreditor Agreement (as may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the "Intercreditor Agreement")
dated as of May 25, 2007 among Laminar Direct Capital L.P., GMAC Commercial
Finance LLC, Rocky Brands, Inc. and certain subsidiaries of Rocky Brands, Inc.,
and each party to this Trademark Security Agreement, by its acceptance hereof,
shall be bound by the provisions of the Intercreditor Agreement.
 
TRADEMARK SECURITY AGREEMENT
 
THIS TRADEMARK SECURITY AGREEMENT, entered into as of May 25, 2007, by and among
ROCKY BRANDS, INC., an Ohio corporation ("Parent"), LIFESTYLE FOOTWEAR, INC., a
Delaware corporation ("Lifestyle"), ROCKY BRANDS WHOLESALE LLC, a Delaware
limited liability company ("Rocky Wholesale") and ROCKY BRANDS RETAIL LLC, a
Delaware limited liability company ("Rocky Retail", and together with Parent,
Lifestyle and Rocky Wholesale, the "Grantors", and each a "Grantor"), to and in
favor of Laminar Direct Capital L.P., a Delaware limited partnership, as
collateral agent (in such capacity "Agent") for the Purchasers identified in the
Note Purchase Agreement (the "Purchase Agreement") among the Grantors, the Agent
and the Purchasers party thereto dated of even date herewith (in such capacity,
the "Secured Party").
 
WITNESSETH:
 
WHEREAS, pursuant to the Purchase Agreement, the Purchasers have severally
agreed to purchase certain Senior Term Notes (as defined in the Purchase
Agreement) upon the terms and subject to the conditions set forth therein; and
 
WHEREAS, each Grantor is party to a Security Agreement of even date herewith in
favor of the Agent (the "Security Agreement") and each Grantor is required to
execute and deliver this Trademark Security Agreement pursuant to the Security
Agreement and the Purchase Agreement; .
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and to induce the Purchasers and the Secured Party to enter into the
Purchase Agreement and to induce the Purchasers to purchase the Senior Term
Notes thereunder, each Grantor hereby agrees with the Secured Party as follows:
 
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Purchase Agreement or in the Security Agreement and used herein have the meaning
given to them in the Purchase Agreement or the Security Agreement.
 
As used herein, the following terms shall have the following meanings:
 
"Trademark" means (a) all United States trademarks; trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all United
States registrations and recordings thereof, and all United States applications
in connection therewith, whether in the United States Patent and Trademark
Office, or in any similar office or agency of the United States, or any State
thereof, and all common-law rights related thereto, and (b) the right to obtain
all renewals and extensions thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
"Trademark License" means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.
 
SECTION 2. Grant of Security Interest in Trademark Collateral Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby sells, conveys, pledges, hypothecates and
grants to the Secured Party for the benefit of the Purchasers and each of their
successors and assigns, a continuing and unconditional security interest upon,
in and to all of such Grantor's right, title and interest in, to and under the
following Collateral of such Grantor wherever located, and now owned or
hereafter acquired (the "Trademark Collateral"):
 
(a)           all of its Trademarks and Trademark Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;
 
 all renewals and extensions of the foregoing;
 
(c)           all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and
 
(d)           any consideration received when all or any part of the Trademark
Collateral is sold, transferred, exchanged, leased, collected or otherwise
disposed of, or any value received as a consequence of possession thereof,
including but not limited to, all products, proceeds (including all "Proceeds"
as defined in Section 9 102(a)(64) of the Code), cash, negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements or other documents, or proceeds of other proceeds, now or hereafter
due and/or payable under any Trademark and with respect thereto, including,
without limitation, any and all claims by any Grantor against third parties for
past, present, future infringement, dilution, violation or any other impairment
thereof.
 
SECTION 3. Grantor Remains Liable. It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with its Trademarks or
Trademark Licenses, and shall hold the Secured Party and the Purchasers harmless
from any and all costs, damages, liabilities and expenses that may be incurred
in connection with the Secured Party's interest in such Trademarks or Trademark
Licenses or any other action or failure to act in connection with this Trademark
Security Agreement, except to the extent the same are caused by the gross
negligence or willful misconduct of the Secured Party. Each Grantor shall remain
liable for any and all claims by any Person that the conduct of such Grantor's
business or products or processes of such Grantor infringe any rights of such
person.
 
 
2

--------------------------------------------------------------------------------

 
  
SECTION 4. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Secured Party for the benefit of the Purchasers pursuant
to the Security Agreement and each Grantor hereby acknowledges and affirms that
the rights and remedies of the Secured Party with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
SECTION 5. Termination of Security Interest in Trademark Collateral. Upon
payment and satisfaction in full of the Obligations and termination of all
commitments relating thereto, the Secured Party shall reassign, redeliver and
release (or cause to be so reassigned, redelivered and released), without
recourse upon or warranty by the Secured Party, and at the sole expense of the
Grantors, to the Grantors, against receipt therefor, such of the Trademark
Collateral (if any) as shall not have been sold or otherwise applied by the
Agent pursuant to the terms of the Security Agreement and not theretofore
reassigned, redelivered and released to the Grantors, together with appropriate
instruments of reassignment and/or release.
 
SECTION 6. Counterparts. This Trademark Security Agreement may be executed in
any number of separate counterparts, each of which shall collectively and
separately constitute one agreement.
 
SECTION 7. Applicable Law. THIS TRADEMARK SECURITY AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO NEW YORK CHOICE OF LAW DOCTRINE.
 
SECTION 8. Intercreditor Agreement. The obligations evidenced hereby are subject
to that certain Intercreditor Agreement (the "Intercreditor Agreement") dated as
of May 25, 2007, among the Grantors, the Secured Party, and GMAC Agent, to the
indebtedness and other liabilities owed by the Grantors under and pursuant to
the GMAC Credit Agreement and each related GMAC Credit Document, and the Secured
Party, by its acceptance hereof, acknowledges and agrees to be bound by the
provisions of the Intercreditor Agreement.
[signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
GRANTORS:
 
ROCKY BRANDS, INC.
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer
   
LIFESTYLE FOOTWEAR, INC.
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer
   
ROCKY BRANDS WHOLESALE LLC
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer
   
ROCKY BRANDS RETAIL LLC
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer

 
Accepted and Agreed:
 
Laminar Direct Capital L.P.,
as the Secured Party
 
By:
   
Name:
 
Title:

 
SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Rocky Brands, Inc., who being by me duly sworn
did depose and say that he is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its Board of Directors and that he acknowledged said instrument to be the free
act and deed of said corporation.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Lifestyle Footwear, Inc., who being by me duly
sworn did depose and say that he is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he acknowledged said instrument to be the
free act and deed of said corporation.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of ROCKY BRANDS WHOLESALE LLC, who being by me
duly sworn did depose and say that he is an authorized officer of said limited
liability company, that the said instrument was signed on behalf of said limited
liability company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said limited
liability company.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of ROCKY BRANDS RETAIL LLC, who being by me duly
sworn did depose and say that he is an authorized officer of said limited
liability company, that the said instrument was signed on behalf of said limited
liability company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said limited
liability company.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
to
 
Trademark Security Agreement
 
Trademark ReRistrations
 
A.
TRADEMARK REGISTRATIONS AND APPLICATIONS

 
B.
TRADEMARK LICENSES

 
None
 
 

--------------------------------------------------------------------------------

 
 
This Patent Security Agreement is subject to the provisions of that certain
Intercreditor Agreement (as may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the "Intercreditor Agreement")
dated as of May 25, 2007 among Laminar Direct Capital L.P., GMAC Commercial
Finance LLC, Rocky Brands, Inc. and certain subsidiaries of Rocky Brands, Inc.,
and each party to this Patent Security Agreement, by its acceptance hereof,
shall be bound by the provisions of the Intercreditor Agreement
 
PATENT SECURITY AGREEMENT
 
THIS PATENT SECURITY AGREEMENT, entered into as of May 25, 2007, by and among
ROCKY BRANDS, INC., an Ohio corporation ("Parent"), LIFESTYLE FOOTWEAR, INC., a
Delaware corporation ("Lifestyle"), ROCKY BRANDS WHOLESALE LLC, a Delaware
limited liability company ("Rocky Wholesale") and ROCKY BRANDS RETAIL LLC, a
Delaware limited liability company ("Rocky Retail", and together with Parent,
Lifestyle and Rocky Wholesale, the "Grantors", and each a "Grantor"), to and in
favor of Laminar Direct Capital L.P., a Delaware limited partnership, as
collateral agent (in such capacity "Agent") for the Purchasers identified in the
Note Purchase Agreement (the "Purchase  Agreement") among the Grantors, the
Agent and the Purchasers party thereto dated of even date herewith (in such
capacity, the "Secured Party").
 
WITNESSETH:
 
WHEREAS, pursuant to the Purchase Agreement, the Purchasers have severally
agreed to purchase certain Senior Term Notes (as defined in the Purchase
Agreement) upon the terms and subject to the conditions set forth therein; and
 
WHEREAS, each Grantor is a party to a Security Agreement of even date herewith
in favor of the Secured Party (the "Security Agreement") and each Grantor is
required to execute and deliver this Patent Security Agreement pursuant to the
Security Agreement and the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and to induce certain Purchasers and the Agent to enter into the
Purchase Agreement and to induce certain Purchasers to purchase the Secured
Senior Term Notes thereunder, each Grantor hereby agrees with the Agent as
follows:
 
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Purchase Agreement or in the Security Agreement and used herein have the meaning
given to them in the Purchase Agreement or the Security Agreement. As used
herein, the following terms shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
  
"Patent" means (a) all United States patents now existing or hereafter adopted
or acquired, all registrations and recordings thereof, and all United States
applications in connection therewith, whether in the United States Patent and
Trademark Office, or in any similar office or agency of the United States, or
any other state thereof, and all common-law rights related thereto, and (b) the
right to obtain all renewals thereof.
 
"Patent License" means any agreement, whether written or oral, providing for the
grant by or to the Grantors of any right to any Patent.
 
SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby sells, conveys, pledges, hypothecates and
grants to the Secured Party, for the benefit of the Purchasers and each of their
successors and assigns, a continuing and unconditional security interest upon,
in and to all of such Grantor's right, title and interest in, to and under the
following Collateral of such Grantor wherever located, and now owned or
hereafter acquired (the "Patent Collateral"):
 
(a)           all of its Patents and Patent Licenses, to which it is a party,
including, without limitation, those referred to on Schedule I hereto;
 
(b)           all reissues, continuations, continuations-in-part, divisionals,
renewals or extensions of the foregoing; and
 
(c)           any consideration received when all or any part of the Patent
Collateral is sold, transferred, exchanged, leased, collected or otherwise
disposed of, or any value received as a consequence of possession thereof,
including but not limited to, all products, proceeds (including all "Proceeds"
as defined in Section 9 102(a)(64) of the Code), cash, negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements or other documents, or proceeds of other proceeds, now or hereafter
due and/or payable under any Patent and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, violation or any other impairment thereof.
 
SECTION 3. Grantor Remains Liable. It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their Patents or Patent
Licenses, and shall hold the Secured Party and the Purchasers harmless from any
and all costs, damages, liabilities and expenses that may be incurred in
connection with the Secured Party's interest in such Patents or Patent Licenses
or any other action or failure to act in connection with this Patent Security
Agreement, except to the extent the same are caused by the gross negligence or
willful misconduct of the Secured Party. Each Grantor shall remain liable for
any and all claims by any Person that the conduct of such Grantor's business or
products or processes of such Grantor infringe any rights of such person.
 
SECTION 4. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Secured Party for the benefit of the Purchasers pursuant to the
Security Agreement and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Secured Party with respect to the security interest
in the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 5. Termination of Security Interest in Patent Collateral. Upon payment
and satisfaction in full of the Obligations and termination of all commitments
relating thereto, the Secured Party shall reassign, redeliver and release (or
cause to be so reassigned, redelivered and released), without recourse upon or
warranty by the Secured Party, and at the sole expense of the Grantors, to the
Grantors, against receipt therefor, such of the Patent Collateral (if any) as
shall not have been sold or otherwise applied by the Agent pursuant to the terms
of the Security Agreement and not theretofore reassigned, redelivered and
released to the Grantors, together with appropriate instruments of reassignment
and/or release.
 
SECTION 6. Counterparts. This Patent Security Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.
 
SECTION 7. APPLICABLE LAW. THIS PATENT SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO NEW YORK. CHOICE OF LAW DOCTRINE.
 
SECTION 8. Intercreditor Agreement. The obligations evidenced hereby are subject
to that certain Intercreditor Agreement (the "Intercreditor Agreement") dated as
of May 25, 2007, among the Grantors, the Secured Party, and GMAC Agent, to the
indebtedness and other liabilities owed by the Grantors under and pursuant to
the GMAC Credit Agreement and each related GMAC Credit Document, and the Secured
Party, by its acceptance hereof, acknowledges and agrees to be bound by the
provisions of the Intercreditor Agreement.
 
[Signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
GRANTORS:
   
ROCKY BRANDS, INC.
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer
   
LIFESTYLE FOOTWEAR, INC.
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer
   
ROCKY BRANDS WHOLESALE LLC
   
By:
     
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer
   
ROCKY BRANDS RETAIL LLC
   
By:
    
Name: James E. McDonald
 
Title: Executive Vice President, Chief Financial
Officer and Treasurer

 
Accepted and Agreed:
 
Laminar Direct Capital L.P.,
as the Secured Party
 
By:
  
 
Name:
 
Title:

 
SIGNATURE PAGE TO PATENT SECURITY AGREEMENT
  
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Rocky Brands, Inc., who being by me duly sworn
did depose and say that he is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its Board of Directors and that he acknowledged said instrument to be the free
act and deed of said corporation.
 

  
Notary Public

 
 
 

--------------------------------------------------------------------------------

 


Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Lifestyle Footwear, Inc., who being by me duly
sworn did depose and say that he is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he acknowledged said instrument to be the
free act and deed of said corporation.
 

   
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
  
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of ROCKY BRANDS WHOLESALE LLC, who being by me
duly sworn did depose and say that he is an authorized officer of said limited
liability company, that the said instrument was signed on behalf of said limited
liability company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said limited
liability company.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of ROCKY BRANDS RETAIL LLC, who being by me duly
sworn did depose and say that he is an authorized officer of said limited
liability company, that the said instrument was signed on behalf of said limited
liability company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said limited
liability company.

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
  
to
   
Patent Security Agreement
 
A.
PATENTS AND PATENT APPLICATIONS

 
B.
PATENT LICENSES

  
None
 
 

--------------------------------------------------------------------------------

 
  
This Copyright Security Agreement is subject to the provisions of that certain
Intercreditor Agreement (as may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the "Intercreditor Agreement")
dated as of May 25, 2007 among Laminar Direct Capital L.P., GMAC Commercial
Finance LLC, Rocky Brands, Inc. and certain subsidiaries of Rocky Brands, Inc.,
and each party to this Copyright Security Agreement, by its acceptance hereof,
shall be bound by the provisions of the Intercreditor Agreement.
 
COPYRIGHT SECURITY AGREEMENT
 
THIS COPYRIGHT SECURITY AGREEMENT, entered into as of May 25, 2007, by and among
ROCKY BRANDS, INC., an Ohio corporation ("Parent"), LIFESTYLE FOOTWEAR, INC., a
Delaware corporation ("Lifestyle"), ROCKY BRANDS WHOLESALE LLC, a Delaware
limited liability company ("Rocky Wholesale") and ROCKY BRANDS RETAIL LLC, a
Delaware limited liability company ("Rocky Retail", and together with Parent,
Lifestyle and Rocky Wholesale, the "Grantors", and each a "Grantor"), in favor
of Laminar Direct Capital L.P., a Delaware limited partnership, as collateral
agent (in such capacity "Agent") for the Purchasers identified in the Note
Purchase Agreement, (the "Purchase Agreement") among the Grantors, the Agent and
the Purchasers party thereto dated of even date herewith (in such. capacity, the
"Secured Party").
 
WITNESSETH:
 
WHEREAS, pursuant to the Purchase Agreement, the Purchasers have severally
agreed to purchase certain Senior Term Notes (as defined in the Purchase
Agreement) upon the terms and subject to the conditions set forth therein; and
 
WHEREAS, each Grantor is party to a Security Agreement of even date herewith in
favor of the Secured Party (the "Security Agreement") and each Grantor is
required to execute and deliver this Copyright Security Agreement pursuant to
the Security Agreement and the Purchase Agreement;
 
NOW, Therefore, in consideration of the premises and mutual covenants herein
contained and to induce the Purchasers and the Secured Party to enter into the
Purchase Agreement and to induce the Purchasers to purchase the Senior Term
Notes thereunder, each Grantor hereby agrees with the Secured Party as follows:
 
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Purchase Agreement or in the Security Agreement and used herein have the meaning
given to them in the Purchase Agreement or the Security Agreement, as
applicable.
 
As used herein, the following terms shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
 
"Copyright" means all copyrights in published and unpublished works, and all
registrations and renewals thereof now owned or existing or hereafter adopted or
acquired, in the United States Copyright Office, or in any similar office or
agency of the United States, or any state thereof, and all common-law rights
related thereto.
 
"Copyright License" shall mean any and all rights now owned or hereafter
acquired under any agreement whether written or oral, providing for the grant by
or to the Grantors of any right to any Copyright.
 
SECTION 2.  Grant of Security Interest in Copyright Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby sells, conveys, pledges, hypothecates and
grants to the Secured Party, for the benefit of the Purchasers and each of their
successors and assigns, a continuing and unconditional security interest upon,
in and to all of such Grantor's right, title and interest in, to and under the
following Collateral of such Grantor wherever located, and now owned or
hereafter acquired (the "Copyright Collateral"):
 
(a)           all of its Copyrights and Copyright Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;
 
(b)           all renewals, reversions, continuations and extensions of the
foregoing; and
(c)           any consideration received when all or any part of the Copyright
Collateral is sold, transferred, exchanged, leased, collected or otherwise
disposed of, or any value received as a consequence of possession thereof,
including but not limited to, all products, proceeds (including all "Proceeds"
as defined in Section 9 102(a)(64) of the Code), cash, negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements or other documents, or proceeds of other proceeds, now or hereafter
due and/or payable under any Copyright and with respect thereto, including,
without limitation, all right to sue and recover at law or in equity for any
past, present and future infringement, violation or any other impairment
thereof.
 
SECTION 3.  Grantor Remains Liable.  It is expressly agreed by each Grantor
that, anything herein to the contrary notwithstanding, such Grantor shall assume
full and complete responsibility for the prosecution, defense, enforcement or
any other necessary or desirable actions in connection with its Copyrights or
Copyright Licenses, and shall hold the Secured Party and the Purchasers harmless
from any and all costs, damages, liabilities and expenses that may be incurred
in connection with the Secured Party's interest in such Copyrights or Copyright
Licenses or any other action or failure to act in connection with this Copyright
Security Agreement, except to the extent the same are caused by the gross
negligence or willful misconduct of the Secured Party. Each Grantor shall remain
liable for any and all claims by any Person that the conduct of such Grantor's
business or products or processes of such Grantor infringe any rights of such
person.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 4. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Secured Party for the benefit of the Purchasers pursuant
to the Security Agreement and each Grantor hereby acknowledges and affirms that
the rights and remedies of the Secured Party with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
SECTION 5. Termination of Security Interest in Copyright Collateral. Upon
payment and satisfaction in full of the Obligations and termination of all
commitments relating thereto, the Secured Party shall reassign, redeliver and
release (or cause to be so reassigned, redelivered and released), without
recourse upon or warranty by the Secured Party, and at the sole expense of the
Grantors, to the Grantors, against receipt therefor, such of the Copyright
Collateral (if any) as shall not have been sold or otherwise applied by the
Agent pursuant to the terms of the Security Agreement and not theretofore
reassigned, redelivered and released to the Grantors, together with appropriate
instruments of reassignment and/or release.
 
SECTION 6. Counterparts. This Copyright Security Agreement may be executed in
any number of separate counterparts, each of which shall collectively and
separately constitute one agreement.
 
SECTION 7. APPLICABLE LAW. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO NEW YORK CHOICE OF LAW DOCTRINE.
 
SECTION 8. Intercreditor Agreement. The obligations evidenced hereby are subject
to that certain Intercreditor Agreement (the "Intercreditor Agreement") dated as
of May 25, 2007, among the Grantors, the Secured Party, and GMAC Agent, to the
indebtedness and other liabilities owed by the Grantors under and pursuant to
the GMAC Credit Agreement and each related GMAC Credit Document, and the Secured
Party, by its acceptance hereof, acknowledges and agrees to be bound by the
provisions of the Intercreditor Agreement.
 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
GRANTORS:
 
ROCKY BRANDS, INC.
   
By:
    
Name: James E. McDonald
 
Title: Executive Vice President, Chief
Financial Officer and Treasurer
   
LIFESTYLE FOOTWEAR, INC.
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief
Financial Officer and Treasurer
   
ROCKY BRANDS WHOLESALE LLC
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief
Financial Officer and Treasurer
   
ROCKY BRANDS RETAIL LLC
   
By:
   
Name: James E. McDonald
 
Title: Executive Vice President, Chief
Financial Officer and Treasurer

 
Accepted and Agreed:
 
Laminar Direct Capital L.P.,
as the Secured Party
By:
   
Name:
 
Title:

 
SIGNATURE PAGE TO PATENT SECURITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 

Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Rocky Brands, Inc., who being by me duly sworn
did depose and say that he is an authorized officer of said corporation, that
the said instrument was signed .on behalf of said corporation as authorized by
its Board of Directors and that he acknowledged said instrument to be the free
act and deed of said corporation.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 

Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Lifestyle Footwear, Inc., who being by me duly
sworn did depose and say that he is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he acknowledged said instrument to be the
free act and deed of said corporation.

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Rocky Brands Wholesale LLC, who being by me
duly sworn did depose and say that he is an authorized officer of said limited
liability company, that the said instrument was signed on behalf of said limited
liability company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said limited
liability company.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement of Grantor
 
STATE OF                             
)
 
)              ss.
COUNTY OF                          
)

 
On this day of May, 2007 before me personally appeared James E. McDonald, proved
to me on the basis of satisfactory evidence to be the person who executed the
foregoing instrument on behalf of Rocky Brands Retail LLC, who being by me duly
sworn did depose and say that he is an authorized officer of said limited
liability company, that the said instrument was signed on behalf of said limited
liability company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said limited
liability company.
 

 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
to
 
Copyright Security Agreement
  
A.
COPYRIGHT REGISTRATIONS AND APPLICATIONS

 
B.
COPYRIGHT LICENSES
   
None

 
 
 

--------------------------------------------------------------------------------

 
 
EXIHBIT D
  
This Stock Pledge and Security Agreement is subject to the provisions of that
certain Intercreditor Agreement (as may be amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, the "Intercreditor
Agreement") dated as of May 25, 2007 among Laminar Direct Capital L.P., GMAC
Commercial Finance LLC, Rocky Brands, Inc. and certain subsidiaries of Rocky
Brands, Inc., and each party to this Stock Pledge and Security Agreement, by its
acceptance hereof, shall be bound by the provisions of the Intercreditor
Agreement.
 
STOCK PLEDGE AND SECURITY AGREEMENT
 
THIS STOCK PLEDGE AND SECURITY AGREEMENT (this "Agreement"), dated as of May 25,
2007, is made among ROCKY BRANDS, INC., an Ohio corporation ("Parent") in favor
of Laminar Direct Capital L.P., a Delaware limited partnership, as collateral
agent for the benefit of the Purchasers of the Senior Term Notes as that term is
used and defined in the Purchase Agreement, as defined below ("Grantee").
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Note Purchase Agreement (the "Purchase
Agreement") dated as of the date hereof among Parent, certain of Parent's
wholly-owned subsidiaries (Parent and such subsidiaries hereinafter sometimes
collectively the "Loan Parties"), Grantee and the Purchasers, the Purchasers
have purchased certain Senior Term Notes from the Loan Parties and the Loan
Parties have incurred certain obligations to the Purchasers and Grantee;
 
WHEREAS, Parent legally and beneficially owns one hundred percent (100%) of the
issued and outstanding equity securities of Lifestyle Footwear, Inc., a Delaware
corporation, Rocky Brands Wholesale LLC, a Delaware limited liability company,
and Rocky Brands Retail LLC, a Delaware limited liability company (each such
Person, together with each other Person the equity securities of which are owned
or acquired by a Loan Party and are described on Schedule A-1 hereto is referred
to herein individually as a "Pledged Domestic Entity" and collectively as the
"Pledged Domestic Entities");
 
WHEREAS, Parent legally and beneficially owns one hundred percent (100%) of the
issued and outstanding equity securities of Five Star Enterprises Ltd., a
Caymans Island corporation ("Five Star") and Rocky Canada, Inc., an Ontario
corporation ("Rocky Canada"), and ninety-nine and ninety-nine one hundredths
percent (99.99%) of the issued and outstanding equity securities of EJ Asia
Limited, a corporation incorporated under the laws of The People's Republic of
China ("EJ Asia", and together with Five Star, Rocky Canada and any other Person
incorporated in a jurisdiction outside of the United States of America, the
equity securities of which are owned or acquired by Parent and are described on
Schedule A-2 hereto, are referred to herein as a "Pledged Foreign Entity" and
collectively as the "Pledged Foreign Entities", and together with the Pledged
Domestic Entities, collectively the "Pledged Entities"); and
 
1

--------------------------------------------------------------------------------

 
  
WHEREAS, the Loan Parties have realized significant and material benefit from
the purchase of the Senior Term Notes by the Purchasers and Parent agreed to
pledge one hundred percent (100%) of the equity securities of the Pledged
Domestic Entities and sixty-five percent (65%) of the equity securities of the
Pledged Foreign Entities owned by it as collateral security for the obligations
of Parent and the other Loan Parties under the Purchase Agreement in respect of
the Senior Term Notes;
 
NOW, THEREFORE, in consideration of the premises above and other good and
valuable consideration, the validity and sufficiency of which are hereby
acknowledged, Parent hereby agree as follows:
 
1.           Defined Terms. As used in this Agreement, capitalized terms defined
in the Purchase Agreement that are not defined herein shall have the meanings
ascribed to them therein, and the following terms shall have the following
meanings:
 
"Person" means any individual, partnership, limited liability company,
corporation, trust, joint venture, association, unincorporated organization or
government or department or agency thereof.
 
"Obligations" shall mean all principal, interest (including, without limitation,
the interest accruing during the pendency of any bankruptcy, insolvency,
receivership - or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), fees, costs, expenses, indemnities and other
amounts owed by, and other covenants, agreements and obligations of the Loan
Parties to Grantee and the Purchasers from time to time under or pursuant to the
Senior Term Notes or created under the Purchase Agreement with regard to the
Senior Term Notes, the Purchase Agreement or this Agreement.
 
"UCC" shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
2.           Creation of Lien and Security Interest. In order to secure timely
payment in full of the Obligations (whether at stated maturity, by acceleration
or otherwise), Parent hereby grants, hypothecates and pledges to Grantee, for
the benefit of the Purchasers, a lien on and continuing security interest in and
to all of its rights, title and interest in, the hereinafter described
"Collateral" (the "Security Interest"), the Security Interest being a Lien on
the Collateral, prior to all other Liens effective as of the date hereof without
the need to execute any further instruments, agreements or documents other than
as specifically set forth herein.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Collateral. The Security Interest covers the following property now
owned or hereafter acquired by Parent (the "Collateral"): (i) all of the stock,
equity securities or other ownership interests owned by Parent and issued by the
Pledged Domestic Entities set forth on Schedule A-1 of this Agreement, and any
warrants or other rights to purchase such shares, equity securities or other
ownership interests in or with regard to the Pledged Domestic Entities; (ii)
sixty-five percent (65%) of the shares, equity securities or other ownership
interests owned by Parent and issued by the Pledged Foreign Entities set forth
on Schedule A-2 of this Agreement and any warrants or other rights to purchase
such shares, equity securities or other ownership interests in, or with regard
to each and any of the Pledged Foreign Entities (items referred to in the above
clauses (i) and (ii) together shall be referred to as the "Equity Securities");
(iii) certificates representing all of the Equity Securities (the "Equity
Certificates"); and (iv) and any and all "Rights" as hereinafter defined. For
the purposes of this Agreement, "Rights" means: (subject, as applicable, to the
65% cap set forth in clause (ii) above) (a) Equity Securities realized upon
exercise of any warrants to purchase Equity Securities, bonus units, debentures
or other securities; (b) options or rights to take up units, debentures or other
securities in respect of the Equity Securities; (c) dividends, distributions, or
returns of capital or other moneys in respect of the Equity Securities; and (d)
other rights, moneys or securities of any nature (including, without limitation,
rights, voting rights, moneys or securities arising from consolidation or
subdivision of capital, redemption or conversion of shares or units, reduction
of capital, liquidation or a similar plan or arrangement), all of which at any
time (whether now or in the future) are attributable to or arise from any
Collateral.
 
4.          Continuing Security. This Agreement shall operate as a continuing
security interest in favor of Grantee, for the benefit of the Purchasers, by
Parent:
 
(a)           irrespective of any sum or sums that may be paid to the credit of
any account of Parent with Grantee or any Purchaser; and
 
(b)           notwithstanding the appointment, retirement or removal, at any
time, of a receiver of Parent,
 
and shall remain in full force and effect and extend to cover all of the
Obligations until payment and satisfaction in full of the Senior Term Notes and
all of the Obligations.
 
 5. Certificates, Voting, etc. At any time following execution and delivery of
this Agreement that the Grantee and the Purchasers who hold Senior Term Notes
are not subject to the Intercreditor Agreement, Parent shall promptly deliver to
Grantee or its designated agent the Equity Certificates with a stock power
executed in blank in form and substance reasonably satisfactory to Grantee. If
at any time any Pledged Entity shall issue any additional or substitute shares
of stock or stock certificates, or any other instruments evidencing an interest
in any Pledged Entity, or an obligation of any Pledged Entity to Parent, Parent
shall, subject to the terms of the Intercreditor Agreement, promptly pledge,
mortgage and deliver (or cause to be pledged, mortgaged or delivered) in favor
of or with Grantee such additional certificates, instruments or documents as
additional security for the Obligations, all of which additional security shall
constitute Collateral (and shall be included within the definition of
"Collateral" hereunder) provided, however, that Parent shall not be obliged to
pledge, mortgage or deliver (or cause to be pledged, mortgaged or delivered)
additional certificates, instruments or documents, the pledging, mortgaging or
depositing of which would result in the creation of a Lien in favor of the
Grantee on more than sixty-five percent (65%) of the equity securities of any
Pledged Foreign Entity. Grantee shall hold the Collateral solely as security for
the payment and performance of the Obligations. Unless an Event of Default has
occurred and is continuing, Parent shall have the right to exercise the rights
as stockholders or members, as applicable, with regard to voting and consenting
to corporate actions that are associated with the Collateral), provided,
however, that no vote shall be cast, consent given or right exercised or other
action taken by Parent which would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Purchase
Agreement or this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Right to Receive Distributions. Unless an Event of Default has
occurred and is continuing (and in such case all dividends and distributions
described herein shall, subject to the Intercreditor Agreement, be delivered to
the Grantee), Parent shall have the right to receive and to retain lawful cash
dividends and other cash distributions which are paid on account of the
Collateral, provided, however, such dividends and distributions are not
prohibited by the Purchase Agreement. If any such dividends or other
distributions are paid to Parent following an Event of Default, such dividends .
or other distributions shall, subject to the Intercreditor Agreement, be held in
trust by Parent, for the benefit of Grantee, and Parent shall immediately notify
Grantee in writing, and shall, if Grantee so instructs, immediately pay over
such dividends or other distributions to Grantee as Collateral.
 
7.           Restrictions on Transfer. Parent shall not (a) except for the
security interest created by this Agreement and Permitted Liens, create or
suffer to exist any Lien upon or with respect to any of the Collateral; (b) use
or permit any Collateral to be used unlawfully or in violation of any provision
of this Agreement, the Purchase Agreement or any applicable law; (c) sell,
convey, hypothecate or otherwise transfer (by operation of law or otherwise) any
Collateral or any interest in the Collateral to any Person or other entity,
except as permitted by the Purchase Agreement; or (d) enter into any agreement
or undertaking restricting the right or ability of Parent or Grantee to sell,
assign or transfer any of the Collateral, except as permitted by the Purchase
Agreement.
 
8.           Representations and Warranties. The Parent hereby represents and
warrants to Grantee and the Purchasers of the Senior Term Notes as follows:
 
(a)           except for Permitted Liens, Parent is the record and beneficial
owner of the Collateral and have good, valid and marketable title to the
Collateral, free and clear of all Liens, claims and other encumbrances, and has
the requisite rights in and power and authority and legal right to pledge and
transfer such Collateral to Grantee as provided herein;
 
(b)           the Equity Securities pledged hereunder constitute one hundred
percent (100%) of the issued and outstanding equity of all classes of the
Pledged Domestic Entities owned by Parent and sixty-five percent (65%) of the
issued and outstanding equity of all classes of the Pledged Foreign Entities
owned by Parent;
 
(c)           the authorized capital stock of (i) Five Star is 900,000, (ii)
Rocky Canada is unlimited and (iii) EJ Asia is 10,000; and
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           upon delivery of the Equity Securities to Grantee in the State of
New York, the pledge, assignment and delivery of the Collateral pursuant to
Sections 2 and 5 of this Agreement will create a valid perfected Lien on and a
valid perfected security interest in the Collateral in favor of Grantee under
the UCC, subject to no prior Lien (whether consensual, nonconsensual, statutory
or otherwise) and to no agreement purporting to grant any third party any
security interest or other interest in any of the Collateral, except Permitted
Liens. Except for (i) delivery to the Grantee of the Equity Certificates
together with a stock power executed in blank and (ii) completion of filings
under the UCC, no additional actions by Parent or any third party are necessary
to create or perfect the Security Interest.
 
9.           Events of Default. An "Event of Default" shall exist hereunder if
an "Event of Default" shall occur and be continuing under the Purchase
Agreement.
 
10.         Remedies Upon Default. Upon the occurrence and during the
continuation of an Event of Default, after any applicable cure period, and at
any time thereafter, Grantee may (but shall not be required to), subject to the
limitations contained in the Intercreditor Agreement, take any or all of the
following actions simultaneously or in any order which it may choose:
 
(a)           exercise any remedies with respect to the Collateral (or any of
it), including sale of the Collateral, as may be provided by applicable Law then
in effect, or as may be available in equity;
 
(b)           exercise any remedies with respect to the Collateral available to
a secured party under the UCC, or any other applicable Law;
 
(c)           vote or otherwise exercise any rights accruing to the owner of the
Collateral without notice to or consent of the Parent;
 
(d)           commence and prosecute an action, at law or in equity, in any
court of competent jurisdiction, injunctive or declaratory relief or any other
relief available under applicable Law, and take all such actions as may be
necessary or desirable to enforce any order or judgment entered in connection
with such action;
 
(e)           hold as additional Collateral for the Obligations or apply in
accordance with Section 14 hereof any and all dividends and distributions on
account of the Collateral; and/or
 
(f)           exercise any other remedies afforded to Grantee pursuant to the
terms of this Agreement.
 
All of Grantee's rights and remedies hereunder, under the Purchase Agreement and
under any and all other instruments and documents executed in connection
herewith and therewith, shall be cumulative and not exclusive, and shall,
subject to the terms of the Intercreditor Agreement, be enforceable
alternatively, successively or concurrently as Grantee may, in its sole
discretion, deem expedient. Subject to the terms of the Intercreditor Agreement,
Grantee shall have no obligation to preserve rights in the Collateral or marshal
any of the Collateral for the benefit of any Person.
 
 
5

--------------------------------------------------------------------------------

 
  
11. Additional Rights of Grantee With Respect to Certain Collateral. Subject to
the Intercreditor Agreement, upon the occurrence of and during the continuation
of any Event of Default:
 
(a)            Grantee, in its sole discretion, and without notice to Parent,
may take any one or more of the following actions without liability except to
account for property actually received by it: (i) transfer to or register in
Grantee's name or the name of Grantee's nominee any Collateral, with or without
indication of the security interest herein created, and whether or not so
transferred or registered, receive the income, dividends and other distributions
thereon and hold them as additional Collateral or apply them to the Obligations
in any order of priority; (ii) exercise or cause to be exercised all voting and
corporate powers with respect to any of the Collateral, including (1) all rights
to call or require shareholders meetings and to remove or elect directors, and
(2) all rights of proxy appointments, conversion, exchange, subscription or any
other rights, privileges or options pertaining to such Collateral, as if the
absolute owner thereof; (iii) exchange any of the Collateral for other property
upon a reorganization, recapitalization, reclassification or other readjustment
and, in connection therewith, deposit any of the Collateral with any depository
upon such terms as Grantee may determine; and (iv) in its name or in the name of
Parent, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
and Grantee further shall have the right during any time to sign and endorse the
name of Parent upon any such stock certificate, stock power, check, draft, money
order, or any other documents of title or evidence of payment with respect to
the Collateral, in the name of Parent, it being the intention of Parent to grant
to Grantee the right to sell any portion or all of the Collateral and the
proceeds therefrom, upon the occurrence and during the continuance of an Event
of Default hereunder; and
 
(b)            If Grantee in good faith believes that the Securities Act of
1933, as amended from time to time (the "Act"), or any other state or federal
law prohibits or restricts the customary manner of sale or distribution of any
of the Collateral, Grantee may, without demand of performance or other demand,
presentment, protest or notice of any kind (except any notice required by law
referred to below) to or upon Parent or any other Person (all and each of which
such demands, defenses and notices are hereby waived), sell such Collateral in
one (1) or more parcels privately or in any other manner deemed advisable by
Grantee at such price or prices as Grantee determines in its sole discretion.
Parent recognizes that such prohibition or restriction may cause the Collateral
to have less value than it otherwise would have and that, consequently, such
sale or disposition by Grantee may result in a lower sales price than if the
sale were otherwise held and notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner. Grantee may sell the Collateral in one or more sales or parcels, for
cash, credit or future delivery, and with or without the use of a stockbroker,
as Grantee may deem advisable. Grantee may be the purchaser of any or all of the
Collateral free of any right or equity of redemption of Parent, which right or
equity is hereby waived and released. In the event that Grantee elects to sell
all or any part of the Collateral in a public sale, Parent shall cooperate with
all requests by Grantee, its agents and representatives with respect to the
registration and qualification of such Collateral which is securities, or the
applicable part thereof, under the Act and all applicable securities laws. If
any notice of a proposed sale or other disposition of the Collateral shall be
required by Law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition.
 
 
6

--------------------------------------------------------------------------------

 
 
 12. Grantee Appointed Attorney-in-Fact. Subject to the Intercreditor Agreement,
upon the occurrence and during the continuance of an Event of Default, Parent
hereby irrevocably appoints Grantee (and any officer or agent of Grantee) as its
attorney-in-fact, with full authority in its place and stead and in its name,
Grantee's name or otherwise, from time to time in Grantee's discretion, to take
any action and to execute any instrument which Grantee may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:
 
(a)           to ask, demand, collect, sue for, recover, compound, receive and
give receipts for moneys due and to become due under or in respect of any of the
Collateral;
 
(b)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper;
 
(c)           to file any claims, take any action or institute any proceedings
which Grantee may deem necessary or desirable for the collection of any of the
Collateral (including any proceeds thereof) or otherwise to enforce the rights
of Parent and/or Grantee with respect to any of the Collateral; and
 
(d)           to sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out this Agreement, as fully and completely as
though the Grantee were the absolute owner of the Collateral for all purposes
and do, at the Grantee's option and at Parent's expense, at any time or from
time to time, all acts that the Grantee deems necessary to protect, preserve or
realize upon the Collateral and the Grantee's and each Purchaser's interests
therein and to effect the intent of this Agreement, provided, however, nothing
contained herein shall be construed as requiring or obligating the Grantee to
perform any of the actions hereunder.
 
Parent agrees to execute appropriate certificates and instruments, all in blank,
as appropriate, as Grantee may reasonably request to evidence powers of attorney
described in this Section 12. The power of attorney granted herein shall be
coupled with an interest and shall be irrevocable, and Parent hereby ratifies
all actions taken by its attorney-in-fact by virtue hereof.
 
 13. Expenses. Parent shall pay, when due, any and all reasonable fees, taxes or
other charges imposed in connection with the Collateral including, without
limitation, any fees imposed in connection with recordation of instruments
necessary or desirable in order to reflect, effectuate or release the
Collateral. Parent shall also pay to the Grantee, on demand, any and all other
reasonable expenses and fees incurred in connection with any other actions taken
by the Grantee to enforce its rights hereunder including, without limitation,
any actions taken pursuant to Section 12 hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
14.             Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds from any sale or other
disposition of, or other realization upon, all or any part of the Collateral
shall be applied by Grantee, subject to the Intercreditor Agreement, in the
form, order and manner provided for in the Security Agreement, dated as of the
date hereof, by and among the Grantee and the Loan Parties.
 
15.           Release and Indemnity. Parent hereby (a) releases, indemnifies and
holds harmless Grantee, the Purchasers and their agents, successors and assigns
from any claims, actions, causes of action, demands, liabilities, debts or suits
arising out of or in any way related to Grantee's possession, disposition,
collection, control or use of the Collateral; provided, however, that this
release and indemnity shall not extend to any actions taken by Grantee which (i)
contravene the express terms of this Agreement, or (ii) constitute gross
negligence or willful misconduct, and (b) shall reimburse Grantee and its
agents, successors and assigns for all reasonable costs and expenses, including
without limitation, the reasonable fees and disbursements of attorneys, related
thereto or resulting therefrom.
 
16.           Notices. All notices and other communications given to or made
upon any party hereto in connection with this Agreement shall, except as
otherwise expressly herein provided, be in writing and delivered in accordance
with the notice provisions of the Purchase Agreement.
 
17.           Assignability and Parties in Interest. This Agreement shall not be
assignable by Parent without the prior written consent of Grantee. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.
 
18.           Termination. This Agreement shall terminate, the Security Interest
shall be released and, if previously delivered to the Grantee, the certificates
representing all of the Equity Securities shall be returned to Parent upon the
earliest to occur of (i) the indefeasible payment and satisfaction in full of
the Senior Term Notes and the Obligations; or (ii) the mutual prior written
agreement of Parent and Grantee.
 
19.             Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, without giving effect to
New York choice of law doctrine.
 
20.             Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated herein
and, except as provided herein, supersede all previous oral and written and all
contemporaneous oral negotiations, commitments, writings and understandings.
 
21.             Amendments and Waivers.
 
(a)            This Agreement may be amended only by a writing signed by Grantee
and Parent.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)             No delay or omission on the part of any party hereto in
exercising any right hereunder shall operate as a waiver of such right or any
other right hereunder or operate to constrain the rights of any other parties
hereunder. No waiver of any one right shall operate as a waiver of any
subsequent right.
 
22.             Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In the event of a conflict between this
Agreement and the Purchase Agreement, the terms of the Purchase Agreement shall
control.
 
23.             Severabilitv. If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable in any material respect, such provision
shall be replaced with a provision which is as close as possible in effect to
such invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby, unless the
parties otherwise so provide.
 
24.             Further Assurances. Borrower agrees, from time to time, at its
expense, to execute and deliver promptly all further instruments and documents
as Grantee may reasonably require in order to perfect, confirm and ratify the
Security Interest. Parent hereby authorizes Grantee or its agent to file
financing statements and/or such continuation statements and amendments thereto
relating to all or any part of the Collateral without its signature, where
permitted by Law. A photographic or other reproduction of this Agreement or any
financing statement covering the collateral granted hereby or any part thereof
shall be sufficient as a financing statement where permitted by Law.
 
25.             Jurisdiction, Waiver of Jury Trial.
 
(a) PARENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST PARENT OR THE COLLATERAL IN THE
COURTS OF ANY JURISDICTION.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)            PARENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SENIOR TERM NOTES, THE
PURCHASE AGREEMENT, OR ANY OTHER TRANSACTION DOCUMENT IN ANY NEW YORK COURT OR
FEDERAL COURT OF THE SOUTHERN DISTRICT OF NEW YORK. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.
 
(c)            EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER, OR
REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT AND AGREES THAT ANY SUCH
ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE TERMS AND
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT.
 
26.                Intercreditor Agreement. The obligations evidenced hereby are
subject to that certain Intercreditor Agreement (the "Intercreditor Agreement")
dated as of May ____, 2007, among the Loan Parties, the Grantee, and GMAC Agent,
to the indebtedness and other liabilities owed by the Loan Parties under and
pursuant to the GMAC Credit Agreement and each related GMAC Credit Document, and
the Grantee, by its acceptance hereof, acknowledges and agrees to be bound by
the provisions of the Intercreditor Agreement.
 
[signatures appear on following page]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Parent has caused this Stock Pledge and Security Agreement
to be executed as of the date first above written.
 
ROCKY BRANDS, INC.
   
By:
  
Name:
James E. McDonald
Title:
Executive Vice President,
 
Chief Financial Officer and Treasurer

 
[SIGNATURE PAGE TO STOCK PLEDGE AND SECURITY AGREEMENT]
 
 
11

--------------------------------------------------------------------------------

 
  

SCHEDULE A-1
 
EQUITY INTERESTS OF THE PLEDGED DOMESTIC ENTITIES
 

       
Class of
 
Percentage of
Pledgor
 
Pledged Domestic Entity
 
Interest/Stock
 
Interest
Rocky Brands, Inc.
 
Lifestyle Footwear, Inc.
 
Common
 
100%
             
Rocky Brands, Inc.
 
Rocky Brands Wholesale LLC
 
Membership
 
100%
Rocky Brands, Inc.
 
Rocky Brands Retail LLC
 
Membership
 
100%

 
 
12

--------------------------------------------------------------------------------

 
  
SCHEDULE A-2
 
EOUITY INTERESTS OF THE PLEDGED FOREIGN ENTITIES

       
Class of
 
Percentage of
Pledgor
 
Pledged Foreign Entity
 
Interest/Stock
 
Interest
             
Rocky Brands, Inc.
 
Five Star Enterprises, Ltd.
 
Membership
 
65%
                 
Rocky Canada, Inc.
 
Common Stock
 
65%
                 
EJ Asia Limited
  
Ordinary Shares
 
65%

 
 
13

--------------------------------------------------------------------------------

 
  
EXHIBIT E

 
COMPLIANCE CERTIFICATE AS OF                          200_
 
                 , 200_
 
Laminar Direct Capital L.P. 3
Bethesda Metro Center
Suite 1450
Bethesda, MD 20
Attn: Dean D'Angelo
Facsimile: (301) 634-3051
 
with a copy to:
D. E. Shaw & Co., L.P.
120 West 45th Street, 39th Floor
New York, New York 10036
Attn:  Hilda Blair.
Facsimile: (212) 478-0100
 
with a copy to:
Moore & Van Allen PLLC
100 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attn:  C. Wayne McKinzie, Esq.
Facsimile: (704) 378-2061
 
Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn:  Nick Swenson
Facsimile: (612) 253-6100
 
with a copy to:
Faegre & Benson, LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attn:  Daniel J. Amen, Esq.
Facsimile: (612) 766-160
 
 
 

--------------------------------------------------------------------------------

 
  
Ladies and Gentlemen:
 
The undersigned, the Chief Financial Officer of Rocky Brands, Inc., an Ohio
corporation (the "Parent"), and an authorized officer of Life Style Footwear,
Inc., a Delaware corporation, Rocky Brands Wholesale LLC, a Delaware limited
liability company, and Rocky Brands Retail LLC, a Delaware limited liability
company (such parties collectively the "Loan Parties"), hereby delivers this
certificate as of the compliance date set forth above pursuant to Section 7.1(e)
(i), (ii) or (iii), as applicable, of the Note Purchase Agreement, dated as of
May 25, 2007, by and among the Loan Parties, Laminar Direct Capital L.P., as
collateral agent (the "Agent") and the Purchasers party thereto (the "Note
Purchase Agreement"). Capitalized terms used herein, and not otherwise defined
herein, have the respective meanings given them in the Note Purchase Agreement.
 
The undersigned hereby certifies to the Lender as follows:
 
1.            The undersigned is the Chief Financial Officer of the Parent and
is authorized to deliver this Compliance Certificate to the Purchasers.
 
2.            The undersigned has examined the books and records of the Loan
Parties and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.
 
3.            To undersigned's knowledge, information and belief, no Default or
Event of Default has occurred since the date of the last Compliance Certificate,
or, if any such Default or Event of Default has occurred, the Loan Parties'
actions taken with respect thereto are set forth on Schedule I attached hereto.
 
4.            To the extent that this Compliance Certificate is submitted in
connection with financial statements required to be provided by the Note
Purchase Agreement, such financial statements have been prepared in accordance
with GAAP, consistently applied, subject to year end audit adjustments and the
absence of footnotes.
 
5.            To the extent that this Compliance Certificate is submitted in
connection with financial statements as of a fiscal quarter end, computations
demonstrating compliance with the financial covenants for the Loan Parties'
fiscal period ended on the date of the financial statements delivered herewith
are set forth on Schedule 2 attached hereto.
 
6.            The calculations set forth on Schedule 3 attached hereto are
accurate as of                      , 200_, and demonstrate compliance with the
restrictions contained in Section 7.3 of the Note Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.
 
By:
 
 
Name:
James E. McDonald
 
Title:
Chief Financial Officer of Rocky Brands, Inc.


 
 

--------------------------------------------------------------------------------

 